   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 1 of 78




UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICTOFNEWYORK
-
--
 --
  --
   --
    --
     --
      --
       --
        --
         --
          --
           --
            --
             --
              --
               --
                --
                 --
                  --
                   --
                    --
                     --
                      --
                       --
                        --
                         --
                          --
                           --
                            --
                             --
                              --
                               --
                                --
                                 --
                                  --x
LEH
  IGHUN
      IVERS
          ITY
            ,                              :
                                           :Civi
                                               lAc
                                                 tionNo:1
                                                       . :20
                                                           -cv
                                                             -7061
                   P
                   lain
                      ti
                       ff                  :
                                           :
                                           :
          -
          aga
            ins
              t-                           :
                                           : COMPLA INT
                                           :
ALLIANZGLOBALINVESTORSU
                      .S.LLC
                           ,               : DEMANDFORJURYTR   IAL
andALLIANZSE                               :
                                           : ECFCASE
                   D
                   efe
                     nda
                       nts
                         .                 :
                                           :
-
--
 --
  --
   --
    --
     --
      --
       --
        --
         --
          --
           --
            --
             --
              --
               --
                --
                 --
                  --
                   --
                    --
                     --
                      --
                       --
                        --
                         --
                          --
                           --
                            --
                             --
                              --
                               --
                                --
                                 --
                                  --x
     Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 2 of 78




                        TABLE OFCONTENTS

NATUREOFTHEACT
             ION.
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .1

PART
   IES.
      ..
       ..
        ..
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       .
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .5

JUR
  ISD
    ICT
      IONANDVENUE.
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             .6

FACTUALALLEGAT
             IONS.
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .6

I
.     Al
       lianzSECont
                 rolsandOp e
                           rat
                             esaG loba
                                     llyIntegr
                                             atedGroup
      ofInves
            tmen
               tM anager
                       sw i
                          thCommonR  isk Ma n
                                            agement
      Superv
           is
            ion..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .
                                                                   ..
                                                                    ..
                                                                     6

      A
      .     A
            ll
             ian
               zSECon
                    tro
                      lsA
                        ll
                         ian
                           zGIa
                              ndI
                                tsA
                                  ff
                                   il
                                    iat
                                      es.
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           6

      B
      .     A
            ll
             ian
               zSEProv
                     ide
                       sInt
                          egr
                            atedRisk M
                                     anagementforAll
            A
            ll
             ian
               zGlob
                   alI
                     nves
                        tor
                          sAff
                             ili
                               ate
                                 s...
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .11

I
I.    A
      ll
       ian
         zGI
           ’sS
             tru
               ctu
                 redA
                    lph
                      aPo
                        rt
                         fol
                           io.
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             12

I
II
 .    L
      ehigh
          ’sI
            nve
              stm
                entOb
                    jec
                      tiv
                        es.
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .
                                                              ..13

IV
 .    L
      ehigh
          ’sI
            nve
              stm
                ent
                  sinth
                      eFund
                          s..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               14

V
.     L
      ehighP
           aidA
              ll
               ian
                 zGIto M
                       ana
                         geth
                            eFund
                                s..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             15

      A
      .     A
            ll
             ian
               zGIServ
                     esasBoththeMan
                                  aging Memberand
            I
            nves
               tmen
                  tM anage
                         rforth
                              eFund
                                  sa nd,byCont
                                             ract
                                                ,
            I
            sNotExcu
                   lpate
                       dfromItsOwnNegligen
                                         ce.
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 15

      B
      .     A
            ll
             ian
               zGIEarn
                     e dOn
                         lyaPe
                             rfo
                               rm an
                                   ce-BasedM anagement
            F
            eePaidD
                  irec
                     tlybyEa
                           chInv
                               esto
                                  r...
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 16

V
I.    A
      ll
       ian
         zGI’
            sR ep
                resen
                    tat
                      ionsAbouttheStruc
                                      turedA lph
                                               aS t
                                                  rategy
      a
      ndRisk.
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        .
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .
                                                                  ..17

      A
      .     A
            ll
             ianzGI
                  ’sRepres
                         enta
                            tionsConcern
                                       ingit
                                           sI nve
                                                stment
            S
            tra
              tegy.
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 .
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    18

            1
            .    Al
                  lia
                    nzGIReprese
                              ntedinItsPPMsand M arke
                                                    ting
                 Documen
                       tsThattheF undsW e
                                        reDesignedto
                 Pro
                   tec
                     tAg a
                         ins
                           ta M arketCra
                                       sh..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ...
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    18

            2
            .    A
                 ll
                  ianzGI’
                        sRepr
                            esent
                                ation
                                    sAboutth
                                           eF unds
                                                 ’
                 S
                 tra
                   tegyinPr
                          esen
                             tat
                               ionstoLe
                                      high..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .
                                                                ..24
     Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 3 of 78




            3
            .    A
                 ll
                  ianzGI’
                        sRep
                           resen
                               tat
                                 ion
                                   sAbouttheF unds’
                 S
                 tra
                   tegyinQua
                           rte
                             rlyUpda
                                   tes.
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .26

      B
      .     A
            ll
             ianzG
                 I’sRepres
                         enta
                            tionsConcern
                                       ingtheF und
                                                 s’Risk
            P
            rof
              il
               e..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                .
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    27

      C
      .     A
            ll
             ian
               zGI’
                  sRep
                     resen
                         tat
                           ionsConcern
                                     ingit
                                         sR isk
            M
            anagem
                 ent.
                    ..
                     ..
                      ..
                       .
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  30

      D
      .     A
            ll
             ianzGI’
                   sM eet
                        ingswithL eh
                                   ighConfi
                                          rm edand
            R
            ein
              forcedIt
                     sW ri
                         ttenRepresen
                                    tat
                                      ion
                                        sa boutStr
                                                 ategy
            a
            ndRi sk.
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ..
                          ...
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .32

V
II
 .    A
      ll
       ian
         zG I
            ,UnbeknownsttoLehigh
                               ,A l
                                  ter
                                    edtheFund s
                                              ’S t
                                                 rategy
      andRiskPro
               fi
                le.
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 .
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .34

      A
      .     A
            ll
             ian
               zGIUn
                   ila
                     ter
                       al
                        lyCh
                           ang
                             edI
                               tsI
                                 nve
                                   stm
                                     entS
                                        tra
                                          tegy.
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          .34

      B
      .     A
            ll
             ian
               zGIUn
                   ila
                     ter
                       al
                        lyE
                          lev
                            atedth
                                 eFund
                                     s’D
                                       own
                                         sid
                                           eRi
                                             sk.
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         35

V
III
  . L
    ehigh
        ’s2019I
              nve
                stm
                  ent
                    sinth
                        eGlob
                            alF
                              und
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          .36

IX
 .    A
      ll
       ianzGIKnowinglyorR eck
                            less
                               ly Misr
                                     epre
                                        sentedandOm it
                                                     ted
      M
      ate
        ria
          lInformat
                  ionR ega
                         rdingtheFunds’St
                                        rategyandRisk
      a
      fte
        rM ar
            c h2019..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ..
                          ...
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .37

      A
      .     A
            ll
             ianzG
                 I’sF
                    als
                      eStatement
                               sF ol
                                   lowingItsUndisc
                                                 losed
            D
            ire
              ct
               iona
                  lBet..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .39

      B
      .     A
            llianzGIFa
                     il
                      edtoDi
                           sclo
                              seTh atth
                                      eF undsW ereNot
            D
            ire
              ction
                  al
                   lyNeut
                        ral.
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   40

      C
      .     A
            ll
             ianzG
                 IKn ewo
                       rW asRec
                              kle
                                ssinNotKnowingTha
                                                tIt
                                                  s
            R
            epre
               sen
                 tat
                   ionsWer
                         eFal
                            seorM a
                                  ter
                                    ia
                                     lly M
                                         is
                                          lead
                                             ing.
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .41

X
.     L
      ehigh
          ’sR
            el
             ian
               ceonA
                   ll
                    ian
                      zGI
                        ’sR
                          epr
                            ese
                              nta
                                tion
                                   sWa
                                     sRe
                                       ason
                                          abl
                                            e..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      .43

X
I.    A
      ll
       ianzSECont
                rol
                  ledIDSandAl
                            lia
                              nzGIUSandCu  lpably
      P
      art
        ic
         ipa
           tedinThe
                  irMisc
                       ondu
                          ct.
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 44

X
II
 .    A
      ll
       ian
         zGIAdm
              it
               sth
                 ati
                   tMi
                     sre
                       pre
                         sen
                           tedth
                               eFund
                                   s’S
                                     tra
                                       tegy.
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          46

      A
      .     Al
             lia
               nzG
                 IRevea
                      lstha
                          ttheF undsW ereSt
                                          ructu
                                              redtoB e
            Shor
               tVo
                 la
                  ti
                   li
                    ty.
                      ...
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .46

      B
      .     Al
             lia
               nzGIAdm
                     itsTh
                         attheFund
                                 s’Downs
                                       ideRisk Was
            MuchHigh
                   erT
                     hanPrev
                           ious
                              lyRepo
                                   rte
                                     d...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                48


                                  i
                                  i
    Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 4 of 78




     C
     .     A
           ll
            ian
              zGIAdm i
                     tstha
                         titsRisk Manag
                                      em en
                                          tW  a
                                              s
           I
           nadequ
                ate
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .48

X
III
  . Al
     lia
       nzGIB
           lunde
               rsinR espons
                          etotheCo ronav
                                       irusM arke
                                                t
    Downtu
         rn.
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  50

     A
     .     A
           ll
            ianzG
                IIgno
                    redI
                       tsOwnChie
                               fE conom
                                      is
                                       tand,
           D
           isa
             st
              rous
                 ly,Be
                     tsona M
                           ark
                             etRebound.
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               50

     B
     .     A
           ll
            ian
              zGI
                ’sM anagemen
                           tF eeSt
                                 ructu
                                     reIncent
                                            ivizedI
                                                  ts
           G
           amble.
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       .
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               .
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  52

     C
     .     A
           ll
            ian
              zGIIgno
                    redLeh
                         igh’
                            sP l
                               eastoEx ecu
                                         tetheF und
                                                  s’
           S
           top-
              Los
                sProt
                    ect
                      ion
                        s...
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .
                                                                ..53

X
IV. A
    ll
     ian
       zGI
         ’sM
           isc
             ondu
                ctC
                  aus
                    edL
                      ehighSub
                             sta
                               nti
                                 alLo
                                    sse
                                      s..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       .55


PRAYERFORREL
           IEF.
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             .
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               74

JURYDEMAND.
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     .
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .
                                                               ..74




                                 i
                                 ii
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 5 of 78




    P
    lain
       ti
        ffL
          ehighUn
                ive
                  rs
                   ity(
                      “Le
                        high
                           ”),byi
                                tsa
                                  tto
                                    rne
                                      ysS
                                        chind
                                            ler
                                              ,Coh
                                                 en&

Ho
 chm
   anLLP
       ,asa
          ndfo
             rit
               sComp
                   la
                    inta
                       gain
                          stD
                            efe
                              nda
                                ntsA
                                   ll
                                    ian
                                      zGlob
                                          alI
                                            nve
                                              sto
                                                rs

U
.S.LLC(
      “Al
        lia
          nzG
            I”)a
               ndA
                 ll
                  ian
                    zSE(
                       tog
                         eth
                           er,w
                              ithA
                                 ll
                                  ian
                                    zGI
                                      ,“A
                                        ll
                                         ian
                                           z”o
                                             r

“D
 efe
   nda
     nts
       ”)a
         ll
          ege
            sasfo
                llow
                   s:

                     NATURE OFTHEACT
                                   ION

    1
    .     L
          ehighi
               sanon-
                    pro
                      fi
                       tpr
                         iva
                           ter
                             ese
                               arc
                                 hun
                                   ive
                                     rs
                                      ityth
                                          ath
                                            adsough
                                                  ttoinv
                                                       est

p
arto
   fit
     spo
       rt
        fol
          ioininv
                estm
                   ents
                      tra
                        teg
                          iesw
                             ithh
                                ighp
                                   red
                                     ict
                                       abi
                                         li
                                          tya
                                            ndlowa
                                                 ct
                                                  iver
                                                     isk
                                                       .

B
etw
  een2013a
         nd2019
              ,Le
                highinv
                      est
                        edmo
                           reth
                              an$67m
                                   il
                                    liono
                                        fit
                                          sto
                                            ta
                                             lpo
                                               rt
                                                fol
                                                  ioin

twof
   und
     sof
       fer
         eda
           ndm
             ana
               gedbyA
                    ll
                     ian
                       zGIth
                           atpu
                              rpo
                                rte
                                  dtou
                                     ti
                                      liz
                                        esu
                                          chas
                                             tra
                                               tegy
                                                  :th
                                                    e

A
ll
 ian
   zGIS
      tru
        ctu
          redA
             lph
               aU.S
                  .Equ
                     ity500LLC(
                              the“U
                                  .S.F
                                     und
                                       ”)a
                                         ndth
                                            eAl
                                              lia
                                                nzG
                                                  I

S
tru
  ctu
    redA
       lph
         aGlob
             alEqu
                 ity500LLC(
                          the“G
                              lob
                                alF
                                  und
                                    ,”a
                                      ndtog
                                          eth
                                            erw
                                              ithth
                                                  eU.S
                                                     .

F
und
  ,th
    e“F
      und
        s”)
          .

    2
    .     L
          ehighm
               adeth
                   eseinv
                        estm
                           ent
                             sinr
                                el
                                 ian
                                   ceonA
                                       ll
                                        ian
                                          zGI
                                            ’sc
                                              orea
                                                 ndo
                                                   ften-

r
epe
  ate
    das
      sur
        anc
          esth
             ati
               tus
                 eds
                   oph
                     is
                      tic
                        atedop
                             tion
                                sst
                                  rat
                                    egi
                                      estop
                                          rot
                                            ectag
                                                ain
                                                  sta

m
ark
  etc
    rasha
        ndg
          ene
            rat
              eun
                cor
                  rel
                    ate
                      dre
                        turn
                           s,ind
                               epe
                                 nde
                                   nto
                                     fma
                                       rke
                                         tdi
                                           rec
                                             tiono
                                                 r

vo
 lat
   il
    ity
      . How
          eve
            r,w
              henCOV
                   ID-
                     19b
                       at
                        ter
                          edth
                             efin
                                anc
                                  ia
                                   lma
                                     rke
                                       tsinF
                                           ebru
                                              arya
                                                 nd

M
arc
  h2020
      ,Al
        lia
          nzG
            Iadm
               it
                tedth
                    atith
                        ada
                          bandon
                               edk
                                 eyc
                                   ompon
                                       ent
                                         sofi
                                            tss
                                              tra
                                                tegy
                                                   ,

th
 ere
   byr
     end
       eringi
            tsp
              rio
                rre
                  pre
                    sen
                      tat
                        ion
                          stoL
                             ehighm
                                  ate
                                    ria
                                      llyf
                                         als
                                           eorm
                                              is
                                               lea
                                                 dingand

e
xpo
  singi
      tsinv
          esto
             rstoun
                  exp
                    ect
                      eda
                        ndun
                           acc
                             ept
                               abl
                                 eri
                                   sk.

    3
    .     A
          ll
           ian
             zGIa
                lsod
                   ras
                     tic
                       al
                        lym
                          ism
                            ana
                              gedth
                                  eFund
                                      sinth
                                          efac
                                             eofth
                                                 e2020

m
ark
  etd
    is
     loc
       at
        iona
           ndth
              elo
                sse
                  soc
                    cas
                      ion
                        edbyd
                            isr
                              ega
                                rdingi
                                     tsp
                                       rof
                                         ess
                                           eds
                                             tra
                                               tegy
                                                  .

J
et
 ti
  son
    ingi
       tstou
           tedm
              ark
                etd
                  isc
                    ipl
                      inea
                         nds
                           top
                             -lo
                               ssp
                                 roc
                                   edu
                                     res
                                       ,Al
                                         lia
                                           nzG
                                             Isc
                                               ramb
                                                  ledto

r
ecoupi
     tslo
        sse
          sbyw
             age
               ringonth
                      ema
                        rke
                          ts
                           ’di
                             rec
                               tiona
                                   ndvo
                                      lat
                                        il
                                         ity— p
                                              rec
                                                ise
                                                  lywh
                                                     ati
                                                       t
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 6 of 78




h
adp
  rom
    ise
      dne
        vertodo
              .Itgu
                  ess
                    edw
                      ronga
                          stobo
                              th,andth
                                     ecomb
                                         ina
                                           tiono
                                               fit
                                                 s

m
isr
  epr
    ese
      nta
        tion
           sandn
               egl
                 ige
                   ncew
                      ipe
                        dou
                          tmo
                            reth
                               an75%o
                                    fLe
                                      high
                                         ’sinv
                                             estm
                                                ent
                                                  sin

th
 eFund
     s— mo
         reth
            an$62m
                 il
                  lion — du
                          ringth
                               efi
                                 rs
                                  tqu
                                    art
                                      erof202
                                            0.

    4
    .     Mo
           resp
              eci
                fic
                  al
                   ly,L
                      ehighinv
                             est
                               sapo
                                  rt
                                   iono
                                      fit
                                        spo
                                          rt
                                           fol
                                             io — c
                                                  ons
                                                    is
                                                     tingo
                                                         f

i
tse
  ndowm
      entandun
             ive
               rsi
                 tya
                   sse
                     ts— in“po
                             rtab
                                lea
                                  lph
                                    a”s
                                      tra
                                        teg
                                          ies
                                            . Th
                                               esetyp
                                                    eso
                                                      f

inv
  estm
     ents
        tra
          teg
            iess
               eektos
                    epa
                      rat
                        ema
                          rke
                            tri
                              sk(know
                                    nas“
                                       bet
                                         a”)f
                                            roma
                                               ctiv
                                                  ere
                                                    turn
                                                       s

(know
    nas“
       alph
          a”)
            . W
              hil
                eth
                  ebe
                    tac
                      ompon
                          enti
                             spa
                               ssiv
                                  elym
                                     ana
                                       gedtot
                                            rac
                                              kbro
                                                 ad

m
ark
  etb
    enc
      hma
        rks
          ,th
            ealph
                acompon
                      enti
                         sac
                           tiv
                             elym
                                ana
                                  gedtop
                                       rov
                                         ideinv
                                              esto
                                                 rsw
                                                   ith

a
nun
  cor
    rel
      ate
        dbu
          twe
            ll-
              def
                ine
                  dre
                    turn— inex
                             cha
                               ngefo
                                   rwe
                                     ll
                                      -de
                                        fin
                                          eda
                                            ndl
                                              imi
                                                tedr
                                                   isk
                                                     .

B
eca
  useth
      esou
         rceo
            falph
                aisind
                     epe
                       nde
                         nto
                           fth
                             ede
                               si
                                redm
                                   ark
                                     etexpo
                                          sur
                                            e,i
                                              tca
                                                n

th
 eor
   et
    ica
      llyb
         eut
           il
            ize
              dwi
                thanytyp
                       eofm
                          ark
                            etexpo
                                 sur
                                   e. Th
                                       eseinv
                                            estm
                                               ents
                                                  tra
                                                    teg
                                                      ies

g
ene
  ral
    lypo
       sse
         ssah
            ighl
               eve
                 lofp
                    red
                      ict
                        abi
                          li
                           tya
                             nd,th
                                 ere
                                   for
                                     e,lowa
                                          ctiv
                                             erisk(
                                                  cal
                                                    led

“
tra
  ckinge
       rro
         r”)du
             etot
                igh
                  tri
                    skm
                      ana
                        gem
                          entgu
                              ide
                                lin
                                  esimpo
                                       sedonth
                                             eund
                                                erly
                                                   ing

m
and
  ate
    s. W
       hil
         eth
           eses
              tra
                teg
                  iesa
                     ttim
                        ese
                          xhib
                             itbo
                                thpo
                                   si
                                    tiv
                                      eandn
                                          ega
                                            tiv
                                              ere
                                                turn
                                                   s,

wh
 enp
   rop
     erlyimp
           lem
             ent
               ed,th
                   eya
                     rec
                       ons
                         tra
                           inedtoan
                                  arr
                                    owr
                                      ang
                                        eofr
                                           etu
                                             rnsa
                                                rounda

b
enc
  hma
    rkb
      ase
        donm
           ark
             etp
               erfo
                  rma
                    nce
                      .

    5
    .     A
          ll
           ian
             zGIa
                dve
                  rt
                   isedth
                        ati
                          tsp
                            rop
                              rie
                                tarys
                                    tra
                                      tegy
                                         ,wh
                                           ichi
                                              tca
                                                ll
                                                 ed

“S
 tru
   ctu
     redA
        lph
          a,”h
             ada“
                thr
                  ee-
                    prong
                        edob
                           jec
                             tiv
                               e”:“
                                  (1)top
                                       rof
                                         itdu
                                            ringno
                                                 rma
                                                   lma
                                                     rke
                                                       t

c
ond
  it
   ion
     s;(2
        )top
           rot
             ectaga
                  ins
                    tama
                       rke
                         tcra
                            sh;a
                               nd(3
                                  )ton
                                     avig
                                        atea
                                           swid
                                              ear
                                                ang
                                                  eof

e
qui
  ty-
    mar
      ketou
          tcom
             esa
               spo
                 ssib
                    le
                     .”(Emph
                           asi
                             sadd
                                ed.
                                  )

    6
    .     A
          ll
           ian
             zGIr
                egu
                  lar
                    lyandr
                         epe
                           ated
                              lyr
                                epr
                                  ese
                                    ntedov
                                         erth
                                            ecou
                                               rseo
                                                  fmo
                                                    re

th
 ans
   ixy
     ear
       sth
         ati
           t“p
             rot
               ect
                 [ed
                   ]”a
                     gain
                        stam
                           ark
                             etc
                               rashbya
                                     lwa
                                       ysho
                                          ldingamp
                                                 le

qu
 ant
   it
    ieso
       flongpu
             top
               tion
                  satv
                     ariou
                         spr
                           ice
                             s.I
                               nde
                                 ed,th
                                     epr
                                       ote
                                         ction
                                             saf
                                               ford
                                                  edbyth
                                                       ese



                                 2
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 7 of 78




longpu
     tsw
       eresuppo
              sed
                ly“ac
                    orn
                      ers
                        ton
                          eofS
                             tru
                               ctu
                                 redA
                                    lpha
                                       ’sin
                                          ves
                                            tmen
                                               tpro
                                                  ces
                                                    s.”

(Emph
    asi
      sadd
         ed.
           )

    7
    .     A
          ll
           ian
             zGIa
                lsoa
                   ssu
                     redL
                        ehighth
                              ati
                                twou
                                   ld“n
                                      eve
                                        rmak
                                           eafo
                                              rec
                                                aston

th
 edi
   rec
     tiono
         fequ
            it
             ieso
                rvo
                  lat
                    il
                     ity
                       .”(Emph
                             asi
                               sadd
                                  ed.
                                    )Ine
                                       ssen
                                          ce,A
                                             ll
                                              ian
                                                zGI

r
epr
  ese
    ntedth
         ati
           thade
               ngin
                  eer
                    eda
                      nop
                        tion
                           sst
                             rat
                               egyw
                                  ithc
                                     abin
                                        edr
                                          iskth
                                              atd
                                                idno
                                                   t

invo
   lvei
      tsp
        red
          ict
            inge
               ith
                 erm
                   ark
                     etmov
                         emen
                            tso
                              rvo
                                la
                                 ti
                                  li
                                   ty.

    8
    .     A
          ll
           ian
             zGIa
                lsoc
                   laim
                      edth
                         atth
                            eSt
                              ruc
                                tur
                                  edA
                                    lph
                                      ast
                                        rat
                                          egyw
                                             ast
                                               est
                                                 ed,

v
et
 ted
   ,andmon
         ito
           redbyarobu
                    sttwo
                        -lev
                           elr
                             isk m
                                 ana
                                   gem
                                     entsy
                                         stem
                                            ,in
                                              clud
                                                 ingth
                                                     esw
                                                       if
                                                        t

e
nga
  gem
    ento
       fstop
           -lo
             sso
               rde
                 rsth
                    atwou
                        lde
                          ffe
                            ctiv
                               elyp
                                  rot
                                    ectag
                                        ain
                                          sts
                                            eriou
                                                slo
                                                  sse
                                                    s.

    9
    .     I
          nre
            li
             anc
               eonth
                   eser
                      epr
                        ese
                          nta
                            tion
                               s,a
                                 swe
                                   lla
                                     sva
                                       riou
                                          spo
                                            rt
                                             fol
                                               ioa
                                                 naly
                                                    ses

a
ndmon
    thlyr
        iskr
           epo
             rtsA
                ll
                 ian
                   zGIp
                      rov
                        idedtoL
                              ehi
                                gh—a
                                   llo
                                     fwh
                                       ichd
                                          epi
                                            ctedpo
                                                 rt
                                                  fol
                                                    ios

c
ons
  is
   ten
     twi
       thA
         ll
          ian
            zGI
              ’sr
                epr
                  ese
                    nta
                      tion
                         s—L
                           ehighc
                                ont
                                  inu
                                    edtoinv
                                          estandr
                                                eta
                                                  ini
                                                    ts

p
rio
  rinv
     estm
        ent
          sinth
              eFund
                  sth
                    roug
                       hth
                         ebe
                           ginn
                              ingo
                                 f2020
                                     .

    10
     .    How
            eve
              r,byAp
                   ri
                    l2019
                        ,con
                           fron
                              tedw
                                 iths
                                    lugg
                                       ishF
                                          undp
                                             erfo
                                                rman
                                                   cedu
                                                      e

t
ost
  abl
    ema
      rke
        tcond
            it
             ion
               s,A
                 ll
                  ian
                    zGI
                      ,unb
                         eknown
                              sttoL
                                  ehigh
                                      ,ab
                                        andon
                                            edi
                                              tst
                                                igh
                                                  tly

r
isk
  -man
     age
       dop
         tion
            sst
              rat
                egyinf
                     avo
                       rofar
                           iskyg
                               amb
                                 leth
                                    atth
                                       ema
                                         rke
                                           twou
                                              ldcon
                                                  tinu
                                                     e

tot
  rendupw
        ard
          sandvo
               lat
                 il
                  itywou
                       ldr
                         ema
                           inlow
                               .Indo
                                   ingso
                                       ,Al
                                         lia
                                           nzG
                                             Ise
                                               ver
                                                 ely

i
mpa
  ire
    dmu
      cho
        fth
          edown
              sid
                epro
                   tec
                     tionth
                          ati
                            tha
                              dre
                                pre
                                  sen
                                    tedwou
                                         ldr
                                           ema
                                             ininp
                                                 lac
                                                   e

“
ata
  llt
    ime
      s,”in
          clud
             ingth
                 einv
                    estm
                       entpo
                           si
                            tion
                               sth
                                 ath
                                   edg
                                     eda
                                       gain
                                          stm
                                            ark
                                              etd
                                                ecl
                                                  inea
                                                     nd

vo
 lat
   il
    ity
      .

    11
     .    A
          ll
           ian
             zGI
               ’sund
                   isc
                     los
                       edc
                         hang
                            eins
                               tra
                                 tegyd
                                     ras
                                       tic
                                         allya
                                             lt
                                              ere
                                                dth
                                                  eFund
                                                      s’

r
iskp
   rof
     ile
       . Bye
           arly2019
                  ,andc
                      ont
                        rarytoA
                              ll
                               ian
                                 zGI
                                   ’sr
                                     epr
                                       ese
                                         nta
                                           tion
                                              s,th
                                                 eFund
                                                     s(a
                                                       )

h
eldop
    tion
       spo
         rt
          fol
            iosw
               iths
                  ign
                    if
                     ica
                       ntunp
                           rot
                             ect
                               eddown
                                    sid
                                      eri
                                        sk,(b
                                            )we
                                              reh
                                                igh
                                                  ly



                                 3
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 8 of 78




c
orr
  ela
    tedtom
         ark
           etsw
              ing
                s,a
                  nd(
                    c)g
                      ene
                        ral
                          lyr
                            equ
                              ire
                                dne
                                  utr
                                    alo
                                      rbu
                                        ll
                                         ishm
                                            ark
                                              etsto

g
ene
  rat
    epo
      si
       tiv
         ere
           turn
              s.

    12
     .    Th
           esec
              har
                act
                  eri
                    st
                     icsr
                        end
                          ere
                            dth
                              eFund
                                  scomp
                                      le
                                       telyun
                                            sui
                                              tab
                                                lef
                                                  or

L
ehigh
    ’sinv
        estm
           entob
               jec
                 tiv
                   es.A
                      sLe
                        high
                           ’slong
                                stand
                                    inginv
                                         estm
                                            entm
                                               ana
                                                 ger
                                                   ,

A
ll
 ian
   zGIkn
       ewth
          is
           ,ye
             tin
               ten
                 tion
                    allyo
                        rre
                          ckl
                            ess
                              lyc
                                onc
                                  eal
                                    edth
                                       esef
                                          actsf
                                              romL
                                                 ehighto

indu
   cei
     ttocon
          tinu
             einv
                est
                  inginth
                        eFund
                            s.

    13
     .    Byl
            ateJ
               anu
                 ary20
                     20,f
                        ear
                          sth
                            atCOV
                                ID-
                                  19c
                                    oulds
                                        ign
                                          if
                                           ica
                                             ntlyimp
                                                   actth
                                                       e

g
lob
  ale
    conomyb
          ecam
             ewid
                esp
                  rea
                    d.A
                      ll
                       ian
                         zGIsh
                             rugg
                                edo
                                  ffth
                                     esec
                                        onc
                                          ern
                                            sande
                                                ven

igno
   redth
       ewa
         rning
             sofadown
                    tur
                      nis
                        suedbyA
                              ll
                               ian
                                 zSE
                                   ’sownc
                                        hie
                                          fec
                                            onom
                                               is
                                                t,

s
tand
   ingp
      atw
        ithi
           tsr
             isk
               ybe
                 t.

    14
     .    Tom
            akem
               att
                 erswo
                     rse
                       ,wh
                         enth
                            eFund
                                sbe
                                  gantolo
                                        sev
                                          alu
                                            einF
                                               ebru
                                                  ary

2020
   ,Al
     lia
       nzG
         Ifa
           il
            edtot
                akes
                   tep
                     stom
                        it
                         iga
                           teth
                              edam
                                 agedon
                                      ebyi
                                         tsc
                                           hang
                                              eds
                                                tra
                                                  tegy
                                                     .

I
tigno
    redL
       ehigh
           ’sp
             lea
               stoimp
                    lem
                      enti
                         tsv
                           aun
                             tedr
                                iskm
                                   ana
                                     gem
                                       enta
                                          nds
                                            top
                                              -lo
                                                ss

m
ech
  ani
    sms
      .In
        ste
          ad,i
             tdoub
                 led-
                    downoni
                          tsd
                            ire
                              ction
                                  alandvo
                                        la
                                         ti
                                          li
                                           tyb
                                             ets
                                               ,gamb
                                                   ling

th
 atth
    ema
      rke
        twou
           ldr
             ecov
                erqu
                   ick
                     ly.I
                        tdidno
                             t,ande
                                  acho
                                     fth
                                       eFund
                                           slo
                                             stmo
                                                reth
                                                   an

75%o
   fth
     eirv
        alu
          e. Th
              eselo
                  sse
                    sfa
                      rou
                        ts
                         tr
                          ipp
                            edth
                               eco
                                 rre
                                   spond
                                       inga
                                          ver
                                            agem
                                               ark
                                                 et

d
ecl
  ineo
     fle
       ssth
          an20%du
                ringth
                     esam
                        epe
                          riodandw
                                 ered
                                    ire
                                      ct
                                       lyc
                                         aus
                                           edbyA
                                               ll
                                                ian
                                                  zGI
                                                    ’s

m
isr
  epr
    ese
      nta
        tion
           sandb
               lat
                 antm
                    ism
                      ana
                        gem
                          ent
                            .

    15
     .    I
          twa
            son
              lya
                fte
                  rconv
                      ers
                        ation
                            swi
                              thA
                                ll
                                 ian
                                   zGIfo
                                       llow
                                          ingun
                                              exp
                                                ect
                                                  edly

poo
  rFe
    bru
      aryp
         erf
           orm
             anc
               eth
                 atL
                   ehighl
                        earn
                           edA
                             ll
                              ian
                                zGIh
                                   adl
                                     ieda
                                        bou
                                          tit
                                            sinv
                                               estm
                                                  ent

s
tra
  tegys
      inc
        eMa
          rcho
             rAp
               ri
                l2019
                    ,pl
                      acingap
                            rev
                              iou
                                slyund
                                     isc
                                       los
                                         edd
                                           ire
                                             ct
                                              ion
                                                alb
                                                  etw
                                                    ith

i
tsop
   tion
      spo
        rt
         fol
           iotoin
                fla
                  teth
                     eFund
                         s’r
                           etu
                             rns
                               —andA
                                   ll
                                    ian
                                      zGI
                                        ’sin
                                           cen
                                             tiv
                                               efe
                                                 es.




                                 4
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 9 of 78




    16
     .    U
          lt
           ima
             te
              ly,L
                 ehighlo
                       stapp
                           rox
                             ima
                               te
                                ly$62
                                    .5m
                                      il
                                       liono
                                           fit
                                             sinv
                                                estm
                                                   ent

du
 ringth
      efi
        rs
         tqu
           art
             ero
               f2020a
                    sad
                      ire
                        ctr
                          esu
                            lto
                              fAl
                                lia
                                  nzG
                                    I’snum
                                         erou
                                            s

m
isr
  epr
    ese
      nta
        tion
           sabou
               tth
                 eFund
                     s’s
                       tra
                         tegya
                             ndr
                               iskc
                                  ont
                                    rolm
                                       ech
                                         ani
                                           smsandi
                                                 tsg
                                                   ros
                                                     s

m
ism
  ana
    gem
      ento
         fLe
           high
              ’sinv
                  estm
                     ent
                       s.A
                         ll
                          ian
                            zGI
                              ’sm
                                isc
                                  ondu
                                     ctg
                                       ive
                                         sri
                                           setoc
                                               aus
                                                 eso
                                                   f

a
ct
 ionfo
     r,in
        tera
           lia
             :se
               cur
                 it
                  iesf
                     raudund
                           erRu
                              le10b
                                  -5
                                   ,commonl
                                          awf
                                            raud
                                               ,ne
                                                 glig
                                                    ent

m
isr
  epr
    ese
      nta
        tion
           ,br
             eacho
                 ffidu
                     cia
                       rydu
                          ty,n
                             egl
                               ige
                                 nce
                                   ,andb
                                       rea
                                         cho
                                           fth
                                             eimp
                                                lie
                                                  d

c
ove
  nan
    tofgoodf
           ai
            tha
              ndf
                aird
                   eal
                     ing
                       .

                             PART
                                IES

    17
     .    P
          lain
             ti
              ffL
                ehighUn
                      ive
                        rs
                         ityi
                            sap
                              riv
                                ate
                                  ,non-
                                      pro
                                        fi
                                         tre
                                           sea
                                             rchun
                                                 ive
                                                   rsi
                                                     tyw
                                                       ith

i
tsp
  rin
    cip
      alp
        lac
          eofbu
              sin
                essa
                   t27 M
                       emo
                         ria
                           lDr
                             iveW
                                est
                                  ,Be
                                    thl
                                      ehem
                                         ,Pe
                                           nnsy
                                              lvan
                                                 ia

18015
    .Found
         edin1865
                ,Le
                  highh
                      asa
                        nannu
                            alen
                               rol
                                 lme
                                   nto
                                     fne
                                       arly7
                                           ,000und
                                                 erg
                                                   radu
                                                      ate

a
ndg
  radu
     ates
        tud
          ent
            sfr
              om93coun
                     tr
                      ies
                        .Iti
                           son
                             eofth
                                 eUn
                                   itedS
                                       ta
                                        tes
                                          ’mo
                                            st

d
is
 tingu
     ish
       edp
         riv
           ater
              ese
                arc
                  hun
                    ive
                      rsi
                        tie
                          sand
                             ,ba
                               sedoni
                                    tsnum
                                        erou
                                           sUn
                                             ite
                                               dNa
                                                 tion
                                                    s-

r
ela
  tedp
     rog
       ram
         s,L
           ehighi
                son
                  eofs
                     ixun
                        ive
                          rs
                           it
                            iesr
                               ecogn
                                   ize
                                     dbyth
                                         eUn
                                           ite
                                             dNa
                                               tion
                                                  sasa

non
  -gov
     ernm
        ent
          alo
            rga
              niz
                at
                 ion(NGO
                       ).

    18
     .    D
          efe
            nda
              ntA
                ll
                 ian
                   zGlob
                       alI
                         nve
                           sto
                             rsU
                               .S.LLCi
                                     saD
                                       elaw
                                          arel
                                             imi
                                               ted

l
iab
  il
   ityc
      omp
        anyw
           ithi
              tsp
                rin
                  cip
                    alp
                      lac
                        eofbu
                            sin
                              essa
                                 t1633B
                                      roa
                                        dwa
                                          y,N
                                            ewY
                                              ork
                                                ,New

Yo
 rk10019
       .Al
         lia
           nzG
             Iisa
                ninv
                   estm
                      entadv
                           iso
                             rre
                               gis
                                 ter
                                   edw
                                     ithth
                                         eSECandi
                                                tis100%

d
ire
  ct
   lyown
       edbyA
           ll
            ian
              zGlob
                  alI
                    nve
                      sto
                        rsU
                          .S.Ho
                              lding
                                  sLLC(
                                      “Al
                                        lia
                                          nzG
                                            IHo
                                              lding
                                                  s”)
                                                    .

A
ll
 ian
   zGIHo
       lding
           sisawho
                 lly-
                    own
                      edsub
                          sid
                            iar
                              yofPFPHo
                                     lding
                                         s,wh
                                            ichi
                                               sind
                                                  ire
                                                    ct
                                                     ly

who
  lly-
     own
       edbyD
           efe
             nda
               ntA
                 ll
                  ian
                    zSE
                      .

    19
     .    D
          efe
            nda
              ntA
                ll
                 ian
                   zSEisamu
                          lt
                           ina
                             tion
                                alf
                                  ina
                                    nci
                                      als
                                        erv
                                          ice
                                            sho
                                              lding

c
omp
  anyin
      corpo
          rat
            eda
              ndh
                eadqu
                    art
                      ere
                        dinG
                           erm
                             any
                               .Al
                                 lia
                                   nzSEr
                                       efe
                                         rstoi
                                             tse
                                               lfa
                                                 ndi
                                                   ts



                                 5
    Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 10 of 78




sub
  sid
    iar
      iesa
         sth
           eAl
             lian
                zGr
                  oupa
                     ndho
                        ldsi
                           tse
                             lfou
                                ttob
                                   eaun
                                      if
                                       ied
                                         ,glob
                                             alf
                                               ina
                                                 nci
                                                   al

s
erv
  ice
    sfi
      rm.A
         ll
          ian
            zSEind
                 ire
                   ctlyown
                         s100%o
                              fAl
                                lian
                                   zGI
                                     .

                     JUR
                       ISD
                         ICT
                           IONANDVENUE

     20
      .    Th
            isCou
                rth
                  assub
                      jec
                        tma
                          tt
                           erju
                              ri
                               sdi
                                 ctionov
                                       erth
                                          isa
                                            ct
                                             ionpu
                                                 rsu
                                                   antto28

U
.S.C
   .§1332
        ,be
          cau
            seL
              ehighi
                   sac
                     it
                      ize
                        nofP
                           enn
                             sylv
                                ani
                                  a,A
                                    ll
                                     ian
                                       zGIi
                                          sac
                                            it
                                             ize
                                               nofN
                                                  ew

Yo
 rk,A
    ll
     ian
       zSEi
          sac
            it
             ize
               nofG
                  erm
                    any
                      ,andth
                           eamoun
                                tincon
                                     trov
                                        ersy
                                           ,ex
                                             clu
                                               siv
                                                 eof

in
 ter
   est
     sandc
         ost
           s,e
             xce
               edsth
                   esumo
                       rva
                         lueo
                            f$62
                               ,467
                                  ,459
                                     .90
                                       .

     21
      .    Th
            isCou
                rta
                  lsoh
                     assub
                         jec
                           tma
                             tt
                              erju
                                 ri
                                  sdi
                                    ctionov
                                          erth
                                             isa
                                               ct
                                                ionund
                                                     er

S
ect
  ion27o
       fth
         eSe
           cur
             it
              iesEx
                  cha
                    ngeA
                       cto
                         f1934(
                              the“Ex
                                   cha
                                     ngeA
                                        ct”
                                          ),15U
                                              .S.C
                                                 .§

78
 aa(
   a),a
      nd28U
          .S.C
             .§1331
                  ,asth
                      ecl
                        aim
                          sal
                            leg
                              edh
                                ere
                                  ina
                                    ri
                                     seund
                                         erS
                                           ect
                                             ion10
                                                 (b)o
                                                    f

th
 eEx
   cha
     ngeA
        ct
         ,Ru
           le10b
               -5p
                 romu
                    lga
                      tedth
                          ere
                            und
                              er,a
                                 ndS
                                   ect
                                     ion20
                                         (a)
                                           .

     22
      .    Th
            isCou
                rta
                  lsoth
                      ere
                        for
                          eha
                            ssupp
                                lem
                                  ent
                                    alju
                                       risd
                                          ict
                                            ionov
                                                erP
                                                  lain
                                                     ti
                                                      ff
                                                       ’s

c
la
 imsfo
     rfr
       aud
         ,ne
           glig
              entm
                 isr
                   epr
                     ese
                       nta
                         tion
                            ,br
                              eac
                                hoff
                                   idu
                                     cia
                                       rydu
                                          ty,n
                                             egl
                                               ige
                                                 nce
                                                   ,and

b
rea
  cho
    fth
      eimp
         lie
           dcov
              ena
                nto
                  fgoodf
                       aitha
                           ndf
                             aird
                                eal
                                  ing
                                    .

     23
      .    V
           enu
             eisp
                rop
                  erb
                    eca
                      useA
                         ll
                          ian
                            zGI
                              ’sp
                                rin
                                  cip
                                    alp
                                      lac
                                        eofbu
                                            sin
                                              essi
                                                 sinN
                                                    ew

Yo
 rk,N
    ewYo
       rka
         ndb
           eca
             useth
                 epa
                   rt
                    iesc
                       ont
                         rac
                           tua
                             llyc
                                ons
                                  ent
                                    edtosubm
                                           itth
                                              eird
                                                 ispu
                                                    tes

toth
   eU.S
      .Di
        str
          ic
           tCou
              rtf
                orth
                   eSou
                      the
                        rnD
                          is
                           tr
                            ic
                             tofN
                                ewY
                                  ork
                                    .

                      FACTUALALLEGAT
                                   IONS

I
.    Al
      lian
         zSECon
              trol
                 sand Op
                       era
                         tesaG
                             loba
                                llyInt
                                     egra
                                        ted G
                                            roupof
     Inves
         tmen
            tManager
                   swi
                     thCommonRisk Managemen
                                          tSuper
                                               vis
                                                 ion

     A
     .     A
           ll
            ian
              zSECon
                   tro
                     lsA
                       ll
                        ian
                          zGIandI
                                tsA
                                  ff
                                   il
                                    iat
                                      es

     24
      .    A
           ll
            ian
              zSEi
                 sth
                   epa
                     ren
                       tho
                         ldingc
                              omp
                                anyf
                                   orth
                                      eAl
                                        lia
                                          nzG
                                            roup
                                               ,“ag
                                                  lob
                                                    al

f
ina
  nci
    als
      erv
        ice
          sprov
              ide
                rwi
                  ths
                    erv
                      ice
                        spr
                          edom
                             ina
                               ntlyinth
                                      ein
                                        sur
                                          anc
                                            eanda
                                                sse
                                                  t

m
ana
  gem
    entbu
        sin
          ess
            .”


                                  6
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 11 of 78




    25
     .    A
          ll
           ian
             zSEp
                res
                  ent
                    sit
                      sel
                        fandi
                            tssub
                                sid
                                  iar
                                    iesa
                                       sas
                                         ing
                                           lee
                                             nti
                                               tyth
                                                  at

op
 era
   tesonawo
          rldw
             ideb
                asi
                  s,w
                    ithou
                        tre
                          gardtog
                                eog
                                  raph
                                     ico
                                       rju
                                         ri
                                          sdi
                                            ction
                                                albound
                                                      ari
                                                        es.

A
cco
  rdingtoi
         tsm
           ark
             et
              ingm
                 ate
                   ria
                     ls
                      ,Al
                        lian
                           zSE
                             ’s“
                               corpo
                                   rat
                                     epu
                                       rpo
                                         se...i
                                              sth
                                                edi
                                                  rec
                                                    tion

o
fanin
    tern
       at
        ion
          alg
            roupo
                fcomp
                    ani
                      es”a
                         ndi
                           t“run
                               sit
                                 sop
                                   era
                                     tinge
                                         nti
                                           tie
                                             sandbu
                                                  sin
                                                    ess

s
egm
  ent
    svi
      aanin
          teg
            rat
              edm
                ana
                  gem
                    enta
                       ndc
                         ont
                           rolp
                              roc
                                ess
                                  .”

    26
     .    Th
           eas
             setm
                ana
                  gem
                    entbu
                        sin
                          esss
                             egm
                               ento
                                  fAl
                                    lian
                                       zSEb
                                          rand
                                             sit
                                               sel
                                                 fas

“A
 ll
  ian
    zGlob
        alI
          nve
            sto
              rs
               .”A
                 ll
                  ian
                    zGlob
                        alI
                          nve
                            sto
                              rs“
                                ope
                                  rat
                                    esth
                                       rougha
                                            ff
                                             il
                                              iat
                                                ede
                                                  nti
                                                    tie
                                                      s

th
 roughou
       tth
         ewo
           rld
             .”A
               tal
                 lre
                   lev
                     antt
                        ime
                          sbe
                            twe
                              en2013a
                                    ndth
                                       epr
                                         esen
                                            t,A
                                              ll
                                               ian
                                                 zGI

w
asa
  nind
     ire
       ct
        ,who
           lly-
              own
                edsub
                    sid
                      iar
                        yofA
                           ll
                            ian
                              zSEop
                                  era
                                    tingw
                                        ith
                                          inth
                                             eAl
                                               lian
                                                  z

G
lob
  alI
    nve
      sto
        rsb
          rand
             .

    27
     .    I
          nke
            epingw
                 ithA
                    ll
                     ian
                       zSE
                         ’sin
                            teg
                              rat
                                eds
                                  tru
                                    ctu
                                      re,A
                                         ll
                                          ian
                                            zGlob
                                                alI
                                                  nve
                                                    sto
                                                      rs

s
tra
  teg
    ica
      llya
         ndin
            ten
              tion
                 al
                  lyp
                    res
                      ent
                        sit
                          sel
                            f“[
                              a]sag
                                  lob
                                    allyin
                                         teg
                                           rat
                                             edinv
                                                 estm
                                                    ent

m
ana
  ger
    ,”w
      ithov
          er$560b
                il
                 lionina
                       sse
                         tsund
                             erm
                               ana
                                 gem
                                   ent
                                     ,and emp
                                            loy
                                              ingmo
                                                  reth
                                                     an

2
,700p
    eop
      lea
        cro
          ss25lo
               cat
                 ion
                   s.A
                     cco
                       rdingtoA
                              ll
                               ian
                                 zGlob
                                     alI
                                       nve
                                         sto
                                           rs
                                            ,“i
                                              tsg
                                                lob
                                                  al

inv
  estm
     entp
        la
         tfo
           rmb
             ring
                stog
                   eth
                     erp
                       rof
                         ess
                           ion
                             alsa
                                cro
                                  ssa
                                    sse
                                      tcl
                                        ass
                                          esa
                                            ndinv
                                                estm
                                                   ent

s
tyl
  es,e
     nab
       lingth
            emtoco
                 llabo
                     rat
                       eonun
                           iqu
                             ein
                               sigh
                                  tsfo
                                     rcl
                                       ien
                                         tswh
                                            ilem
                                               ain
                                                 tain
                                                    ing

d
is
 tin
   ctinv
       estm
          entp
             roc
               ess
                 es.
                   ”Ason
                       eil
                         lus
                           tra
                             tiono
                                 fth
                                   ein
                                     teg
                                       rat
                                         edn
                                           atu
                                             reo
                                               fAl
                                                 lian
                                                    z

G
lob
  alI
    nve
      sto
        rs
         ,al
           lofi
              tsa
                ff
                 il
                  iat
                    es,in
                        clud
                           ingA
                              ll
                               ian
                                 zGI
                                   ,sh
                                     areth
                                         eex
                                           acts
                                              amelogo
                                                    .

    28
     .    F
          urth
             ermo
                re,A
                   ll
                    ian
                      zGlob
                          alI
                            nve
                              sto
                                rsd
                                  efin
                                     esi
                                       tse
                                         lfasag
                                              rou
                                                pofe
                                                   nti
                                                     tie
                                                       s

th
 at“
   coo
     rdin
        ateth
            eirr
               ese
                 arc
                   h,inv
                       estm
                          ent
                            ,and
                               /ort
                                  rad
                                    inga
                                       ct
                                        ivi
                                          tie
                                            s,”qu
                                                al
                                                 ify
                                                   inga
                                                      sa

“
fi
 rm”und
      erth
         eGlob
             alInv
                 estm
                    entP
                       erf
                         orm
                           anc
                             eSt
                               and
                                 ard
                                   s(“G
                                      IPS
                                        ”),as
                                            eto
                                              f

in
 tern
    at
     ion
       als
         tand
            ard
              sgov
                 ern
                   ingth
                       edi
                         sclo
                            sur
                              eandr
                                  epr
                                    ese
                                      nta
                                        tiono
                                            finv
                                               estm
                                                  entf
                                                     irm

r
esu
  lt
   s.



                                 7
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 12 of 78




      29
       .   Con
             sis
               ten
                 twi
                   thth
                      eser
                         epr
                           ese
                             nta
                               tion
                                  s,A
                                    ll
                                     ian
                                       zGIs
                                          ta
                                           tedini
                                                tsSEC

d
isc
  losu
     resth
         ati
           tsA
             ll
              ian
                zGlob
                    alI
                      nve
                        sto
                          raf
                            fi
                             lia
                               tesa
                                  re“
                                    rel
                                      atedp
                                          erson
                                              s”o
                                                r“c
                                                  ont
                                                    rol

p
erson
    s,”a
       ndth
          ati
            tcoo
               rdin
                  ate
                    sce
                      rta
                        ininv
                            estm
                               enta
                                  ct
                                   ivi
                                     tie
                                       swi
                                         thsu
                                            cha
                                              ff
                                               il
                                                iat
                                                  es.

A
ll
 ian
   zGIfu
       rth
         erd
           isc
             los
               edth
                  ati
                    tsh
                      are
                        swi
                          thth
                             esea
                                ff
                                 il
                                  iat
                                    esc
                                      ert
                                        ainemp
                                             loy
                                               eesa
                                                  nd

s
erv
  ice
    s,in
       clud
          ingtho
               seinth
                    ear
                      easo
                         fle
                           galandcomp
                                    lian
                                       ce,r
                                          iskm
                                             ana
                                               gem
                                                 ent
                                                   ,hum
                                                      an

r
esou
   rce
     s,f
       ina
         nce
           ,in
             form
                ationt
                     echno
                         logy
                            ,tr
                              adesuppo
                                     rt
                                      ,ands
                                          ale
                                            sandm
                                                ark
                                                  et
                                                   ing
                                                     .

A
ll
 ian
   zGIa
      lsod
         isc
           los
             edth
                ati
                  tde
                    leg
                      ate
                        sce
                          rta
                            ininv
                                estm
                                   entm
                                      ana
                                        gem
                                          ent-
                                             rel
                                               ate
                                                 d

r
espon
    sib
      il
       it
        iestoi
             tsa
               ff
                il
                 ia
                  tes
                    ,fo
                      rwh
                        ichi
                           tpa
                             ysapo
                                 rt
                                  iono
                                     fit
                                       sinv
                                          estm
                                             entm
                                                ana
                                                  gem
                                                    ent

f
ees
  .

      30
       .   A
           ll
            ian
              zGIa
                 ndi
                   tsa
                     ff
                      il
                       iat
                         esc
                           omp
                             ris
                               ingA
                                  ll
                                   ian
                                     ceG
                                       lob
                                         alI
                                           nve
                                             sto
                                               rsw
                                                 erea
                                                    t

a
llt
  ime
    scon
       tro
         lle
           dby
             ,anda
                 gen
                   tso
                     f,A
                       ll
                        ian
                          zSE
                            .Ind
                               eed
                                 ,Al
                                   lia
                                     nzG
                                       Idi
                                         sclo
                                            sedini
                                                 tsSEC

f
il
 ing
   sth
     ati
       tandi
           tsa
             ff
              il
               ia
                tesa
                   ree
                     achd
                        ire
                          ctlyo
                              rind
                                 ire
                                   ct
                                    lywho
                                        lly
                                          -own
                                             edsub
                                                 sid
                                                   iar
                                                     ies

a
nd“
  und
    erc
      ommonc
           ont
             rol
               ”ofA
                  ll
                   ian
                     zSE
                       .

      31
       .   A
           ll
            ian
              zSE
                ’sc
                  ont
                    rolov
                        erA
                          ll
                           ian
                             zGIa
                                ndi
                                  tsa
                                    ff
                                     il
                                      iat
                                        esi
                                          smad
                                             eapp
                                                are
                                                  ntby

th
 efa
   ctth
      atA
        ll
         ian
           zSEr
              eli
                esonth
                     ebu
                       sin
                         essa
                            ct
                             ivi
                               tie
                                 softh
                                     eAl
                                       lian
                                          zGlob
                                              alI
                                                nve
                                                  sto
                                                    rs

sub
  sid
    iar
      iesina
           sse
             ssingi
                  tsownf
                       ina
                         nci
                           als
                             ta
                              tusandso
                                     lve
                                       ncyund
                                            era
                                              ppl
                                                ica
                                                  bleE
                                                     urop
                                                        ean

in
 sur
   anc
     ere
       gul
         ation
             s. Fo
                 rex
                   amp
                     le
                      ,ini
                         ts2019annu
                                  alr
                                    epo
                                      rt
                                       ,th
                                         eAl
                                           lian
                                              zGr
                                                oup

p
res
  ent
    edc
      onso
         lid
           ate
             dfin
                anc
                  ia
                   lst
                     atem
                        ent
                          sth
                            atin
                               corpo
                                   rat
                                     edth
                                        efin
                                           anc
                                             ia
                                              lst
                                                atem
                                                   ent
                                                     sof

A
ll
 ian
   zSEa
      nda
        llo
          fit
            swho
               lly-
                  own
                    edsub
                        sid
                          iar
                            ies
                              ,in
                                clud
                                   ingA
                                      ll
                                       ian
                                         zGI
                                           . Add
                                               it
                                                ion
                                                  al
                                                   ly,

a
cco
  rdingtoA
         ll
          ian
            zGr
              oup
                ’s2019So
                       lve
                         ncya
                            ndF
                              inan
                                 cia
                                   lCond
                                       it
                                        ionR
                                           epo
                                             rt
                                              ,Al
                                                lian
                                                   zSE

e
xer
  cis
    esa“
       dom
         ina
           nt”in
               flu
                 enc
                   e,h
                     as100%vo
                            tingr
                                igh
                                  tsinandc
                                         api
                                           ta
                                            lsh
                                              arew
                                                 ith
                                                   ,and

u
ses100%o
       fth
         efin
            anc
              ial
                sofA
                   ll
                    ian
                      zGIfo
                          rth
                            ees
                              tab
                                li
                                 shm
                                   ento
                                      fAl
                                        lia
                                          nzG
                                            roup
                                               ’s




                                 8
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 13 of 78




c
onso
   lid
     ate
       dac
         coun
            tsa
              ndso
                 lve
                   ncyc
                      alcu
                         lat
                           ion— c
                                onf
                                  irm
                                    ingth
                                        eul
                                          tim
                                            atec
                                               ont
                                                 rolth
                                                     at

A
ll
 ian
   zSEe
      xer
        tsov
           erA
             ll
              ian
                zGI
                  .

    32
     .    F
          urth
             erd
               emon
                  str
                    at
                     ingc
                        ont
                          rol
                            ,th
                              eannu
                                  alr
                                    epo
                                      rtsfo
                                          rAl
                                            lian
                                               zGr
                                                 oupa
                                                    nd

A
ll
 ian
   zSEs
      tat
        eth
          atA
            ll
             ian
               zSE“
                  ste
                    ersi
                       tsop
                          era
                            tinga
                                ndbu
                                   sin
                                     esss
                                        egm
                                          ent
                                            svi
                                              aan

in
 teg
   rat
     edm
       ana
         gem
           entandc
                 ont
                   rolp
                      roc
                        ess
                          ”wh
                            ich“
                               beg
                                 insw
                                    ithth
                                        ede
                                          fin
                                            it
                                             iono
                                                fa

bu
 sin
   ess-
      spe
        cif
          ics
            tra
              tegya
                  ndgo
                     als
                       ,wh
                         icha
                            red
                              isc
                                uss
                                  eda
                                    nda
                                      gre
                                        eduponb
                                              etw
                                                een

[A
 ll
  ian
    zSE
      ]andop
           era
             tinge
                 nti
                   tie
                     s.B
                       ase
                         donth
                             iss
                               tra
                                 tegy
                                    ,[A
                                      ll
                                       ian
                                         zSE
                                           ’s]op
                                               era
                                                 ting

e
nti
  tie
    spr
      epa
        reth
           ree
             -ye
               arp
                 lan
                   swh
                     icha
                        reth
                           ena
                             ggr
                               ega
                                 tedtof
                                      ormth
                                          efin
                                             anc
                                               ia
                                                lpl
                                                  ansf
                                                     or

th
 ebu
   sin
     essd
        ivi
          sion
             sandfo
                  rth
                    eAl
                      lia
                        nzG
                          roupa
                              sawho
                                  le
                                   .”

    33
     .    A
          ll
           ian
             zSE
               ’sSup
                   erv
                     iso
                       ryBo
                          arda
                             ndBo
                                ardo
                                   fMan
                                      agem
                                         entd
                                            ire
                                              ctly

ov
 ers
   eef
     ina
       nci
         alp
           lan
             satag
                 rou
                   p-w
                     idel
                        eve
                          l. Th
                              eSup
                                 erv
                                   iso
                                     ryBo
                                        ard“
                                           app
                                             rov
                                               esth
                                                  epl
                                                    an

a
nds
  etsco
      rre
        spond
            ingt
               arg
                 etsfo
                     rth
                       eBo
                         ardo
                            fMan
                               agem
                                  ent
                                    ,”wh
                                       ichi
                                          s“r
                                            espon
                                                sib
                                                  lef
                                                    or

s
et
 tingbu
      sin
        essob
            jec
              tiv
                esa
                  ndth
                     est
                       rat
                         egi
                           cdi
                             rec
                               tion
                                  ,fo
                                    rcoo
                                       rdin
                                          atinga
                                               ndsup
                                                   erv
                                                     is
                                                      ing

th
 eop
   era
     tinge
         nti
           tie
             s,a
               ndfo
                  rimp
                     lem
                       ent
                         inga
                            ndov
                               ers
                                 eeinga
                                      nef
                                        fic
                                          ien
                                            tri
                                              skm
                                                ana
                                                  gem
                                                    ent

sy
 stem
    .”

    34
     .    Add
            it
             ion
               al
                ly,D
                   ebo
                     rahZu
                         rkow
                            ,th
                              eGlob
                                  alH
                                    eado
                                       fInv
                                          estm
                                             ent
                                               satA
                                                  ll
                                                   ian
                                                     z

G
lob
  alI
    nve
      sto
        rs
         ,st
           atedina
                 nin
                   terv
                      iewth
                          aton
                             eofth
                                 ebe
                                   nef
                                     it
                                      sofinv
                                           est
                                             ingth
                                                 rougha
                                                      n

a
ff
 il
  iat
    eofA
       ll
        ian
          zGlob
              alI
                nve
                  sto
                    rsi
                      sth
                        atth
                           egroup“
                                 si
                                  tsin
                                     sid
                                       eas
                                         tab
                                           lep
                                             are
                                               nt,
                                                 ”wh
                                                   ichi
                                                      s

p
art
  icu
    lar
      lyimpo
           rta
             ntg
               ive
                 n“inv
                     esto
                        rs’c
                           onc
                             ernth
                                 atth
                                    esm
                                      all
                                        erh
                                          edg
                                            efund
                                                sor

a
lt
 ern
   at
    ivet
       eam
         swon
            ’tb
              eab
                letom
                    ain
                      tainth
                           ekindo
                                fcoun
                                    ter
                                      -pa
                                        rtyl
                                           iqu
                                             idi
                                               tyr
                                                 equ
                                                   ire
                                                     dif

w
ehi
  tac
    ri
     sis
       .” Th
           isd
             emon
                str
                  ate
                    sth
                      atA
                        ll
                         ian
                           zSE
                             ’ssuppo
                                   rtfo
                                      rth
                                        eAl
                                          lian
                                             zGr
                                               oupw
                                                  as

a
nin
  teg
    ralcompon
            ento
               fth
                 egr
                   oup
                     ’sm
                       ark
                         etingtoinv
                                  esto
                                     rsa
                                       ndsugg
                                            est
                                              sth
                                                atA
                                                  ll
                                                   ian
                                                     zSE

wou
  ldp
    rov
      idel
         iqu
           idi
             tyt
               osuppo
                    rtth
                       eFund
                           sinth
                               eev
                                 ento
                                    fac
                                      ri
                                       sis
                                         .



                                 9
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 14 of 78




    35
     .    B
          eyondi
               tsm
                 ark
                   et
                    ing
                      ,Al
                        lia
                          nzG
                            I’sinv
                                 estm
                                    entd
                                       eci
                                         sion
                                            sandr
                                                isk

m
ana
  gem
    enta
       reinf
           actsup
                erv
                  ise
                    dbyth
                        ebr
                          oad
                            er,in
                                teg
                                  rat
                                    edA
                                      ll
                                       ian
                                         zGroup
                                              ,wh
                                                ichi
                                                   s

u
lt
 ima
   te
    lyc
      ont
        rol
          ledbyA
               ll
                ian
                  zSE
                    . Sp
                       eci
                         fic
                           al
                            ly,a
                               lla
                                 ff
                                  il
                                   iat
                                     een
                                       ti
                                        tie
                                          sofA
                                             ll
                                              ian
                                                zGlob
                                                    al

I
nve
  sto
    rs
     ,in
       clud
          ingA
             ll
              ian
                zGI
                  ,ar
                    eov
                      ers
                        eenbyc
                             omm
                               it
                                tee
                                  sva
                                    riou
                                       slyd
                                          esc
                                            rib
                                              eda
                                                sth
                                                  e

“G
 lob
   alEx
      ecu
        tiv
          eComm
              it
               tee
                 ,”“G
                    lob
                      alI
                        nve
                          stm
                            entM
                               ana
                                 gem
                                   entComm
                                         it
                                          tee
                                            ,”a
                                              nd

“
exe
  cut
    ivel
       ead
         ersh
            ipt
              eam
                .”A
                  ll
                   ian
                     zGlob
                         alI
                           nve
                             sto
                               rsr
                                 epr
                                   ese
                                     ntsth
                                         at
                                          ,“w
                                            ithr
                                               esp
                                                 ecttoa
                                                      ll

inv
  estm
     entm
        at
         ter
           s,th
              ere
                spon
                   sib
                     il
                      ityfo
                          ren
                            sur
                              ingou
                                  rapp
                                     roa
                                       chi
                                         sde
                                           sign
                                              edtom
                                                  eetou
                                                      r

ob
 lig
   at
    ion
      stoou
          rcl
            ien
              tsr
                est
                  swi
                    thth
                       eGlob
                           alI
                             nve
                               stm
                                 entM
                                    ana
                                      gem
                                        entComm
                                              it
                                               tee
                                                 .”

    36
     .    Ex
           ecu
             tiv
               eswhos
                    itonth
                         esec
                            omm
                              it
                               tee
                                 sar
                                   eemp
                                      loy
                                        edbyv
                                            ariou
                                                sen
                                                  ti
                                                   tie
                                                     s

d
ire
  ct
   lyo
     rind
        ire
          ct
           lyown
               eda
                 ndc
                   ont
                     rol
                       ledbyA
                            ll
                             ian
                               zSE
                                 . Zu
                                    rkow
                                       ,fo
                                         rex
                                           amp
                                             le
                                              ,si
                                                tson

th
 eGlob
     alEx
        ecu
          tiv
            eComm
                it
                 tee
                   ,andi
                       semp
                          loy
                            edbyA
                                ll
                                 ian
                                   zGlob
                                       alI
                                         nve
                                           sto
                                             rsGmbH
                                                  ,an

a
ff
 il
  iat
    eofA
       ll
        ian
          zGIth
              ati
                swho
                   lly
                     -own
                        eda
                          ndc
                            ont
                              rol
                                ledbyA
                                     ll
                                      ian
                                        zSE
                                          .Ini
                                             tsSEC

d
isc
  losu
     res
       ,Al
         lia
           nzG
             Irep
                res
                  ent
                    sZu
                      rkowa
                          san“
                             asso
                                cia
                                  tedp
                                     erson
                                         ”ofA
                                            ll
                                             ian
                                               zGI
                                                 ,

b
eca
  useA
     ll
      ian
        zGI“
           use
             sth
               ere
                 sou
                   rce
                     sofM
                        s.Zu
                           rkowtop
                                 rovid
                                     epo
                                       rt
                                        fol
                                          io m
                                             ana
                                               gem
                                                 ent

s
erv
  ice
    sto[
       it
        s]c
          li
           ent
             s.” No
                  tab
                    ly,th
                        ech
                          iefa
                             rch
                               ite
                                 cto
                                   fth
                                     eFund
                                         sati
                                            ssu
                                              e—G
                                                reg

Tou
  rna
    nt—i
       sam
         ana
           gingd
               ire
                 cto
                   ratA
                      ll
                       ian
                         zGIa
                            nds
                              it
                               sonA
                                  ll
                                   ian
                                     zGI
                                       ’sEx
                                          ecu
                                            tiv
                                              e

Comm
   it
    tee
      ,bu
        tre
          por
            tsd
              ire
                ct
                 lytoZu
                      rkow
                         .

    37
     .    F
          urth
             ermo
                re,th
                    ecoo
                       rdina
                           tiono
                               fre
                                 sea
                                   rch
                                     ,inv
                                        estm
                                           ent
                                             ,andt
                                                 rad
                                                   ing

a
ct
 ivi
   tie
     samonga
           ff
            il
             iat
               eso
                 fAl
                   lian
                      zGlob
                          alI
                            nve
                              sto
                                rsi
                                  ssub
                                     jec
                                       tto“
                                          common

sup
  erv
    is
     ion
       ”byA
          ll
           ian
             zGlob
                 alI
                   nve
                     sto
                       r’sG
                          lob
                            alCh
                               iefI
                                  nve
                                    stm
                                      entO
                                         ff
                                          ice
                                            r.P
                                              rio
                                                rto

J
anu
  ary20
      20,th
          eGlob
              alCh
                 iefI
                    nve
                      stm
                        entO
                           ff
                            ice
                              rwa
                                sAnd
                                   rea
                                     sUt
                                       erm
                                         ann
                                           ,whow
                                               as

l
ikew
   iseemp
        loy
          edbyA
              ll
               ian
                 zGlob
                     alI
                       nve
                         sto
                           rsGmbH
                                .Sin
                                   ceJ
                                     anu
                                       ary20
                                           20,th
                                               ese

sup
  erv
    is
     ionr
        espon
            sib
              il
               it
                iesh
                   aveb
                      eensp
                          li
                           tbe
                             twe
                               enZu
                                  rkowa
                                      ndTob
                                          iasP
                                             ros
                                               s,th
                                                  eCEO



                                 10
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 15 of 78




o
fAl
  lian
     zGlob
         alI
           nve
             sto
               rs
                . Th
                   isc
                     haino
                         fcomm
                             andi
                                llu
                                  str
                                    ate
                                      sth
                                        atA
                                          ll
                                           ian
                                             zGI
                                               ’sa
                                                 ct
                                                  ivi
                                                    tie
                                                      s

a
red
  ire
    ct
     lysup
         erv
           ise
             dandov
                  ers
                    eenbye
                         xec
                           utiv
                              esa
                                tth
                                  eAl
                                    lia
                                      nzG
                                        roupl
                                            eve
                                              landa
                                                  re

sub
  jec
    ttou
       lt
        ima
          tec
            ont
              rolbyA
                   ll
                    ian
                      zSE
                        .

    38
     .    F
          ina
            lly
              ,in M
                  arc
                    h2020
                        ,af
                          terA
                             ll
                              ian
                                zGIsu
                                    ffe
                                      redth
                                          edi
                                            sas
                                              trou
                                                 slo
                                                   sse
                                                     s

d
esc
  rib
    edh
      ere
        in—in
            clud
               ingth
                   eliqu
                       ida
                         tiono
                             ftwoo
                                 the
                                   r,mo
                                      rea
                                        ggr
                                          ess
                                            iveS
                                               tru
                                                 ctu
                                                   red

A
lph
  aFund
      s:th
         eAlph
             aSt
               ruc
                 tur
                   edA
                     lph
                       a1000andS
                               tru
                                 ctu
                                   redA
                                      lph
                                        a1000P
                                             lus—A
                                                 ll
                                                  ian
                                                    z

G
lob
  alI
    nve
      sto
        rsa
          nnoun
              cedth
                  atth
                     eCEOo
                         fAl
                           lian
                              zGI
                                ,Doug
                                    lasEu
                                        ,wou
                                           ldl
                                             eav
                                               eth
                                                 e

f
irmonJun
       e30a
          fte
            r14y
               ear
                 swi
                   thA
                     ll
                      ian
                        z.F
                          ollow
                              ingh
                                 isd
                                   epa
                                     rtu
                                       re,A
                                          ll
                                           ian
                                             zGlob
                                                 al

I
nve
  sto
    rssh
       if
        tedsom
             eofh
                isr
                  espon
                      sib
                        il
                         it
                          iesto M
                                al
                                 ieConw
                                      ay,th
                                          ehe
                                            ado
                                              fU.S
                                                 .

d
is
 tr
  ibu
    tion
       ,bu
         tannoun
               cedth
                   atth
                      erewou
                           ldnolong
                                  erb
                                    eaU
                                      .S.CEOfo
                                             rAl
                                               lia
                                                 nzG
                                                   I.

A
ll
 ian
   zGI
     ’sl
       acko
          fit
            sownCEOfu
                    rth
                      erc
                        emen
                           tsA
                             ll
                              ian
                                zSE
                                  ’su
                                    lt
                                     ima
                                       tec
                                         ont
                                           rolov
                                               er

A
ll
 ian
   zGI
     .

    B
    .     A
          ll
           ianzSEProv
                    ide
                      sIntegr
                            atedR
                                isk M
                                    anag
                                       emen
                                          tfo
                                            rAl
                                              lAl
                                                lian
                                                   z
          G
          loba
             lInve
                 stor
                    sAff
                       il
                        iat
                          es

    39
     .    W
          ithr
             esp
               ecttor
                    iskm
                       ana
                         gem
                           entinp
                                art
                                  icu
                                    lar
                                      ,Al
                                        lia
                                          nzSEsp
                                               eci
                                                 fic
                                                   al
                                                    ly

r
epr
  ese
    ntsth
        at
         ,“[
           a]sap
               rov
                 ide
                   roff
                      inan
                         cia
                           lse
                             rvi
                               ces
                                 ,wec
                                    ons
                                      ide
                                        rri
                                          skm
                                            ana
                                              gem
                                                enttob
                                                     ea

c
orec
   omp
     eten
        cya
          nda
            nin
              teg
                ralp
                   arto
                      fou
                        rbu
                          sin
                            ess
                              .Ou
                                rri
                                  skmanag
                                        emen
                                           tfram
                                               ewo
                                                 rk

c
ove
  rsa
    llop
       era
         tion
            sandsub
                  sid
                    iar
                      iesw
                         ith
                           inth
                              eGroupinp
                                      ropo
                                         rt
                                          iontoth
                                                einh
                                                   eren
                                                      t

r
isko
   fth
     eira
        cti
          vi
           tie
             s,en
                sur
                  ingtha
                       tri
                         sksa
                            cro
                              ssth
                                 eGroupa
                                       rec
                                         ons
                                           is
                                            ten
                                              tl
                                               yid
                                                 ent
                                                   if
                                                    ied
                                                      ,

ana
  lyz
    ed,a
       sse
         sse
           d,andmanag
                    ed.
                      ”(Emph
                           asi
                             sadd
                                ed.
                                  )

    40
     .    A
          cco
            rdingtoA
                   ll
                    ian
                      zSE
                        ,it“
                           clo
                             selymon
                                   ito
                                     r[s
                                       ]th
                                         eca
                                           pit
                                             alpo
                                                si
                                                 tiona
                                                     nd

r
iskc
   onc
     ent
       rat
         ion
           softh
               eGr
                 oupa
                    ndi
                      tsr
                        ela
                          tedund
                               ert
                                 aking
                                     sanda
                                         ppl
                                           [ie
                                             s]r
                                               egu
                                                 lars
                                                    tre
                                                      ss

t
est
  s(in
     clud
        ings
           tand
              ard
                ize
                  d,h
                    is
                     tor
                       ica
                         l,andr
                              eve
                                rses
                                   tre
                                     sst
                                       ests
                                          cen
                                            ario
                                               sasw
                                                  el
                                                   las




                                 11
     Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 16 of 78




mon
  thlys
      tre
        ssands
             cen
               arioa
                   naly
                      sesf
                         ocu
                           singonc
                                 urr
                                   enta
                                      ndpo
                                         ssib
                                            lef
                                              utu
                                                re

d
eve
  lopm
     ent
       s)
        .”

      41
       .    A
            ll
             ian
               zGlob
                   alI
                     nve
                       sto
                         rsrou
                             tin
                               elyadv
                                    ert
                                      ise
                                        sth
                                          erobu
                                              str
                                                iskm
                                                   ana
                                                     gem
                                                       ent

o
fAl
  lian
     zSEa
        ndA
          ll
           ian
             zGr
               oupa
                  sak
                    eyb
                      ene
                        fi
                         tfo
                           rit
                             sinv
                                esto
                                   rs
                                    . Oni
                                        tsw
                                          ebs
                                            ite
                                              ,fo
                                                r

e
xamp
   le
    ,Al
      lia
        nzG
          lob
            alI
              nve
                sto
                  rsr
                    epe
                      ated
                         lym
                           ark
                             etsth
                                 efa
                                   ctth
                                      ati
                                        tis“
                                           par
                                             tofth
                                                 e

A
ll
 ian
   zGr
     oup
       ”and“
           hasas
               trongp
                    are
                      nt,
                        ”Al
                          lia
                            nzSE
                               ,th
                                 at“
                                   rem
                                     ain
                                       son
                                         eofth
                                             ewo
                                               rld
                                                 ’s

s
trong
    estf
       inan
          cia
            lcommun
                  it
                   ies
                     ”and“
                         con
                           tinu
                              estob
                                  eag
                                    lob
                                      all
                                        ead
                                          erina
                                              sse
                                                t

m
ana
  gem
    ents
       erv
         ice
           sandso
                lut
                  ion
                    s.”A
                       cco
                         rdingtoA
                                ll
                                 ian
                                   zGlob
                                       alI
                                         nve
                                           sto
                                             rs
                                              ,Al
                                                lian
                                                   zSE

h
as“
  roc
    k-s
      ol
       idr
         iskm
            ana
              gem
                ent
                  ”and“
                      atr
                        ackr
                           eco
                             rdo
                               fst
                                 rat
                                   egi
                                     cinv
                                        estm
                                           entfo
                                               rth
                                                 elong

t
erm
  .”

      42
       .    A
            ll
             ian
               zSE
                 ’sBo
                    ardo
                       fMa
                         nag
                           emen
                              tis“
                                 respon
                                      sib
                                        lef
                                          ors
                                            et
                                             tingbu
                                                  sin
                                                    ess

ob
 jec
   tiv
     esa
       ndth
          est
            rat
              egi
                cdi
                  rec
                    tion
                       ,fo
                         rcoo
                            rdin
                               atingandsup
                                         erv
                                           is
                                            ingth
                                                eop
                                                  era
                                                    ting

e
nti
  tie
    s,a
      ndfo
         rimp
            lem
              ent
                inga
                   ndov
                      ers
                        eeinga
                             nef
                               fic
                                 ien
                                   tri
                                     skm
                                       ana
                                         gem
                                           entsy
                                               stem
                                                  .”

      43
       .    I
            npa
              rt
               icu
                 lar
                   ,Al
                     lia
                       nzSEr
                           epr
                             ese
                               ntsth
                                   ati
                                     ts“
                                       ri
                                        skm
                                          ana
                                            gem
                                              entf
                                                 ram
                                                   ewo
                                                     rk

c
ove
  rsa
    llop
       era
         tion
            sandsub
                  sid
                    iar
                      iesw
                         ith
                           inth
                              egrou
                                  pinp
                                     ropo
                                        rt
                                         iontoth
                                               einh
                                                  ere
                                                    ntr
                                                      isk

o
fth
  eira
     ct
      ivi
        tie
          s,en
             sur
               ingtha
                    tri
                      sksa
                         cro
                           ssth
                              eGroupa
                                    rec
                                      ons
                                        is
                                         ten
                                           tlyi
                                              den
                                                ti
                                                 fie
                                                   d,

ana
  lyz
    ed,a
       sse
         sse
           d,andmanag
                    ed.
                      ”(Emph
                           asi
                             sadd
                                ed.
                                  )

I
I.    A
      ll
       ian
         zGI
           ’sS
             tru
               ctu
                 redA
                    lphaPo
                         rtf
                           olio

      44
       .    I
            nadd
               it
                iontoth
                      eFund
                          s,A
                            ll
                             ian
                               zGIm
                                  ana
                                    gesal
                                        arg
                                          epo
                                            rt
                                             fol
                                               ioo
                                                 fac
                                                   tiv
                                                     ely

m
ana
  gedinv
       estm
          entp
             rodu
                cts
                  .

      45
       .    Un
             ti
              lMa
                rch2020
                      ,th
                        ispo
                           rt
                            fol
                              ioin
                                 clud
                                    edo
                                      the
                                        rSt
                                          ruc
                                            tur
                                              edA
                                                lph
                                                  aprod
                                                      uct
                                                        s

in
 clud
    ingS
       tru
         ctu
           redA
              lph
                aU.S
                   .Equ
                      ity250(
                            “Alph
                                a250
                                   ”),S
                                      tru
                                        ctu
                                          redA
                                             lph
                                               aGlob
                                                   al




                                   12
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 17 of 78




Equ
  ity350(
        “Alph
            a350
               ”),a
                  ndS
                    tru
                      ctu
                        redA
                           lph
                             a1000a
                                  ndS
                                    tru
                                      ctu
                                        redA
                                           lph
                                             a1000Plu
                                                    s

(
tog
  eth
    er,th
        e“A
          lph
            a1000F
                 und
                   s”)
                     .

     46
      .   A
          llth
             eSt
               ruc
                 tur
                   edA
                     lph
                       aprodu
                            ctssh
                                are
                                  das
                                    tra
                                      tegyo
                                          finv
                                             est
                                               ingina

v
ari
  etyo
     fop
       tionc
           ont
             rac
               tsfo
                  rth
                    epu
                      rpo
                        seo
                          fou
                            tpe
                              rfo
                                rmingth
                                      ema
                                        rke
                                          twh
                                            ileh
                                               edg
                                                 ing

a
gain
   stlo
      sse
        sinth
            eev
              ento
                 fam
                   ark
                     etd
                       ecl
                         ine
                           .

     47
      .   A
          swi
            thth
               eFund
                   s,th
                      eAlph
                          a250F
                              unda
                                 ndA
                                   lph
                                     a350F
                                         unda
                                            lso

e
xpe
  rie
    nce
      dma
        ssiv
           elo
             sse
               sinth
                   efi
                     rs
                      tqu
                        art
                          ero
                            f2020— -
                                   41.59%a
                                         nd-
                                           52.18%
                                                ,

r
esp
  ect
    ive
      ly. Bo
           thsub
               stan
                  tia
                    llyund
                         erp
                           erfo
                              rmedth
                                   eirr
                                      efe
                                        ren
                                          ceind
                                              exe
                                                s.

     48
      .   Th
           eAlph
               a1000F
                    und
                      s,w
                        ithar
                            etu
                              rnt
                                arg
                                  eto
                                    f10%a
                                        bov
                                          eth
                                            eir

b
enc
  hma
    rks
      ,al
        sosu
           ffe
             redhug
                  elo
                    sse
                      sinF
                         ebru
                            arya
                               nd M
                                  arc
                                    h2020
                                        . Du
                                           etoth
                                               eselo
                                                   sse
                                                     s,

A
ll
 ian
   zGIw
      asfo
         rce
           dtol
              iqu
                ida
                  teth
                     eAlph
                         a1000F
                              und
                                sin M
                                    arc
                                      h2020
                                          .

I
II. L
    ehigh
        ’sInv
            estm
               entOb
                   jec
                     tiv
                       es

     49
      .   L
          ehighh
               asato
                   ta
                    linv
                       estm
                          entpo
                              rt
                               fol
                                 ioo
                                   fapp
                                      rox
                                        ima
                                          tely$1
                                               .6b
                                                 il
                                                  lion

c
ons
  is
   tingo
       fbo
         thendowm
                enta
                   ndun
                      ive
                        rs
                         itya
                            sse
                              ts
                               . Th
                                  eun
                                    ive
                                      rs
                                       itye
                                          ndowm
                                              ent

(
“Endowm
      ent
        ”)i
          sLe
            high
               ’sl
                 arg
                   estt
                      ang
                        ibl
                          eas
                            set
                              ,ands
                                  erv
                                    esa
                                      sak
                                        eysou
                                            rceo
                                               ffund
                                                   ing

fo
 rLe
   highe
       achy
          ear
            ,pr
              ovid
                 ingfo
                     rsc
                       hol
                         arsh
                            ips
                              ,ac
                                adem
                                   icp
                                     rog
                                       ram
                                         s,andf
                                              acu
                                                lty

e
ndow
   edc
     hai
       rs
        .Le
          high
             ’sEndowm
                    enti
                       salong
                            -te
                              rmp
                                erp
                                  etu
                                    ala
                                      sse
                                        t,r
                                          equ
                                            ire
                                              dtop
                                                 rov
                                                   ide

f
ina
  nci
    alsuppo
          rttocu
               rren
                  tandf
                      utu
                        reg
                          ene
                            rat
                              ion
                                sofL
                                   ehighs
                                        tud
                                          ent
                                            s.

     50
      .   B
          eca
            useth
                eEndowm
                      enti
                         sac
                           ri
                            tic
                              alsou
                                  rceo
                                     ffund
                                         ingfo
                                             rth
                                               eun
                                                 ive
                                                   rs
                                                    ity
                                                      ,

th
 ece
   ntr
     alo
       bje
         ctiv
            eso
              fLe
                high
                   ’sinv
                       estm
                          entpo
                              licya
                                  retop
                                      rot
                                        ectandg
                                              rowth
                                                  e

Endowm
     ent
       .Le
         highc
             are
               ful
                 lyinv
                     est
                       sac
                         ros
                           sab
                             roa
                               dar
                                 rayo
                                    fst
                                      rat
                                        egi
                                          esa
                                            ndinag
                                                 lob
                                                   al
                                                    ly

d
ive
  rs
   if
    iedm
       ixo
         finv
            estm
               entv
                  ehi
                    cle
                      s,in
                         clud
                            ingv
                               ariou
                                   sinv
                                      estm
                                         entfund
                                               s,s
                                                 eek
                                                   ing

r
etu
  rnssu
      ff
       ici
         enttom
              eetth
                  eun
                    ive
                      rs
                       ity
                         ’sc
                           urr
                             entandfu
                                    tur
                                      efin
                                         anc
                                           ia
                                            lne
                                              eds
                                                .



                                 13
     Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 18 of 78




      51
       .    L
            ehigh
                ’sinv
                    estm
                       ent
                         sinth
                             eAl
                               lian
                                  zFund
                                      swe
                                        rein
                                           tend
                                              edtot
                                                  rac
                                                    kth
                                                      eir

und
  erly
     ingm
        ark
          etb
            enc
              hma
                rksw
                   ithth
                       eop
                         tion
                            spo
                              rt
                               fol
                                 iop
                                   rov
                                     idingamod
                                             estin
                                                 crem
                                                    ent
                                                      al

r
etu
  rnov
     erth
        eli
          feo
            fth
              einv
                 estm
                    ent
                      . Th
                         eexp
                            ect
                              edt
                                rac
                                  kinge
                                      rro
                                        r— wh
                                            ichm
                                               easu
                                                  resth
                                                      e

s
tra
  tegy
     ’sc
       ons
         is
          ten
            cyc
              omp
                are
                  dtoab
                      enc
                        hma
                          rk— onth
                                 eFund
                                     swa
                                       s3%to5%
                                             ,wh
                                               ich

po
 si
  tion
     edth
        ema
          son
            eofth
                emo
                  rec
                    ons
                      erv
                        at
                         iveinv
                              estm
                                 ent
                                   sinL
                                      ehigh
                                          ’spo
                                             rt
                                              fol
                                                io.

IV
 .    L
      ehigh
          ’sInv
              estm
                 ent
                   sinth
                       eFunds

      52
       .    L
            ehighh
                 ash
                   adalong-
                          sta
                            ndingr
                                 ela
                                   tion
                                      shipw
                                          ithA
                                             ll
                                              ian
                                                zGI
                                                  .In2011
                                                        ,

L
ehighinv
       est
         ed$10m
              il
               lioninth
                      eAl
                        lian
                           zGIS
                              tru
                                ctu
                                  redA
                                     lph
                                       aUST
                                          rea
                                            suryF
                                                und(
                                                   the

“T
 rea
   suryF
       und
         ”),w
            hic
              hsough
                   ttoou
                       tpe
                         rfo
                           rmth
                              eBo
                                fA M
                                   err
                                     il
                                      lLyn
                                         chCu
                                            rre
                                              nt10
                                                 -Ye
                                                   ar

UST
  rea
    suryInde
           xbya
              pprox
                  ima
                    te
                     ly500bp
                           s(b
                             asi
                               spo
                                 int
                                   s,i
                                     .e
                                      .,5
                                        .0%
                                          ),n
                                            eto
                                              ffe
                                                es,u
                                                   sing

th
 esam
    eop
      tion
         sst
           rat
             egyu
                lt
                 ima
                   te
                    lyu
                      sedbyth
                            eFund
                                s.

      53
       .    I
            nMa
              rch2013
                    ,Le
                      highw
                          ithd
                             rewe
                                nti
                                  relyf
                                      romth
                                          eTr
                                            easu
                                               ryF
                                                 unda
                                                    nd

inv
  est
    ed$18
        ,014
           ,590
              .59inth
                    eU.S
                       .Fund
                           .

      54
       .    I
            n2015a
                 nd20
                    16,L
                       ehighinv
                              est
                                eda
                                  nadd
                                     it
                                      ion
                                        al$14
                                            ,000
                                               ,000inth
                                                      eU.S
                                                         .

F
undf
   orato
       ta
        lof$32
             ,014
                .590
                   .50
                     . By M
                          arc
                            h2019
                                ,Le
                                  high
                                     ’sc
                                       api
                                         ta
                                          lba
                                            lan
                                              ceinth
                                                   eU.S
                                                      .

F
undh
   adr
     each
        ed$67
            ,047
               ,810
                  .28
                    .

      55
       .    L
            ate
              rin2019
                    ,Le
                      highw
                          ithd
                             rew$35
                                  ,000
                                     ,000f
                                         romth
                                             eU.S
                                                .Funda
                                                     nd

inv
  est
    edinth
         eGlob
             alF
               und
                 ,wh
                   ichemp
                        loy
                          edth
                             esam
                                eop
                                  tion
                                     sst
                                       rat
                                         egya
                                            sth
                                              eU.S
                                                 .Fund
                                                     .

Sp
 eci
   fic
     al
      ly,L
         ehighm
              adeinv
                   estm
                      ent
                        sinth
                            eamoun
                                 tof$1
                                     0,000
                                         ,000
                                            ;$10
                                               ,000
                                                  ,000
                                                     ;

$10
  ,000
     ,000
        ;and$5
             ,000
                ,000on M
                       arc
                         h1,2019
                               ,Ap
                                 ri
                                  l1,2019
                                        ,May1
                                            ,2019
                                                ,and

Nov
  emb
    er1
      ,2019,r
            esp
              ect
                ive
                  ly.




                                   14
    Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 19 of 78




V
.    L
     ehighPa
           idA
             ll
              ian
                zGIto M
                      anag
                         eth
                           eFund
                               s

     A
     .     Al
            lian
               zGIServ
                     esasBothth
                              eM anaging Memb
                                            erand
           Inves
               tmentManage
                         rfortheFundsand,byCont
                                              rac
                                                t,I
                                                  s
           NotExcu
                 lpa
                   tedfromIt
                           sOwnN  e
                                  glig
                                     ence

     56
      .    Bo
            thth
               eU.S
                  .Funda
                       ndth
                          eGlob
                              alF
                                unda
                                   res
                                     tru
                                       ctu
                                         reda
                                            slim
                                               itedl
                                                   iab
                                                     il
                                                      ity

c
omp
  ani
    es. Th
         eya
           regov
               ern
                 edbyth
                      eFi
                        fthAm
                            end
                              eda
                                ndR
                                  est
                                    ate
                                      dLim
                                         ite
                                           dLi
                                             abi
                                               li
                                                ty

Comp
   anyA
      gre
        emen
           tofA
              ll
               ian
                 zGIS
                    tru
                      ctu
                        redA
                           lph
                             aU.S
                                .Equ
                                   ity500LLC
                                           ,da
                                             teda
                                                sof

D
ecemb
    er31
       ,2017(
            “U.S
               .LLCAg
                    reem
                       ent
                         ”)a
                           ndth
                              eSe
                                condAm
                                     end
                                       eda
                                         ndR
                                           est
                                             ate
                                               d

L
imi
  tedL
     iab
       il
        ityComp
              anyAg
                  reem
                     ento
                        fAl
                          lian
                             zGIS
                                tru
                                  ctu
                                    redA
                                       lph
                                         aGlob
                                             alEqu
                                                 ity500

LLC
  ,da
    teda
       sofD
          ecemb
              er31
                 ,2017(
                      “Glob
                          alLLCAg
                                reem
                                   ent
                                     ,”a
                                       ndw
                                         ithU
                                            .S.LLC

Ag
 reem
    ent
      ,th
        e“LLCAg
              reem
                 ent
                   s”)
                     .Th
                       eya
                         resub
                             stan
                                tia
                                  llyid
                                      ent
                                        ica
                                          l.

     57
      .    A
           saninv
                esto
                   rinth
                       eFund
                           s,L
                             ehighown
                                    eda
                                      nin
                                        ter
                                          estin
                                              ,andw
                                                  asa

m
emb
  ero
    f,e
      achl
         imi
           tedl
              iab
                il
                 itycomp
                       any
                         .

     58
      .    S
           ect
             ion8
                .20o
                   fth
                     eLLCAg
                          reem
                             ent
                               sprov
                                   ide
                                     sth
                                       atth
                                          eLLCAg
                                               reem
                                                  ent
                                                    s

a
retob
    ere
      adinc
          onjun
              ctionw
                   ithth
                       epr
                         iva
                           tep
                             lac
                               emen
                                  tmemo
                                      randum
                                           sfo
                                             rea
                                               chfun
                                                   d

(
“PPM
   s”)
     . Th
        ePPMfo
             rth
               eU.S
                  .Funds
                       ta
                        testh
                            atth
                               einv
                                  estm
                                     entob
                                         jec
                                           tiv
                                             eofth
                                                 eU.S
                                                    .

F
undi
   stoou
       tpe
         rfo
           rmS
             tand
                ard&Poo
                      r’s500Compo
                                si
                                 teS
                                   tockI
                                       nde
                                         x(“S&P500
                                                 ”)by

a
pprox
    ima
      te
       ly5%
          ,ne
            tofA
               ll
                ian
                  zGI
                    ’sm
                      ana
                        gem
                          entf
                             eesa
                                nde
                                  xpe
                                    nse
                                      s. Th
                                          ePPMfo
                                               rth
                                                 e

G
lob
  alF
    undl
       ikew
          ises
             tat
               esth
                  atth
                     einv
                        estm
                           entob
                               jec
                                 tiv
                                   efo
                                     rth
                                       eGlob
                                           alF
                                             undi
                                                sto

ou
 tpe
   rfo
     rmth
        e MSC
            IACW
               IInv
                  est
                    ibl
                      eMa
                        rke
                          tInd
                             ex(
                               “MSC
                                  IACW
                                     I”)bya
                                          pprox
                                              ima
                                                te
                                                 ly

5%
 ,ne
   toff
      eesa
         nde
           xpen
              ses
                .

     59
      .    Pu
            rsu
              anttoth
                    eLLCAg
                         reem
                            ent
                              s,A
                                ll
                                 ian
                                   zGIs
                                      erv
                                        eda
                                          sbo
                                            thth
                                               eMa
                                                 nag
                                                   ing

M
emb
  era
    ndth
       einv
          estm
             entm
                ana
                  gerfo
                      rea
                        chF
                          und
                            . Pu
                               rsu
                                 anttoS
                                      ect
                                        ion2
                                           .03o
                                              fth
                                                eLLC

Ag
 reem
    ent
      s,A
        ll
         ian
           zGI
             ’sdu
                tie
                  sinth
                      atc
                        apa
                          ci
                           tyin
                              clud
                                 e,amongo
                                        the
                                          rth
                                            ing
                                              s:“
                                                (i
                                                 )

a
dvi
  singr
      ega
        rdingth
              epu
                rch
                  asea
                     nds
                       aleo
                          finv
                             estm
                                ent
                                  s;(
                                    ii
                                     )ar
                                       rang
                                          ingf
                                             inan
                                                cingfo
                                                     rth
                                                       e

                                  15
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 20 of 78




a
cqu
  is
   it
    iono
       finv
          estm
             ent
               sando
                   the
                     ras
                       set
                         sandn
                             ego
                               tia
                                 tingth
                                      ete
                                        rmso
                                           fsu
                                             chf
                                               ina
                                                 ncing
                                                     ;

(
ii
 i)c
   ondu
      ct
       ing
         ,orsup
              erv
                is
                 ingth
                     irdp
                        art
                          ieswhocondu
                                    ct
                                     ,inv
                                        est
                                          iga
                                            tion
                                               softh
                                                   e

inv
  estm
     ent
       sando
           the
             ras
               set
                 sth
                   atm
                     ayb
                       eac
                         qui
                           red
                             ;[a
                               nd](
                                  iv)m
                                     ana
                                       gingth
                                            eComp
                                                any
                                                  ’s

a
sse
  ts
   .”

    60
     .    A
          lthoughfunddo
                      cum
                        ent
                          sof
                            tene
                               xcu
                                 lpa
                                   tem
                                     ana
                                       ger
                                         sfromm
                                              ere

n
egl
  ige
    nce
      ,th
        eLLCAg
             reem
                ent
                  sdono
                      t. Pu
                          rsu
                            anttoS
                                 ect
                                   ion2
                                      .06o
                                         fth
                                           eLLC

Ag
 reem
    ent
      s,A
        ll
         ian
           zGIsh
               al
                lno
                  tbee
                     xcu
                       lpa
                         ted“
                            fora
                               nya
                                 ctso
                                    rom
                                      iss
                                        ion
                                          sar
                                            is
                                             ingou
                                                 tof

o
rinc
   onn
     ectionw
           ithth
               eComp
                   any
                     ,anyinv
                           estm
                              entm
                                 adeo
                                    rhe
                                      ldbyth
                                           eComp
                                               anyo
                                                  rth
                                                    is

Ag
 reem
    ent
      ”if“su
           cha
             ctiono
                  rina
                     ct
                      ionw
                         asm
                           adeinb
                                adf
                                  ai
                                   tho
                                     rcon
                                        st
                                         itu
                                           tesw
                                              il
                                               lfu
                                                 l

m
isc
  ondu
     cto
       rne
         glig
            enc
              e.”(Emph
                     asi
                       sadd
                          ed.
                            )

    B
    .     A
          ll
           ian
             zGIEarned On
                        lyaPerfo
                               rmanc
                                   e-Ba
                                      sed M
                                          anag
                                             emen
                                                t
          F
          eePaidD
                irec
                   tlybyEachInve
                               sto
                                 r

    61
     .    Und
            erS
              ect
                ion2
                   .08o
                      fth
                        eLLCAg
                             reem
                                ent
                                  s,A
                                    ll
                                     ian
                                       zGIi
                                          sen
                                            ti
                                             tle
                                               dto

c
oll
  ectam
      ana
        gem
          entf
             ee,a
                sse
                  tfo
                    rthund
                         erth
                            ePPM
                               s. Th
                                   ePPM
                                      sprov
                                          ideth
                                              at
                                               ,ra
                                                 the
                                                   r

th
 anaf
    ixe
      dfe
        e,A
          ll
           ian
             zGIwou
                  lde
                    arna
                       nin
                         cen
                           tiv
                             efe
                               eequ
                                  alto3
                                      0%o
                                        fth
                                          eex
                                            ces
                                              sca
                                                pit
                                                  al

a
ppr
  eci
    ationo
         fea
           chinv
               esto
                  r’sc
                     api
                       ta
                        lac
                          coun
                             tdu
                               ringe
                                   achc
                                      alend
                                          arqu
                                             art
                                               erinwh
                                                    ichth
                                                        e

F
unde
   xce
     ede
       dth
         epe
           rfo
             rman
                ceo
                  fth
                    eapp
                       lic
                         abl
                           ebe
                             nchm
                                arkind
                                     exe
                                       s.

    62
     .    F
          ore
            xamp
               le
                ,ifth
                    eS&P500in
                            cre
                              ase
                                dby10%inac
                                         alend
                                             arqu
                                                art
                                                  er,a
                                                     nd

t
hev
  alu
    eofU
       .S.F
          undin
              cre
                ase
                  dby12%
                       ,Al
                         lia
                           nzG
                             Iwa
                               sen
                                 ti
                                  tle
                                    dto30%o
                                          fth
                                            e2%

ov
 erp
   erfo
      rman
         ce.

    63
     .    How
            eve
              r,A
                ll
                 ian
                   zGIr
                      ece
                        ivednof
                              eesfo
                                  rth
                                    eman
                                       agem
                                          ento
                                             faF
                                               undi
                                                  fth
                                                    e

F
undund
     erp
       erf
         orm
           edth
              eapp
                 lic
                   abl
                     ebe
                       nchm
                          arkind
                               ex.

    64
     .    F
          urth
             ermo
                re,pu
                    rsu
                      anttoth
                            eFunds
                                 ’LLCAg
                                      reem
                                         ent
                                           s,A
                                             ll
                                              ian
                                                zGIw
                                                   as

r
equ
  ire
    dtor
       ecov
          erth
             eamoun
                  tofa
                     nyund
                         erp
                           erf
                             orm
                               anc
                                 eth
                                   roughov
                                         erp
                                           erfo
                                              rma
                                                ncein


                                 16
     Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 21 of 78




fu
 tur
   equ
     art
       ersb
          efo
            rei
              tcou
                 ldb
                   eginr
                       ece
                         ivingf
                              eesa
                                 gain
                                    . Th
                                       eamoun
                                            tbywh
                                                ichth
                                                    e

F
und
  sund
     erp
       erf
         orm
           edth
              eirr
                 esp
                   ect
                     iveb
                        enc
                          hma
                            rkind
                                exe
                                  satth
                                      eendo
                                          fac
                                            alend
                                                ar

qu
 art
   erw
     asa
       dde
         dtoa“R
              ecov
                 eryA
                    ccoun
                        t.
                         ”Al
                           lia
                             nzG
                               Ire
                                 ceiv
                                    ednom
                                        anag
                                           emen
                                              tfe
                                                es

un
 les
   sth
     eva
       lueo
          fth
            e“R
              ecov
                 eryA
                    ccoun
                        t”w
                          asz
                            ero
                              .Ifth
                                  eRe
                                    cov
                                      eryA
                                         ccoun
                                             twa
                                               s

g
rea
  terth
      anz
        ero
          ,anyov
               erp
                 erfo
                    rman
                       ceamoun
                             tatth
                                 eendo
                                     fac
                                       alend
                                           arqu
                                              art
                                                erw
                                                  ouldb
                                                      e

sub
  tra
    ctedf
        romth
            eRe
              cov
                eryA
                   ccoun
                       tun
                         ti
                          litr
                             each
                                edz
                                  ero
                                    . Uponr
                                          eac
                                            hingz
                                                ero
                                                  ,

A
ll
 ian
   zGIwou
        ldb
          een
            ti
             tle
               dtob
                  eginr
                      ece
                        ivingp
                             erfo
                                rman
                                   cef
                                     eesa
                                        gainonanye
                                                 nd-
                                                   of-

qu
 art
   erov
      erp
        erf
          orm
            anc
              e. Th
                  ere
                    for
                      e,i
                        fth
                          eFund
                              sexp
                                 eri
                                   enc
                                     edsub
                                         sta
                                           nti
                                             al

und
  erp
    erfo
       rman
          ce,th
              ere
                sul
                  tingsub
                        stan
                           tia
                             lin
                               cre
                                 aseinth
                                       eRe
                                         cov
                                           eryA
                                              ccoun
                                                  tamoun
                                                       t

wou
  ldn
    eedtob
         eof
           fse
             tbym
                ass
                  iveov
                      erp
                        erf
                          orm
                            anc
                              ebe
                                for
                                  eAl
                                    lia
                                      nzG
                                        Icou
                                           ldb
                                             eginto

r
ece
  ivef
     eesa
        gain
           .

      65
       .    Th
             isi
               sar
                 ela
                   tiv
                     elyunu
                          sua
                            lcomp
                                ens
                                  at
                                   ions
                                      chem
                                         efo
                                           rafundm
                                                 ana
                                                   ger
                                                     .A

mo
 retyp
     ica
       lfe
         ear
           rang
              emen
                 tin
                   clud
                      esbo
                         thaf
                            ixedp
                                erc
                                  ent
                                    ageo
                                       fas
                                         set
                                           sund
                                              er

m
ana
  gem
    ent
      ,of
        ten2%
            ,anda
                nin
                  cen
                    tiv
                      ecompon
                            ent
                              ,of
                                ten20%
                                     . Comp
                                          aredtoth
                                                 e

s
tand
   ard“
      twoa
         ndtw
            enty
               ”fe
                 est
                   ruc
                     tur
                       e,th
                          iss
                            tru
                              ctu
                                rep
                                  lac
                                    eda
                                      ddi
                                        tion
                                           alemph
                                                asi
                                                  sonth
                                                      e

F
und
  s’p
    erf
      orm
        anc
          e.

      66
       .    Pu
             rsu
               anttoS
                    ect
                      ion3
                         .04o
                            fth
                              eLLCAg
                                   reem
                                      ent
                                        s,A
                                          ll
                                           ian
                                             zGIe
                                                stab
                                                   li
                                                    she
                                                      d

s
epa
  rat
    eca
      pit
        ala
          ccoun
              tsfo
                 rea
                   chinv
                       esto
                          rinth
                              eFund
                                  s.F
                                    romi
                                       tsc
                                         api
                                           ta
                                            lac
                                              coun
                                                 t,L
                                                   ehigh

p
aidam
    ana
      gem
        entf
           eed
             ire
               ct
                lytoA
                    ll
                     ian
                       zGIc
                          ons
                            is
                             ten
                               twi
                                 tha
                                   ndpu
                                      rsu
                                        anttoS
                                             ect
                                               ion2
                                                  .08

o
fth
  eLLCAg
       reem
          ent
            s.

V
I.    A
      ll
       ian
         zGI
           ’sR
             epr
               esen
                  tat
                    ion
                      sAbou
                          tth
                            eSt
                              ruc
                                tur
                                  edA
                                    lphaS
                                        tra
                                          tegyandR
                                                 isk

      67
       .    A
            sLe
              high
                 ’slong-
                       stand
                           inginv
                                estm
                                   entm
                                      ana
                                        ger
                                          ,by2019
                                                ,Al
                                                  lia
                                                    nzG
                                                      Iwa
                                                        s

w
el
 law
   areth
       atL
         ehighv
              iew
                edth
                   eFund
                       stoh
                          avelowa
                                ct
                                 iver
                                    isk(
                                       tra
                                         ckinge
                                              rro
                                                r)w
                                                  ith



                                   17
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 22 of 78




mon
  thlyr
      etu
        rnsc
           ons
             tra
               ine
                 dtoan
                     arrowr
                          ang
                            earoundU
                                   .S.andf
                                         ore
                                           ignequ
                                                itym
                                                   ark
                                                     et

b
enc
  hma
    rks
      .

    68
     .    B
          etw
            een2013a
                   nd2020
                        ,Al
                          lia
                            nzG
                              Iindu
                                  cedL
                                     ehightoinv
                                              est
                                                ,andtor
                                                      eta
                                                        in

i
tsinv
    estm
       ent
         s,inth
              eFund
                  sbyr
                     epe
                       ate
                         dlyr
                            epr
                              esen
                                 ting
                                    —fa
                                      lse
                                        ly,a
                                           sittu
                                               rne
                                                 dou
                                                   t—th
                                                      at

th
 eFund
     s’s
       tra
         tegya
             ndp
               rot
                 ect
                   ion
                     sme
                       tLe
                         high
                            ’sob
                               jec
                                 tiv
                                   es.

    A
    .     A
          ll
           ian
             zGI
               ’sR
                 epr
                   esen
                      tat
                        ion
                          sCon
                             cern
                                ingi
                                   tsIn
                                      ves
                                        tmen
                                           tSt
                                             rat
                                               egy

    69
     .    A
          ll
           ian
             zGIc
                ons
                  is
                   ten
                     tlyr
                        epr
                          ese
                            ntedtoL
                                  ehighth
                                        atth
                                           eFund
                                               swou
                                                  ldemp
                                                      loy

arobu
    stands
         tre
           ss-
             tes
               tedun
                   cor
                     rel
                       atedop
                            tion
                               sst
                                 rat
                                   egyth
                                       atw
                                         asd
                                           esign
                                               edtop
                                                   rov
                                                     ide

mod
  estr
     etu
       rnsov
           erth
              eFund
                  s’r
                    esp
                      ect
                        iver
                           efe
                             ren
                               cem
                                 ark
                                   etind
                                       exe
                                         s,wh
                                            ilea
                                               lsop
                                                  rot
                                                    ect
                                                      ing

th
 eFund
     sfr
       oms
         ign
           if
            ican
               tlo
                 sse
                   sinth
                       eev
                         ento
                            fa m
                               ark
                                 etdown
                                      turn
                                         .

    70
     .    I
          nde
            ed,a
               cco
                 rdingtov
                        ariou
                            sma
                              rke
                                tingm
                                    ate
                                      ria
                                        lsp
                                          rov
                                            ide
                                              dtoL
                                                 ehigh
                                                     ,th
                                                       e

F
und
  s’“S
     tru
       ctu
         redA
            lph
              ast
                rat
                  egya
                     imstop
                          rov
                            idec
                               ons
                                 is
                                  ten
                                    t,un
                                       cor
                                         rel
                                           ate
                                             dre
                                               turn
                                                  s

r
ega
  rdl
    esso
       fth
         edi
           rec
             tiono
                 fequ
                    it
                     iesa
                        ndvo
                           lat
                             il
                              ity
                                . Th
                                   est
                                     rat
                                       egypu
                                           rsu
                                             esr
                                               isk
                                                 -con
                                                    tro
                                                      lle
                                                        d

r
etu
  rnsbybuy
         ingands
               ell
                 ingpu
                     tandc
                         al
                          lop
                            tion
                               sonUSe
                                    qui
                                      tya
                                        ndvo
                                           lat
                                             il
                                              ityind
                                                   exe
                                                     s.”

    71
     .    F
          urth
             er,th
                 est
                   rat
                     egyw
                        asd
                          esign
                              ed“
                                tow
                                  eath
                                     erd
                                       if
                                        fer
                                          entm
                                             ark
                                               et

e
nvi
  ronm
     ent
       sdu
         eto
           the
             con
               tinu
                  alop
                     tim
                       isa
                         tion[
                             s
                             ic]
                               ofth
                                  ree
                                    typ
                                      eso
                                        fbu
                                          ild
                                            ingb
                                               loc
                                                 ks”t
                                                    hat

wou
  ldg
    iveth
        eFun
           dst
             he“
               [a]b
                  il
                   itytop
                        erfo
                           rmwh
                              eth
                                ere
                                  qui
                                    tym
                                      ark
                                        etsa
                                           reupo
                                               r

down
   ,smoo
       tho
         rvo
           lat
             il
              e.”(Emph
                     asi
                       sadd
                          ed.
                            )

          1
          .     Al
                 lianzGIRepr
                           esen
                              tedinI
                                   tsPPMsand Ma
                                              rke
                                                ting
                Docum en
                       tsTha
                           ttheFundsWer
                                      eD e
                                         sign
                                            edtoProt
                                                   ect
                Again
                    sta Marke
                            tCrash

    72
     .    I
          nit
            sPPM
               sfo
                 rth
                   eFund
                       s,d
                         atedJ
                             anu
                               ary1
                                  ,2013a
                                       ndD
                                         ecemb
                                             er31
                                                ,2017

(
forth
    eU.S
       .Fund
           )andD
               ecemb
                   er31
                      ,2017(
                           forth
                               eGlob
                                   alF
                                     und
                                       ),A
                                         ll
                                          ian
                                            zGIe
                                               xpl
                                                 ain
                                                   ed

th
 ati
   tss
     tra
       tegyw
           ouldinvo
                  lveinv
                       est
                         inginbo
                               tha“
                                  bet
                                    acompon
                                          ent
                                            ”anda
                                                n“a
                                                  lph
                                                    a

c
ompon
    ent
      .” Th
          ebe
            tacompon
                   entwou
                        ldc
                          ons
                            is
                             t“o
                               fafu
                                  tur
                                    est
                                      rad
                                        ingp
                                           rog
                                             ram
                                               ,ca
                                                 sh

                                 18
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 23 of 78




inv
  estm
     ent
       s,ex
          cha
            nget
               rad
                 edfun
                     ds,[
                        and
                          ]equ
                             itysw
                                 apso
                                    rse
                                      cur
                                        it
                                         ies
                                           ”toa
                                              chi
                                                eve

e
xpo
  sur
    etoth
        eFund
            s’r
              esp
                ect
                  iver
                     efe
                       ren
                         cem
                           ark
                             etind
                                 exe
                                   s.

    73
     .    G
          ene
            ral
              ly,inf
                   ina
                     nce
                       ,“b
                         eta
                           ”re
                             fer
                               stoth
                                   eme
                                     asu
                                       reo
                                         fri
                                           ska
                                             ri
                                              singf
                                                  rom

e
xpo
  sur
    etog
       ene
         ralm
            ark
              etmov
                  emen
                     ts
                      . W
                        ithr
                           esp
                             ecttoth
                                   eU.S
                                      .Funda
                                           ndth
                                              eGlob
                                                  al

F
und
  ,th
    ebe
      tac
        ompon
            entcon
                 sis
                   tedo
                      fth
                        eire
                           xpo
                             sur
                               etoth
                                   eirr
                                      esp
                                        ect
                                          ivem
                                             ark
                                               et

r
efe
  ren
    cesind
         exe
           s:th
              eS&P500I
                     nde
                       xandth
                            e MSC
                                IACW
                                   IInd
                                      ex.(L
                                          ehighthu
                                                 sdo
                                                   es

no
 tse
   ektor
       ecov
          erlo
             sse
               sdu
                 etoth
                     ebe
                       tac
                         ompon
                             ent
                               ,wh
                                 iche
                                    ssen
                                       tia
                                         llym
                                            ir
                                             ror
                                               sth
                                                 e

mov
  eme
    nto
      fth
        ere
          lev
            antind
                 ex.
                   )

    74
     .    “A
           lph
             a”r
               efe
                 rstoa
                     ninv
                        estm
                           ent
                             ’sa
                               ct
                                iver
                                   etu
                                     rn,o
                                        rit
                                          spe
                                            rce
                                              ntag
                                                 ega
                                                   ino
                                                     r

lo
 ss,r
    ela
      tiv
        etoi
           tsr
             efe
               ren
                 ceind
                     ex.

    75
     .    Th
           eFund
               s’a
                 lph
                   acompon
                         ent
                           swe
                             reid
                                ent
                                  ica
                                    ltoe
                                       acho
                                          the
                                            randc
                                                ons
                                                  is
                                                   ted

o
finv
   estm
      ent
        s“inpu
             tsa
               ndc
                 al
                  lsone
                      qui
                        tyind
                            ice
                              sth
                                roughth
                                      eus
                                        eofap
                                            rop
                                              rie
                                                tar
                                                  ymod
                                                     el

tocon
    stru
       ctop
          tion
             ssp
               rea
                 ds.
                   ”Ac
                     cord
                        ingtoA
                             ll
                              ian
                                zGI
                                  :

          St
           ructuredA lph aisac a
                               refullyresear
                                           ch ed
                                               ,c on s
                                                     is
                                                      tent
                                                         ly
          implem en
                  tedop   t
                          ionstr
                               ategyth ataimstop rovideconsis
                                                            ten
                                                              t
          andun cor
                  relat edr e
                            turns
                                .U   s
                                     ingv er
                                           sati
                                              le,plainvani
                                                         lla
          opt
            ionpo s
                  ition s,th es
                              tra
                                t egyh asthea b
                                              il
                                               itytocon s
                                                        is
                                                         t en
                                                            tly
          bene
             fitfromth  efear-andg reed-dr
                                         ivenb ehaviorofop t
                                                           ion-
          mark etpa
                  rt
                   i cip an
                          ts. Thego alistodelive
                                               ras teady
                                                       ,
          res
            il
             i entre
                   tu  rns t
                           reamw ithafundam   en
                                               talempha sison
          ri
           skmanag  em  ent.(Emp ha si
                                     sa dded
                                           .)

    76
     .    Apu
            tisa
               nop
                 tionc
                     ont
                       rac
                         tth
                           atg
                             ran
                               tsth
                                  ebuy
                                     ero
                                       fth
                                         epu
                                           tth
                                             erigh
                                                 t,bu
                                                    t

no
 tth
   eob
     lig
       at
        ion
          ,tos
             el
              lasp
                 ecif
                    iedamoun
                           tofa
                              nund
                                 erly
                                    ings
                                       ecu
                                         ri
                                          tya
                                            tap
                                              re-

d
ete
  rmin
     edp
       ric
         e,o
           rst
             rik
               epr
                 ice
                   ,wi
                     thinasp
                           eci
                             fiedt
                                 imef
                                    ram
                                      e.

    77
     .    Th
           epu
             rch
               aseo
                  fapu
                     t(a
                       lsoknowna
                               salongpu
                                      t)
                                       ,typ
                                          ica
                                            llyop
                                                era
                                                  tesa
                                                     sa

h
edg
  eag
    ain
      stam
         ark
           etdown
                tur
                  n. Th
                      ati
                        s,wh
                           enas
                              ecu
                                ri
                                 ty’
                                   sma
                                     rke
                                       tva
                                         lued
                                            rop
                                              sbe
                                                low

th
 est
   rik
     epr
       ice
         ,th
           eown
              ero
                fth
                  epu
                    twi
                      lle
                        xer
                          cis
                            eit
                              srigh
                                  ttos
                                     el
                                      lth
                                        ese
                                          cur
                                            itya
                                               tth
                                                 ehigh
                                                     er


                                  19
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 24 of 78




s
tr
 ikep
    ric
      efo
        rap
          rof
            it
             ,thu
                slim
                   it
                    ingth
                        etr
                          ade
                            r’slo
                                sse
                                  s. Conv
                                        ers
                                          ely
                                            ,th
                                              ese
                                                lle
                                                  rofth
                                                      epu
                                                        t

w
il
 lsu
   ffe
     ralo
        ssinth
             iss
               cen
                 ario
                    ,be
                      caus
                         esu
                           chs
                             ell
                               ermu
                                  stbuyth
                                        ese
                                          cur
                                            itya
                                               tabov
                                                   e-

m
ark
  etp
    ric
      es.

    78
     .      S
            el
             ler
               sofpu
                   ts
                    ,how
                       eve
                         r,r
                           ece
                             iveap
                                 aym
                                   ent
                                     ,ca
                                       ll
                                        eda“
                                           prem
                                              ium
                                                ”fo
                                                  r

s
el
 lingth
      eop
        tion
           scon
              tra
                ct
                 . Thu
                     s,i
                       fth
                         ema
                           rke
                             tva
                               lueo
                                  fth
                                    ese
                                      cur
                                        ityr
                                           ema
                                             insabov
                                                   eth
                                                     e

s
tr
 ikep
    ric
      eandth
           ebuy
              ero
                fth
                  epu
                    tdo
                      esno
                         tex
                           erc
                             isei
                                tsop
                                   tion
                                      ,th
                                        enth
                                           ese
                                             lle
                                               rofth
                                                   epu
                                                     t

w
il
 lpro
    fi
     tbyth
         eamoun
              tofth
                  epr
                    emium
                        . As
                           aleo
                              fpu
                                top
                                  tion
                                     siso
                                        fte
                                          nre
                                            fer
                                              redtoa
                                                   sa

sho
  rtpu
     t.

    79
     .      Ac
             al
              lisanop
                    tionc
                        ont
                          rac
                            tth
                              ati
                                sth
                                  eoppo
                                      si
                                       teo
                                         fapu
                                            t,g
                                              ivingth
                                                    ebuy
                                                       er

o
fth
  eca
    llth
       erigh
           t,bu
              tno
                tth
                  eob
                    lig
                      at
                       ion
                         ,tobuyasp
                                 eci
                                   fie
                                     damoun
                                          tofa
                                             nund
                                                erly
                                                   ing

s
ecu
  ri
   tyw
     ith
       inasp
           eci
             fiedt
                 imef
                    ram
                      eatac
                          ont
                            rac
                              tua
                                lst
                                  rik
                                    epr
                                      ice
                                        .Ca
                                          llop
                                             tionc
                                                 ont
                                                   rac
                                                     ts

g
ene
  rat
    epo
      si
       tiv
         ere
           turn
              sfo
                rabuy
                    erw
                      henth
                          ema
                            rke
                              tva
                                lueo
                                   fth
                                     eund
                                        erly
                                           ings
                                              ecu
                                                ri
                                                 ty

e
xce
  edsth
      econ
         tra
           ctu
             als
               tr
                ikep
                   ric
                     edu
                       ringth
                            esp
                              eci
                                fie
                                  dtim
                                     epe
                                       riod
                                          . Byth
                                               esam
                                                  etok
                                                     en,

th
 ese
   ll
    ero
      fac
        al
         lop
           tionc
               ont
                 rac
                   tlo
                     sesmon
                          eywh
                             enth
                                eva
                                  lueo
                                     fth
                                       eund
                                          erly
                                             ings
                                                ecu
                                                  ri
                                                   ty

r
ise
  sabov
      eth
        est
          rik
            epr
              ice
                ,be
                  cau
                    sei
                      t mu
                         sts
                           el
                            lth
                              eund
                                 erly
                                    ings
                                       ecu
                                         ri
                                          tya
                                            tbe
                                              low
                                                -ma
                                                  rke
                                                    t

p
ric
  es.

    80
     .      A
            swi
              ths
                el
                 ler
                   sofpu
                       top
                         tion
                            s,s
                              el
                               ler
                                 sofc
                                    al
                                     lop
                                       tion
                                          spro
                                             fi
                                              tbyth
                                                  eamoun
                                                       t

o
fpr
  emiumth
        eyr
          ece
            ivef
               roms
                  ell
                    ingth
                        econ
                           tra
                             ct
                              ,ifth
                                  ema
                                    rke
                                      tva
                                        lueo
                                           fth
                                             eund
                                                erly
                                                   ing

s
ecu
  ri
   tyr
     ema
       insb
          elowth
               est
                 rik
                   epr
                     icea
                        ndth
                           ebuy
                              erdo
                                 esno
                                    tex
                                      erc
                                        isei
                                           tsop
                                              tion
                                                 .

    81
     .      I
            nsum
               ,ifat
                   rad
                     ers
                       el
                        lssho
                            rtpu
                               tsa
                                 ndsho
                                     rtc
                                       al
                                        ls
                                         ,th
                                           etr
                                             ade
                                               rca
                                                 nea
                                                   rn

mon
  eyf
    romth
        epr
          emium
              sre
                ceiv
                   edfo
                      rse
                        ll
                         ingth
                             econ
                                tra
                                  cts
                                    . How
                                        eve
                                          r,i
                                            fth
                                              eund
                                                 erly
                                                    ing

s
ecu
  ri
   tie
     smov
        epa
          stth
             eirs
                tr
                 ikep
                    ric
                      es,th
                          econ
                             tra
                               ctsob
                                   lig
                                     ateth
                                         etr
                                           ade
                                             rtobuys
                                                   ecu
                                                     ri
                                                      tie
                                                        s




                                 20
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 25 of 78




a
tap
  ric
    ehigh
        erth
           anth
              epr
                eva
                  il
                   ingm
                      ark
                        etp
                          ric
                            e(sho
                                rtpu
                                   ts)a
                                      nd/o
                                         rse
                                           llth
                                              ema
                                                tap
                                                  ric
                                                    e

low
  erth
     anth
        epr
          eva
            il
             ing m
                 ark
                   etp
                     ric
                       e(sho
                           rtc
                             all
                               s)
                                .

    82
     .     A
           cco
             rding
                 ly,w
                    ithou
                        tadd
                           it
                            ion
                              alp
                                rot
                                  ect
                                    ion
                                      s,in
                                         clud
                                            ing
                                              ,fo
                                                rex
                                                  amp
                                                    le
                                                     ,long

pu
 ts
  ,se
    ll
     ingsho
          rtpu
             tsandc
                  al
                   lsc
                     anp
                       res
                         ents
                            ign
                              if
                               ica
                                 ntr
                                   isko
                                      flo
                                        ss.I
                                           nde
                                             ed,s
                                                el
                                                 ling

op
 tion
    sca
      nbeamongth
               eri
                 ski
                   estt
                      rad
                        ings
                           tra
                             teg
                               ies— p
                                    art
                                      icu
                                        lar
                                          lyinc
                                              irc
                                                ums
                                                  tan
                                                    ces

wh
 ereth
     ese
       ll
        erdo
           esno
              townth
                   eund
                      erly
                         ings
                            ecu
                              ri
                               ty.I
                                  nsu
                                    chc
                                      irc
                                        ums
                                          tan
                                            ces
                                              ,th
                                                ese
                                                  ll
                                                   er

o
fanop
    tionh
        asn
          earl
             imi
               tle
                 ssdown
                      sid
                        eri
                          sk.

    83
     .     Bybuy
               ingands
                     el
                      lingpu
                           tandc
                               al
                                lop
                                  tion
                                     swi
                                       thv
                                         ariou
                                             sst
                                               rik
                                                 epr
                                                   ice
                                                     s

pu
 rsu
   anttoi
        tsp
          rop
            rie
              taryt
                  rad
                    ings
                       tra
                         tegy
                            ,Al
                              lian
                                 zGIsough
                                        ttoboo
                                             stth
                                                eFund
                                                    s’p
                                                      rof
                                                        it
                                                         s

wh
 ilep
    rov
      idings
           ign
             if
              ica
                ntp
                  rot
                    ect
                      ioninth
                            eev
                              ento
                                 fam
                                   ark
                                     ets
                                       ell-
                                          of
                                           f.

    84
     .     A
           ll
            ian
              zGIe
                 labo
                    rat
                      edoni
                          tsp
                            rop
                              rie
                                taryt
                                    rad
                                      ings
                                         tra
                                           tegy
                                              ,wh
                                                ichi
                                                   tti
                                                     tled

“S
 tru
   ctu
     redA
        lph
          a,”ina2014m
                    ark
                      et
                       ingdo
                           cum
                             entfo
                                 rth
                                   eU.S
                                      .Fundt
                                           it
                                            led“S
                                                tra
                                                  tegy

Ov
 erv
   iew-S
       tru
         ctu
           redA
              lph
                a:I
                  nPu
                    rsu
                      ito
                        fRi
                          skCon
                              tro
                                lle
                                  dRe
                                    turn
                                       s”(
                                         “St
                                           rat
                                             egy

Ov
 erv
   iew
     ”).

    85
     .     I
           nth
             isdo
                cum
                  ent
                    ,Al
                      lia
                        nzG
                          Ide
                            scr
                              ibe
                                dth
                                  est
                                    rat
                                      egya
                                         son
                                           eth
                                             at“
                                               aim
                                                 sto

d
el
 ive
   rre
     turn
        sre
          gard
             les
               sofma
                   rke
                     tcond
                         it
                          ion
                            s.”A
                               ll
                                ian
                                  zGIfu
                                      rth
                                        err
                                          epr
                                            ese
                                              ntedth
                                                   atth
                                                      e

s
tra
  tegyh
      ada“
         thr
           ee-
             prong
                 edob
                    jec
                      tiv
                        e”:(1
                            )“top
                                rof
                                  itdu
                                     ringno
                                          rma
                                            l(up
                                               /down
                                                   /f
                                                    la
                                                     t)

m
ark
  etcond
       it
        ion
          s”;(2
              )to“
                 [p]
                   rot
                     ectaga
                          ins
                            tama
                               rke
                                 tcra
                                    sh”;and(
                                           3)to“
                                               [n]
                                                 avig
                                                    atea
                                                       s

w
idear
    ang
      eofe
         qui
           ty-
             mar
               ketou
                   tcom
                      esa
                        spo
                          ssib
                             le
                              .”(Emph
                                    asi
                                      sadd
                                         ed.
                                           )

    86
     .     Toa
             chi
               evei
                  tsth
                     ree-
                        prong
                            edob
                               jec
                                 tiv
                                   e,th
                                      eSt
                                        ruc
                                          tur
                                            edA
                                              lph
                                                ast
                                                  rat
                                                    egy

wou
  ldemploya“
           comb
              ina
                tiono
                    fbo
                      thlong
                           -andsho
                                 rt-
                                   vol
                                     ati
                                       li
                                        typo
                                           si
                                            tion
                                               sata
                                                  llt
                                                    ime
                                                      s.”

    87
     .     M
           ark
             etvo
                la
                 ti
                  li
                   tycon
                       cern
                          sth
                            ede
                              gre
                                eofv
                                   ari
                                     at
                                      iono
                                         fat
                                           rad
                                             ingp
                                                ric
                                                  eov
                                                    er

t
ime
  . At
     rad
       ingpo
           si
            tionth
                 ati
                   s“long
                        -vo
                          lat
                            il
                             ity
                               ”ha
                                 sah
                                   igh
                                     ere
                                       xpe
                                         cte
                                           dva
                                             luei
                                                fma
                                                  rke
                                                    t



                                 21
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 26 of 78




vo
 lat
   il
    ityin
        cre
          ase
            s;apo
                si
                 tionth
                      ati
                        s“sho
                            rtvo
                               lat
                                 il
                                  ity
                                    ”ha
                                      sah
                                        igh
                                          ere
                                            xpe
                                              ctedv
                                                  alu
                                                    ewh
                                                      en

m
ark
  etvo
     la
      ti
       li
        tyi
          slow
             .Usu
                al
                 ly,am
                     ark
                       etsho
                           ckw
                             il
                              lca
                                useh
                                   igh
                                     erm
                                       ark
                                         etvo
                                            lat
                                              il
                                               ity
                                                 .

    88
     .    A
          ll
           ian
             zGIr
                epr
                  ese
                    ntedth
                         at
                          ,byt
                             akingac
                                   omb
                                     ina
                                       tiono
                                           flong-a
                                                 ndsho
                                                     rt-

vo
 lat
   il
    itypo
        sit
          ion
            s“a
              tal
                ltim
                   es,
                     ”th
                       eFund
                           swou
                              ld“
                                cap
                                  ita
                                    li
                                     zeonth
                                          ere
                                            turn
                                               -ge
                                                 ner
                                                   at
                                                    ing

f
eatu
   reso
      fse
        ll
         ingop
             tion
                s(sho
                    rtvo
                       lat
                         il
                          ity
                            )wh
                              iles
                                 imu
                                   lta
                                     neou
                                        slyb
                                           ene
                                             fi
                                              tt
                                               ingf
                                                  romth
                                                      e

r
isk
  -con
     tro
       lat
         tr
          ibu
            tesa
               sso
                 cia
                   tedw
                      ithbuy
                           ingop
                               tion
                                  s(longvo
                                         lat
                                           il
                                            ity
                                              ),toc
                                                  ont
                                                    inu
                                                      al
                                                       ly

op
 tim
   izeth
       eba
         lan
           ceb
             etw
               eenth
                   esetwotyp
                           eso
                             fexpo
                                 sur
                                   es.
                                     ”

    89
     .    A
          ll
           ian
             zGIp
                rim
                  ari
                    lym
                      easu
                         reda
                            nde
                              valu
                                 ate
                                   dvo
                                     lat
                                       il
                                        ityw
                                           ithth
                                               eCh
                                                 ica
                                                   go

Bo
 ardO
    ption
        sEx
          cha
            nge
              ’sCBOEVo
                     la
                      ti
                       li
                        tyI
                          ndex(
                              the“V
                                  IX”
                                    ),apopu
                                          larm
                                             easu
                                                reo
                                                  fth
                                                    e

s
tockm
    ark
      et’
        sexp
           ect
             ationo
                  fvo
                    la
                     ti
                      li
                       tyb
                         ase
                           donS&P500ind
                                      exop
                                         tion
                                            s.T
                                              heV
                                                IX

g
aug
  esinv
      esto
         rs’e
            xpe
              cta
                tiono
                    fal
                      arg
                        ema
                          rke
                            tmov
                               ebym
                                  easu
                                     ringimp
                                           liedvo
                                                lat
                                                  il
                                                   ityo
                                                      f

a
t-th
   e-mon
       eyS&P500op
                tion
                   s.I
                     nve
                       stm
                         entm
                            anag
                               ersl
                                  ikeA
                                     ll
                                      ian
                                        zGItyp
                                             ica
                                               llyu
                                                  se

vo
 lat
   il
    ity
      ,pa
        rt
         icu
           lar
             lyth
                eVIXind
                      ex,a
                         sap
                           roxyf
                               orr
                                 isk
                                   .

    90
     .    A
          sAl
            lian
               zGIl
                  ate
                    rexp
                       lain
                          edin2019
                                 ,“th
                                    eke
                                      ydr
                                        ive
                                          rofth
                                              e[F
                                                und
                                                  s’]

op
 tionpo
      rt
       fol
         io’
           spr
             ofi
               tab
                 il
                  ityw
                     asno
                        tth
                          ebe
                            hav
                              ioro
                                 fth
                                   eequ
                                      itym
                                         ark
                                           et
                                            ,bu
                                              tra
                                                the
                                                  rth
                                                    e

vo
 lat
   il
    itye
       nvi
         ronm
            entr
               ela
                 tiv
                   etoth
                       eequ
                          ity-
                             ind
                               exp
                                 ath
                                   .”

    91
     .    A
          ll
           ian
             zGI
               ’sS
                 tra
                   tegyOv
                        erv
                          iewf
                             urth
                                erd
                                  eta
                                    iledth
                                         ati
                                           tsS
                                             tru
                                               ctu
                                                 redA
                                                    lph
                                                      a

po
 rt
  fol
    ioc
      ons
        tru
          ct
           ionwou
                ldcon
                    sis
                      tof“
                         thr
                           eetyp
                               eso
                                 fpo
                                   si
                                    tion
                                       s.”

                a
                .     F
                      ir
                       st
                        ,Al
                          lian
                             zGIwou
                                  ldt
                                    ake“
                                       rang
                                          e-bound
                                                ”or“
                                                   sho
                                                     rt-

          vo
           lat
             il
              itypo
                  si
                   tion
                      s,”w
                         hicha
                             re“
                               des
                                 ign
                                   edtoc
                                       oll
                                         ectop
                                             tionp
                                                 rem
                                                   iumandto

          g
          ene
            rat
              eex
                ces
                  sre
                    turn
                       sinno
                           rma
                             lma
                               rke
                                 tcond
                                     it
                                      ion
                                        s.”A
                                           ll
                                            ian
                                              zGI

          r
          epr
            ese
              ntedth
                   at
                    ,“b
                      ase
                        dond
                           eta
                             iled
                                ,pr
                                  opr
                                    ie
                                     tarys
                                         tat
                                           is
                                            tic
                                              alan
                                                 aly
                                                   sis
                                                     ,pu
                                                       t

          a
          ndc
            al
             lop
               tion
                  sar
                    eso
                      ldtoc
                          rea
                            te‘p
                               rof
                                 itz
                                   one
                                     s’th
                                        ath
                                          aveah
                                              igh



                                 22
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 27 of 78




          p
          rob
            abi
              li
               tyo
                 fsu
                   cce
                     ssupone
                           xpi
                             rat
                               iono
                                  fth
                                    eop
                                      tion
                                         s.”Th
                                             eseop
                                                 tion
                                                    s

          po
           si
            tion
               swou
                  ldm
                    akemon
                         eyi
                           fth
                             eund
                                erly
                                   inga
                                      sse
                                        tst
                                          aye
                                            dinap
                                                art
                                                  icu
                                                    lar

          r
          ang
            e,bu
               twou
                  ldlo
                     semon
                         eyi
                           fth
                             epr
                               iceo
                                  fth
                                    eund
                                       erly
                                          inga
                                             sse
                                               tland
                                                   ed

          ou
           ts
            ideth
                era
                  nge
                    .Ifth
                        ema
                          rke
                            trem
                               ain
                                 eds
                                   tab
                                     le
                                      ,Al
                                        lia
                                          nzG
                                            Icou
                                               lds
                                                 el
                                                  l

          p
          rot
            ect
              ion(
                 and
                   ,thu
                      srec
                         eiv
                           epr
                             emiump
                                  aym
                                    ent
                                      s)ag
                                         ain
                                           stup
                                              sid
                                                eor

          down
             sid
               e“t
                 ailr
                    isk
                      ”—th
                         epo
                           ssib
                              il
                               ityth
                                   atth
                                      ema
                                        rke
                                          tcou
                                             ldin
                                                cre
                                                  aseo
                                                     r

          d
          ecl
            inebya
                 nex
                   trem
                      eamoun
                           t—w
                             ithou
                                 tha
                                   vingt
                                       opa
                                         yany
                                            thingou
                                                  t.A
                                                    s

          longa
              sma
                rke
                  tsr
                    ema
                      ineds
                          tab
                            lea
                              ndth
                                 ema
                                   rke
                                     tind
                                        exf
                                          ini
                                            she
                                              sin
                                                sid
                                                  eth
                                                    e

          pro
            fi
             tzon
                eate
                   xpi
                     rat
                       iono
                          fth
                            eop
                              tionc
                                  ont
                                    rac
                                      t,th
                                         est
                                           rat
                                             egyw
                                                ouldp
                                                    rof
                                                      it
                                                       .

                b
                .     S
                      econd
                          ,Al
                            lia
                              nzG
                                Iwou
                                   ldt
                                     ake“
                                        dir
                                          ect
                                            ion
                                              al”o
                                                 r“long-
                                                       sho
                                                         rt”

          vo
           lat
             il
              itypo
                  si
                   tion
                      sde
                        sig
                          nedtog
                               ene
                                 rat
                                   eex
                                     ces
                                       sre
                                         turn
                                            swh
                                              ene
                                                qui
                                                  ty

          ind
            exe
              sar
                eri
                  singo
                      rde
                        clin
                           ingmo
                               reth
                                  anu
                                    sua
                                      lov
                                        eramu
                                            lt
                                             i-w
                                               eekp
                                                  eriod
                                                      .”

          Th
           esepo
               si
                tion
                   s“a
                     rebu
                        il
                         tbybuy
                              inga
                                 nds
                                   el
                                    lingop
                                         tion
                                            stobo
                                                thth
                                                   eup
                                                     sid
                                                       e

          a
          nddown
               sid
                 etoc
                    rea
                      tep
                        rof
                          itz
                            one
                              ssev
                                 era
                                   lpe
                                     rcen
                                        tag
                                          epo
                                            int
                                              saw
                                                ayf
                                                  rom

          c
          urr
            ente
               qui
                 tyind
                     exl
                       eve
                         ls
                          .”

                c
                .     Th
                       ird
                         ,Al
                           lian
                              zGIwou
                                   ldh
                                     edg
                                       eit
                                         sinv
                                            estm
                                               ent
                                                 sbyt
                                                    aking

          “
          long
             -vo
               lat
                 il
                  itypo
                      si
                       tion
                          s,d
                            esign
                                edtop
                                    rot
                                      ectth
                                          epo
                                            rt
                                             fol
                                               iointh
                                                    eev
                                                      ento
                                                         f

          am
           ark
             etc
               rash
                  .” Th
                      isen
                         tai
                           lsth
                              epu
                                rch
                                  aseo
                                     f“pu
                                        top
                                          tion
                                             s...a
                                                 tva
                                                   riou
                                                      s

          l
          eve
            lstoth
                 edow
                    nsid
                       e.”A
                          ll
                           ian
                             zGIr
                                epr
                                  ese
                                    ntedth
                                         ati
                                           ts“
                                             longpu
                                                  ts[w
                                                     ould

          b
          e]inp
              lac
                eata
                   llt
                     ime
                       s,e
                         xclu
                            siv
                              elyfo
                                  rri
                                    skm
                                      anag
                                         emen
                                            tpu
                                              rpo
                                                ses
                                                  .”

    92
     .    Sub
            sequ
               entA
                  ll
                   ian
                     zGIc
                        ommun
                            ica
                              tion
                                 sil
                                   lus
                                     tra
                                       tedth
                                           eop
                                             tion
                                                spo
                                                  si
                                                   tion
                                                      sas

fo
 llow
    s:




                                 23
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 28 of 78




    93
     .    W
          hil
            elongpu
                  tstyp
                      ica
                        llyh
                           avean
                               ega
                                 tiv
                                   eexp
                                      ect
                                        edr
                                          etu
                                            rnw
                                              henm
                                                 ark
                                                   ets

a
res
  tab
    le
     ,th
       eyp
         rot
           ectaninv
                  estm
                     entwh
                         ena“
                            ta
                             il-
                               eve
                                 nt”o
                                    rma
                                      rke
                                        tcr
                                          asho
                                             ccu
                                               rs
                                                .

A
ll
 ian
   zGIr
      epr
        ese
          ntedinth
                 eSt
                   rat
                     egyO
                        verv
                           iewth
                               at
                                ,fo
                                  rth
                                    isr
                                      eason
                                          ,th
                                            elongpu
                                                  t

po
 si
  tion
     s“a
       reac
          orn
            ers
              ton
                eofS
                   tru
                     ctu
                       redA
                          lpha
                             ’sin
                                ves
                                  tmen
                                     tpro
                                        ces
                                          s.”(Emph
                                                 asi
                                                   s

a
dde
  d.)

    94
     .    A
          ll
           ian
             zGIr
                epe
                  ate
                    dlys
                       tre
                         ssedth
                              atth
                                 epu
                                   rpo
                                     seo
                                       fth
                                         eseth
                                             reetyp
                                                  eso
                                                    f

op
 tion
    spo
      si
       tion
          swa
            stog
               ene
                 rat
                   ein
                     com
                       efo
                         rth
                           epo
                             rt
                              fol
                                ioa
                                  ndtop
                                      rov
                                        ideah
                                            edg
                                              eag
                                                ain
                                                  st

am
 ark
   etc
     rash
        .

          2
          .     A
                ll
                 ianzGI’
                       sRepre
                            senta
                                tion
                                   sAboutth
                                          eFund
                                              s’
                S
                trat
                   egyinPr
                         esen
                            tat
                              ionstoLeh
                                      igh

    95
     .    A
          ll
           ian
             zGIr
                eit
                  era
                    tedi
                       tsr
                         epr
                           ese
                             nta
                               tion
                                  sabou
                                      tit
                                        sinv
                                           estm
                                              ents
                                                 tra
                                                   tegyina

s
eri
  eso
    fne
      arly
         -id
           ent
             ica
               lme
                 et
                  ingp
                     res
                       ent
                         ation
                             s,o
                               rpi
                                 tchbook
                                       s,th
                                          ati
                                            tprov
                                                idedtoL
                                                      ehigh




                                 24
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 29 of 78




inS
  ept
    emb
      er201
          7,M
            ay2018
                 ,Augu
                     st2018
                          ,andD
                              ecemb
                                  er201
                                      8inadv
                                           anc
                                             eofpo
                                                 rt
                                                  fol
                                                    io

r
evi
  ewm
    eet
      ing
        s.

    96
     .    Th
           epr
             ese
               nta
                 tion
                    sun
                      ifo
                        rmlyr
                            est
                              ateth
                                  eth
                                    ree-
                                       prong
                                           edob
                                              jec
                                                tiv
                                                  eofth
                                                      e

S
tru
  ctu
    redA
       lph
         ast
           rat
             egy
               .

    97
     .    Th
           epi
             tchbook
                   sal
                     soexp
                         lainth
                              atA
                                ll
                                 ian
                                   zGI
                                     ’sinv
                                         estm
                                            ents
                                               tra
                                                 tegy:

          •     d
                id“notpre
                        sum etha
                               tthema
                                    rke
                                      twi
                                        llb
                                          eha
                                            veno
                                               rma
                                                 llyo
                                                    rtha
                                                       t
                h
                is
                 tor
                   yw i
                      llrep
                          eatits
                               elf”
                                  ;

          •     “ne
                  verma [d
                         ]eafo
                             rec
                               astonth
                                     edi
                                       rec
                                         tiono
                                             fequ
                                                it
                                                 ieso
                                                    r
                vo
                 lat
                   il
                    ity
                      ”;and

          •     wou
                  ld“alwa
                        ysbeane
                              tbuy
                                 erofpu
                                      topt
                                         ion
                                           s,prov
                                                idingpro
                                                       tec
                                                         tion
                aga
                  ins
                    tatai
                        lev
                          ento
                             rmarke
                                  tcra
                                     sh.”(Emph
                                             a s
                                               isadded
                                                     .)




    98
     .    F
          urth
             ermo
                re,th
                    epi
                      tchbook
                            scon
                               sis
                                 ten
                                   tlyr
                                      epr
                                        ese
                                          ntth
                                             atA
                                               ll
                                                ian
                                                  zGIwou
                                                       ld

pu
 rch
   aselongpu
           top
             tion
                swi
                  ths
                    tr
                     ikep
                        ric
                          ess
                            etb
                              etw
                                een10%a
                                      nd25%toth
                                              edown
                                                  sid
                                                    eof

th
 ere
   fer
     enc
       ema
         rke
           tind
              ex.A
                 cco
                   rdingtoth
                           epi
                             tchbook
                                   s,th
                                      e“p
                                        rim
                                          aryob
                                              jec
                                                tiv
                                                  eof


                                 25
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 30 of 78




[
the
  se]po
      si
       tion
          sistop
               rot
                 ectth
                     est
                       rat
                         egyf
                            romasho
                                  rt
                                   -te
                                     rmequ
                                         ity
                                           -ma
                                             rke
                                               tcr
                                                 ash
                                                   ,”wh
                                                      ich

i
s“d
  efin
     eda
       sad
         ecl
           ineo
              f10%to15%inl
                         ess[
                            sic
                              ]th
                                an5d
                                   ays
                                     .”

          3
          .     A
                ll
                 ianzGI
                      ’sR ep
                           res
                             enta
                                tion
                                   sAbou
                                       tth
                                         eFund
                                             s’
                S
                trat
                   egyin Qua
                           rte
                             rlyUpdate
                                     s

    99
     .    I
          nadd
             it
              iontoi
                   tsm
                     ark
                       et
                        inga
                           ndm
                             eet
                               ingm
                                  ate
                                    ria
                                      ls
                                       ,Al
                                         lia
                                           nzG
                                             Ial
                                               so

p
rov
  ide
    dqu
      art
        erlys
            tra
              tegyupd
                    ate
                      s(“Qu
                          art
                            erlyUpd
                                  ate
                                    s”)toL
                                         ehighth
                                               roughou
                                                     tLe
                                                       high
                                                          ’s

inv
  estm
     ent
       sinth
           eFund
               s. Th
                   eseupd
                        ate
                          sde
                            scr
                              ibeth
                                  epe
                                    rfo
                                      rma
                                        nceo
                                           fth
                                             eFund
                                                 sfo
                                                   rth
                                                     e

p
rec
  edingqu
        art
          era
            ndp
              rov
                idea
                   nou
                     tlookf
                          orf
                            utu
                              rep
                                erfo
                                   rman
                                      cea
                                        nds
                                          tra
                                            tegy
                                               .

    100
      . Th
         eQu
           art
             erlyU
                 pda
                   tese
                      cho
                        edA
                          ll
                           ian
                             zGI
                               ’sr
                                 epr
                                   ese
                                     nta
                                       tion
                                          sinth
                                              e

p
itc
  hbook
      sandth
           eSt
             rat
               egyOv
                   erv
                     iewth
                         ati
                           twou
                              ldcon
                                  stru
                                     ctanop
                                          tion
                                             spo
                                               rt
                                                fol
                                                  io

d
esign
    edtob
        ene
          fi
           tfromar
                 ang
                   eofm
                      ark
                        ets
                          cen
                            ario
                               sandth
                                    atth
                                       eFund
                                           swou
                                              lda
                                                lwa
                                                  ysb
                                                    e

s
imu
  lta
    neou
       slylongandsho
                   rtvo
                      la
                       ti
                        li
                         ty,p
                            rot
                              ect
                                ingth
                                    emf
                                      romd
                                         ire
                                           ct
                                            ion
                                              al mov
                                                   eme
                                                     ntsin

th
 ema
   rke
     t.

    101
      . F
        ore
          xamp
             le
              ,th
                eQu
                  art
                    erlyUpd
                          atef
                             orth
                                eSe
                                  condQu
                                       art
                                         ero
                                           f201
                                              4fo
                                                rth
                                                  e

U
.S.F
   unds
      ta
       tes
         :

              • “Asac ombin
                          at
                           ionlong
                                 -sho
                                    rtvol
                                        ati
                                          li
                                           tystr
                                               ategy
                                                   ,Struc
                                                        ture
                                                           dA lpha
                isdes
                    ignedtobene
                              fi
                               tfromhigh
                                       erleve
                                            lsofm arke
                                                     tvola
                                                         ti
                                                          li
                                                           tyy e
                                                               t,
                impor
                    tant
                       ly,st
                           il
                            lbeabl
                                 etooutp
                                       erf
                                         ormitstarge
                                                   twh e
                                                       nvolat
                                                            il
                                                             ityis
                low.
                   ”

              • “Byd es
                      ign
                        ,S t
                           ructu
                               redA lphaUSEqu ity500i sposit
                                                           ionedto
                outp
                   erformwh encond
                                 itionsarenormal,ton av
                                                      igatew h
                                                             e ntheya
                                                                    re
                abnormal
                       ,andtod e
                               liv
                                 erf la
                                      to rpos
                                            iti
                                              v erelat
                                                     ivere
                                                         tu rn
                                                             sinth e
                even
                   to facrash.Notha  v
                                     ingtoco r
                                             rectlypredic
                                                        tthedirect
                                                                 ionof
                equi
                   ties
                      ,orofv o
                             lat
                               il
                                ity
                                  ,ise spec
                                          ial
                                            lyad vantageousgiventhe
                growingambigu
                            ityamongm   a
                                        rketpa
                                             rticipan
                                                    ts.”(Empha s
                                                               isadded
                                                                     .)

    102
      . Th
         eQu
           art
             erlyU
                 pda
                   tefo
                      rth
                        eFi
                          rstQu
                              art
                                ero
                                  f2015s
                                       tat
                                         es:

              • “Asar eminder
                            ,high
                                erlev
                                    elsofvo
                                          lat
                                            il
                                             ityaf
                                                 fordou
                                                      rspre
                                                          adsthe
                oppor
                    tuni
                       tynotonlyforgr
                                    eate
                                       rpro
                                          fi
                                           tpo t
                                               ent
                                                 ial
                                                   ,buta
                                                       lsoforwid
                                                               er
                st
                 ati
                   st
                    icalsaf
                          ety
                            .”


                                 26
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 31 of 78




             • “Lookinga he
                          a d
                            ,somany c
                                    rosscu
                                         rren
                                            tss
                                              eemtob eaf
                                                       f e
                                                         cting
               equ
                 iti
                   e ssimul
                          taneous
                                lyth
                                   atindexe
                                          saremovingqui
                                                      teab it
                                                            ,yet
               w
               ithoutad i
                        scernab
                              let
                                rend
                                   .Th i
                                       stypeofmarke
                                                  tbehavioris
               gene
                  rallyfavorab
                             lefo
                                r[th
                                   eU .S
                                       .F und
                                            ]….”

             • “Ra
                 therthane ve
                            rtrytoou
                                   tp e
                                      rformbyfo
                                              recast
                                                   ingthedir
                                                           ect
                                                             ion
               ofequ
                   ityindexe
                           s,w eremainfocu
                                         sedonbui
                                                ldingop
                                                      tionpos
                                                            it
                                                             ions
               tha
                 tcanc o
                       lle
                         ct
                          ivelynav
                                 igateaswideava
                                              rie
                                                tyo fmarke
                                                         tscen
                                                             ario
                                                                s
               aspos
                   sible
                       .”(Emph as
                                isadded.
                                       )

    103
      . Bo
         thF
           und
             s’Q
               uar
                 ter
                   lyUpd
                       ate
                         sfo
                           rth
                             eFi
                               rstQu
                                   art
                                     ero
                                       f2019s
                                            ta
                                             te
                                              :“[
                                                I]
                                                 tis

impo
   rta
     nttob
         earinm
              ind th
                   atw
                     ealwa
                         ysc
                           ons
                             tru
                               ctth
                                  eop
                                    tionpo
                                         rtfo
                                            liofo
                                                rmu
                                                  lt
                                                   ipl
                                                     e

s
cena
   rio
     s.”(Emph
            asi
              sadd
                 ed.
                   )

    104
      . S
        imi
          lar
            ly,th
                eQu
                  art
                    erlyUpd
                          ate
                            sfo
                              rth
                                eTh
                                  irdQ
                                     uar
                                       tero
                                          f2019s
                                               tat
                                                 e:“To

b
ecl
  ear
    ,St
      ruc
        tur
          edA
            lph
              a...i
                  sde
                    sign
                       edtopu
                            rsu
                              eit
                                sou
                                  tpe
                                    rfo
                                      rma
                                        nceob
                                            jec
                                              tiv
                                                esinan
                                                     y

v
ola
  ti
   li
    tyen
       vironm
            ent
              . Bu
                 tifasu
                      sta
                        ine
                          dhigh
                              erV
                                IXw
                                  eretocon
                                         tinu
                                            e,somu
                                                 chth
                                                    e

b
et
 ter
   .”(Emph
         asi
           sadd
              ed.
                )

    105
      . Th
         eFund
             s’Qu
                art
                  erlyU
                      pda
                        tesf
                           orth
                              eFou
                                 rthQ
                                    uar
                                      tero
                                         f20
                                           19r
                                             ema
                                               rke
                                                 d

th
 atV
   IX“
     sen
       si
        tiv
          ity
            ”and“
                heigh
                    ten
                      edr
                        espo
                           ns
                            iven
                               essi
                                  sbe
                                    nef
                                      ic
                                       ia
                                        ltoou
                                            rongo
                                                ing

po
 rt
  fol
    ioc
      ons
        tru
          ct
           ion
             .”A
               ll
                ian
                  zGIa
                     lsocon
                          tinu
                             edtor
                                 ein
                                   for
                                     ceth
                                        at“M
                                           acroe
                                               nvi
                                                 ronm
                                                    ent

a
sid
  e,toda
       ywea
          rea
            spr
              epa
                reda
                   sev
                     erinth
                          eev
                            ento
                               fas
                                 eve
                                   rema
                                      rke
                                        tdi
                                          slo
                                            cat
                                              ion
                                                .”

(Emph
    asi
      sadd
         ed.
           )

    B
    .     A
          ll
           ian
             zGI
               ’sR
                 epr
                   esen
                      tat
                        ion
                          sCon
                             cern
                                ingth
                                    eFund
                                        s’R
                                          iskP
                                             rof
                                               ile

    106
      . A
        ll
         ian
           zGIf
              requ
                 ent
                   lyr
                     econ
                        fi
                         rmedtoL
                               ehighth
                                     at
                                      ,byemp
                                           loy
                                             ingth
                                                 e

S
tru
  ctu
    redA
       lph
         ainv
            estm
               ents
                  tra
                    tegy
                       ,th
                         ere
                           sul
                             tingr
                                 iskp
                                    rof
                                      ileo
                                         fth
                                           eFund
                                               scon
                                                  form
                                                     edto

L
ehigh
    ’sinv
        estm
           entob
               jec
                 tiv
                   esfo
                      rth
                        ispo
                           rt
                            iono
                               fit
                                 spo
                                   rt
                                    fol
                                      io.

    107
      . I
        npa
          rt
           icu
             lar
               ,th
                 e2014S
                      tra
                        tegyO
                            verv
                               iewr
                                  epr
                                    esen
                                       tsth
                                          atth
                                             eFund
                                                 scou
                                                    ld

“
nav
  iga
    t[e
      ]aw
        ider
           ang
             eofe
                qui
                  ty-
                    mar
                      ketou
                          tcom
                             es”a
                                ndwou
                                    ldb
                                      epro
                                         tec
                                           teda
                                              gain
                                                 sta


                                 27
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 32 of 78




m
ark
  etc
    rash
       .Ind
          eed
            ,Al
              lia
                nzG
                  Ire
                    pre
                      sen
                        tedth
                            at“
                              high
                                 ervo
                                    lat
                                      il
                                       ityl
                                          eve
                                            l[
                                             s]wou
                                                 lde
                                                   nab
                                                     le

in
 cre
   ase
     dou
       tpe
         rfo
           rma
             ncepo
                 ten
                   tia
                     landb
                         et
                          terr
                             iskc
                                ont
                                  rol
                                    ,”a
                                      nd“
                                        apro
                                           tra
                                             cte
                                               dbe
                                                 arm
                                                   ark
                                                     et

i
sah
  igh
    lyf
      avo
        rab
          lee
            nvi
              ronm
                 entfo
                     rSt
                       ruc
                         tur
                           edA
                             lph
                               a.”

    108
      . F
        urth
           ermo
              re,a
                 llo
                   fth
                     eme
                       et
                        ingp
                           res
                             ent
                               ation
                                   spr
                                     epa
                                       redbyA
                                            ll
                                             ian
                                               zGIs
                                                  tat
                                                    e

th
 atth
    eFund
        swe
          ree
            xpe
              ctedtot
                    rac
                      kth
                        eirr
                           esp
                             ect
                               ivem
                                  ark
                                    etr
                                      efe
                                        ren
                                          ceind
                                              exe
                                                s,w
                                                  ith
                                                    ina

3%to5%e
      rro
        rra
          nge
            . Th
               ism
                 ean
                   tth
                     atth
                        eFund
                            sshou
                                ldg
                                  ene
                                    ral
                                      lyt
                                        rac
                                          kth
                                            ere
                                              fer
                                                enc
                                                  e

m
ark
  etind
      exe
        swi
          thinar
               ang
                 ebe
                   twe
                     en3%a
                         nd5%p
                             ery
                               ear
                                 .

    109
      . Add
          it
           ion
             al
              ly,th
                  epr
                    ese
                      nta
                        tion
                           sst
                             ateth
                                 at
                                  ,be
                                    cau
                                      seA
                                        lli
                                          anzG
                                             Iwou
                                                lda
                                                  tal
                                                    l

t
ime
  she
    dgei
       tspo
          si
           tion
              s,th
                 eFund
                     swou
                        ldno
                           tbeh
                              igh
                                lyc
                                  orr
                                    ela
                                      tedw
                                         ithf
                                            luc
                                              tua
                                                tion
                                                   sin

th
 ema
   rke
     t.

    110
      . Asfu
           rth
             ersuppo
                   rtfo
                      rth
                        eser
                           epr
                             ese
                               nta
                                 tion
                                    s,A
                                      ll
                                       ian
                                         zGIp
                                            rov
                                              idedL
                                                  ehigh

w
ithmon
     thlyr
         iskr
            epo
              rts
                ,wh
                  ichpu
                      rpo
                        rte
                          dlymod
                               eledhowth
                                       eFund
                                           swou
                                              ldf
                                                arein

r
espon
    setos
        tre
          sse
            sinth
                eequ
                   ityind
                        exa
                          ndc
                            hang
                               esinm
                                   ark
                                     etvo
                                        la
                                         ti
                                          li
                                           ty.

    111
      . Th
         eri
           skr
             epo
               rtsw
                  ereno
                      tdi
                        rec
                          tlyp
                             rep
                               are
                                 dbyA
                                    ll
                                     ian
                                       zGI
                                         ,bu
                                           tra
                                             the
                                               r,by

IDSGmbH(
       “IDS
          ”),a
             naf
               fi
                lia
                  tew
                    ith
                      inth
                         eAl
                           lian
                              zGr
                                oupa
                                   ndawho
                                        lly
                                          -own
                                             edsub
                                                 sid
                                                   iar
                                                     y

o
fAl
  lian
     zSE
       .Ac
         cord
            ingtoi
                 tsw
                   ebs
                     ite
                       ,IDSp
                           rov
                             ide
                               s“d
                                 atam
                                    ana
                                      gem
                                        ent
                                          ,ri
                                            sk

c
ont
  rol
    ling
       ,pe
         rfo
           rman
              cea
                naly
                   sis
                     ,andr
                         epo
                           rtingfo
                                 rinv
                                    estm
                                       ent
                                         s”f
                                           ora
                                             sse
                                               tma
                                                 nag
                                                   ers

w
ith
  inth
     eAl
       lian
          zGr
            oup
              .

    112
      . Th
         eri
           skr
             epo
               rtsf
                  rom2013toJ
                           anu
                             ary20
                                 20un
                                    ifo
                                      rmlyr
                                          epr
                                            ese
                                              ntth
                                                 atth
                                                    e

F
und
  swou
     ld,a
        two
          rs
           t,exp
               eri
                 enc
                   eon
                     lyr
                       ela
                         tiv
                           elyl
                              imi
                                tedlo
                                    sse
                                      sinth
                                          eev
                                            ento
                                               fam
                                                 ark
                                                   et

down
   tur
     n.

    113
      . Non
          eofth
              emonth
                   lyr
                     iskr
                        epo
                          rtsind
                               ica
                                 tedth
                                     atth
                                        eFund
                                            s’op
                                               tion
                                                  s

po
 rt
  fol
    iow
      ass
        tru
          ctu
            reda
               sab
                 etonm
                     ark
                       etmov
                           emen
                              torV
                                 IXd
                                   ire
                                     ct
                                      ion
                                        al
                                         ity
                                           .



                                 28
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 33 of 78




    114
      . Th
         eDe
           cemb
              er31
                 ,2019r
                      iskr
                         epo
                           rt
                            ,fo
                              rex
                                amp
                                  le
                                   ,il
                                     lus
                                       tra
                                         testh
                                             at
                                              ,ev
                                                eni
                                                  f

th
 ema
   rke
     texp
        eri
          enc
            eda300%in
                    cre
                      aseinvo
                            la
                             ti
                              li
                               tya
                                 ndth
                                    eS&P500e
                                           xpe
                                             rie
                                               nce
                                                 da

s
tee
  pde
    cl
     ineo
        f20%
           ,th
             eU.S
                .Fundwou
                       ldy
                         ieldapo
                               si
                                tiv
                                  ere
                                    turno
                                        f1.52%
                                             ,pu
                                               rsu
                                                 antto

th
 eSt
   ruc
     tur
       edA
         lph
           ast
             rat
               egy
                 .Al
                   tern
                      at
                       ive
                         ly,a200%in
                                  cre
                                    aseinvo
                                          la
                                           ti
                                            li
                                             tyw
                                               ithth
                                                   esam
                                                      e

20%d
   ecl
     ineinth
           ema
             rke
               twou
                  ldy
                    ie
                     ldamod
                          estlo
                              sso
                                fon
                                  ly4
                                    .9%
                                      .Th
                                        ere
                                          por
                                            tfu
                                              rth
                                                er

r
epr
  ese
    ntsth
        atth
           erew
              ason
                 lya1%c
                      han
                        ceo
                          fth
                            eU.S
                               .Fundlo
                                     singmo
                                          reth
                                             an0
                                               .34%
                                                  ,

wh
 ichind
      ica
        tedth
            atth
               eU.S
                  .Fundwou
                         ldno
                            tbep
                               art
                                 icu
                                   lar
                                     lys
                                       ens
                                         it
                                          iveto mov
                                                  eme
                                                    ntsin

th
 eS&P500o
        rch
          ang
            esinimp
                  liedvo
                       la
                        ti
                         li
                          ty.

    115
      . P
        rio
          rri
            skr
              epo
                rtsf
                   rom2014
                         ,2015
                             ,2016
                                 ,2017
                                     ,and2018l
                                             ikew
                                                ise

i
llu
  str
    ateth
        at
         ,und
            erA
              ll
               ian
                 zGI
                   ’sS
                     tru
                       ctu
                         redA
                            lph
                              ainv
                                 estm
                                    ents
                                       tra
                                         tegy
                                            ,th
                                              eFund
                                                  swou
                                                     ld

e
xpe
  rie
    ncer
       ela
         tiv
           elysm
               alld
                  ire
                    ct
                     ion
                       alexpo
                            sur
                              etoth
                                  eund
                                     erly
                                        ingr
                                           efe
                                             ren
                                               cem
                                                 ark
                                                   etind
                                                       ex.

I
nde
  ed,t
     her
       epo
         rtsr
            epr
              ese
                ntth
                   atth
                      eFund
                          scou
                             ldb
                               epro
                                  fi
                                   tab
                                     lee
                                       veninc
                                            ircum
                                                sta
                                                  nce
                                                    s

wh
 ereth
     eimp
        liedvo
             la
              ti
               li
                tyin
                   cre
                     ase
                       dbymo
                           reth
                              an200%a
                                    ndth
                                       ere
                                         fer
                                           enc
                                             eind
                                                ex

d
ecl
  ine
    dby10%o
          rmo
            re.

    116
      . I
        nFe
          bru
            ary20
                18,A
                   ll
                    ian
                      zGIa
                         lsos
                            entL
                               ehighado
                                      cum
                                        entt
                                           it
                                            led

“S
 tru
   ctu
     redA
        lph
          aSe
            nsi
              tiv
                itytoDow
                       nMa
                         rke
                           ts
                            .” Th
                                isdo
                                   cum
                                     ent
                                       ,sim
                                          ila
                                            rtoth
                                                eri
                                                  sk

r
epo
  rts
    ,mod
       ele
         dth
           eexp
              ect
                edp
                  erf
                    orm
                      anc
                        eofth
                            eSt
                              ruc
                                tur
                                  edA
                                    lph
                                      ast
                                        rat
                                          egyund
                                               er

v
ary
  ingd
     egr
       eeso
          fde
            cl
             ineinth
                   eS&P500a
                          ndv
                            ariou
                                slev
                                   elso
                                      fvo
                                        lat
                                          il
                                           ityinth
                                                 ema
                                                   rke
                                                     t,

a
sme
  asu
    redbyth
          eVIX
             .

    117
      . A
        cco
          rdingtoth
                  isr
                    epo
                      rt
                       ,th
                         epo
                           ten
                             tia
                               llo
                                 sse
                                   sfromth
                                         eop
                                           tion
                                              spo
                                                rt
                                                 fol
                                                   io

w
erew
   el
    lcon
       tain
          edw
            ith m
                aximumlo
                       sse
                         sof8%r
                              esu
                                lt
                                 ingf
                                    romas
                                        cen
                                          ariowh
                                               ereth
                                                   e

S&P500d
      ecl
        ine
          d10%inl
                essth
                    anaw
                       eekw
                          ithalowV
                                 IXs
                                   tar
                                     tingpo
                                          int
                                            .Inas
                                                cen
                                                  ario

wh
 ereth
     eS&P500d
            ecl
              ine
                d20%inl
                      essth
                          anaw
                             eek
                               ,Al
                                 lia
                                   nzp
                                     roj
                                       ect
                                         edth
                                            eop
                                              tion
                                                 s



                                 29
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 34 of 78




po
 rt
  fol
    iotoh
        avepo
            si
             tiv
               eea
                 rning
                     sac
                       ros
                         sal
                           lVIXl
                               eve
                                 ls
                                  .Sc
                                    ena
                                      rio
                                        sov
                                          era mon
                                                thin

du
 rat
   ionw
      erel
         arg
           elyc
              ons
                is
                 ten
                   twi
                     thlo
                        sse
                          scon
                             tain
                                edtol
                                    essth
                                        an7%a
                                            cro
                                              ssa
                                                llV
                                                  IX

s
tar
  tingpo
       int
         s.

     118
       . Thu
           s,a
             cro
               ssp
                 itc
                   hbook
                       s,r
                         iskr
                            epo
                              rts
                                ,ando
                                    the
                                      rdo
                                        cum
                                          ent
                                            s,A
                                              ll
                                               ian
                                                 zGI

c
ons
  is
   ten
     tlyr
        epr
          ese
            nte
              dth
                atth
                   eFund
                       swou
                          ldy
                            ie
                             ldpo
                                si
                                 tiv
                                   ere
                                     turn
                                        sormod
                                             estlo
                                                 sse
                                                   sin

mo
 sts
   cen
     ario
        s,a
          nd,c
             ri
              tic
                al
                 ly,th
                     atth
                        eop
                          tion
                             spo
                               rt
                                fol
                                  ioc
                                    ons
                                      tra
                                        ineddow
                                              nsid
                                                 eri
                                                   ska
                                                     nd

wou
  ldw
    eath
       eraf
          ina
            nci
              alc
                rashw
                    ithr
                       ela
                         tiv
                           elyl
                              imi
                                tedlo
                                    sse
                                      s.

     C
     .    A
          ll
           ian
             zGI
               ’sR
                 epr
                   esen
                      tat
                        ion
                          sCon
                             cern
                                ingi
                                   tsR
                                     isk M
                                         anag
                                            emen
                                               t

     119
       . A
         ll
          ian
            zGIa
               lsocon
                    sis
                      ten
                        tlyr
                           epr
                             ese
                               nte
                                 dth
                                   ati
                                     tha
                                       dinp
                                          lac
                                            earobu
                                                 str
                                                   isk

m
ana
  gem
    entsy
        stemth
             atwou
                 ld,amongo
                         the
                           rthing
                                s:(1
                                   )mon
                                      ito
                                        rAl
                                          lian
                                             zGI
                                               ’sinv
                                                   estm
                                                      ent

po
 si
  tion
     sfo
       rri
         ska
           nd(2
              )en
                abl
                  eAl
                    lian
                       zGItor
                            espondqu
                                   ick
                                     lya
                                       ndsu
                                          cce
                                            ssfu
                                               llytom
                                                    ark
                                                      et

down
   tur
     nstoa
         voids
             eriou
                 slo
                   sse
                     s.

     120
       . F
         ore
           xamp
              le
               ,Al
                 lia
                   nzG
                     Ire
                       pre
                         sen
                           tedinp
                                itchbook
                                       sfrom2014th
                                                 ati
                                                   tha
                                                     din

p
lac
  e“mu
     lt
      ipl
        elay
           erso
              fri
                skc
                  ont
                    rol
                      ,”w
                        hichinvo
                               lved“
                                   rea
                                     l-
                                      tim
                                        eri
                                          skmon
                                              ito
                                                ring
                                                   ,asw
                                                      el
                                                       l

a
san
  aly
    siso
       fst
         ati
           st
            ica
              llys
                 ign
                   if
                    ica
                      ntequ
                          ity
                            -ma
                              rke
                                tsc
                                  ena
                                    rio
                                      s.”

     121
       . A
         ll
          ian
            zGIfu
                rth
                  err
                    epe
                      ated
                         lyr
                           epr
                             ese
                               nte
                                 dinp
                                    itchbook
                                           sfrom2017a
                                                    nd

2018th
     atinv
         estm
            entr
               isk“
                  isc
                    ont
                      inuou
                          slym
                             ana
                               geda
                                  ndmon
                                      ito
                                        reda
                                           tbo
                                             thth
                                                epo
                                                  rt
                                                   fol
                                                     io

l
eve
  lbyth
      einv
         estm
            entt
               eamandth
                      efi
                        rml
                          eve
                            l.
                             ”

     122
       . Sp
          eci
            fic
              al
               ly,a
                  cco
                    rdingtoth
                            epi
                              tchbook
                                    s,A
                                      ll
                                       ian
                                         zSE
                                           ’ssub
                                               sid
                                                 iary
                                                    ,IDS
                                                       ,

w
asr
  espon
      sib
        lef
          orth
             efo
               llow
                  ing
                    :

          a
          .     “Eva
                   lua
                     t[
                      ing
                        ]andmoni
                               tor
                                 [ing]por
                                        tfo
                                          lioa ndcount
                                                     erpa
                                                        rtyr
                                                           isk
                                                             ,
                bus
                  ine
                    ssr
                      isk
                        ,ope
                           rat
                             ion
                               alr
                                 isk,andreput
                                            ationa
                                                 lrisk”
                                                      ;

          b
          .     “
                Ind
                  epe
                    nde
                      ntpo
                         rt
                          fol
                            ior
                              iskov
                                  ers
                                    igh
                                      t”;

          c
          .     “Mon
                   ito
                     r[
                      ing
                        ]da
                          ilyt
                             rad
                               eac
                                 tiv
                                   itya
                                      ndw
                                        eek
                                          lyr
                                            iskp
                                               rof
                                                 il
                                                  es”
                                                    ;


                                 30
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 35 of 78




          d
          .     “Eva
                   lua
                     t[
                      ing]
                         :VaRa ndexpec
                                     tedshor
                                           tfa
                                             ll
                                              ;31s
                                                 tres
                                                    ste
                                                      sts
                                                        ;
                con
                  tr
                   ibu
                     tiontor
                           iskbyinde
                                   xp roduc
                                          t;GARCHe s
                                                   tima
                                                      tesofr
                                                           isk
                                                             ;
                De
                 lt
                  a,Gamm a
                         ,andV egaan
                                   alysi
                                       s;ana
                                           lys
                                             isofp
                                                 erfo
                                                    rmance
                s
                tat
                  is
                   tic
                     s.”




    123
      . Th
         epi
           tchbook
                 sfu
                   rth
                     ercon
                         fi
                          rmth
                             atr
                               efe
                                 ren
                                   cestoth
                                         e“f
                                           irm
                                             ”me
                                               anA
                                                 ll
                                                  ian
                                                    z

G
lob
  alI
    nve
      stm
        ent
          s,a
            sth
              egrou
                  pofe
                     nti
                       tie
                         scomp
                             ris
                               ingA
                                  lli
                                    anzG
                                       lob
                                         alI
                                           nve
                                             sto
                                               rsth
                                                  at

“
coo
  rdin
     ateth
         eirr
            ese
              arch
                 ,inv
                    estm
                       ent
                         ,andt
                             rad
                               inga
                                  ct
                                   ivi
                                     tie
                                       s.” Add
                                             it
                                              ion
                                                al
                                                 ly,su
                                                     ch

c
oord
   ina
     tioni
         ssub
            jec
              t“toc
                  ommonsup
                         erv
                           is
                            ionb
                               y[A
                                 ll
                                  ian
                                    zGlob
                                        alI
                                          nve
                                            sto
                                              r’s
                                                ]Glob
                                                    al

Ch
 iefI
    nve
      stm
        entO
           ff
            ice
              r.” (Emph
                      asi
                        sadd
                           ed.
                             )

    124
      . A
        tth
          epo
            rt
             fol
               iol
                 eve
                   l,A
                     ll
                      ian
                        zGIr
                           epr
                             ese
                               ntedth
                                    ati
                                      twou
                                         lde
                                           nga
                                             gein“
                                                 rea
                                                   l-

t
imer
   iskm
      ana
        gem
          enta
             ndmon
                 ito
                   ringb
                       ase
                         dons
                            ta
                             ti
                              st
                               ica
                                 lequ
                                    ityind
                                         exb
                                           eha
                                             vio
                                               r.”

Add
  it
   ion
     al
      ly,A
         ll
          ian
            zwou
               ldp
                 rep
                   are“
                      prop
                         rie
                           tar
                             ysc
                               ena
                                 rioa
                                    nds
                                      tre
                                        sst
                                          est
                                            ingmod
                                                 els
                                                   ”to

t
esthowth
       epo
         rt
          fol
            iowou
                ldp
                  erf
                    ormund
                         erd
                           if
                            fer
                              entm
                                 ark
                                   etcond
                                        it
                                         ion
                                           s.



                                 31
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 36 of 78




    125
      . Th
         epi
           tchbook
                 sal
                   soexp
                       lainth
                            at
                             ,asp
                                arto
                                   fit
                                     sri
                                       sk m
                                          ana
                                            gem
                                              entp
                                                 roc
                                                   ess
                                                     ,

A
ll
 ian
   zGIr
      est
        ruc
          tur
            esi
              tsinv
                  estm
                     entpo
                         si
                          tion
                             sfr
                               omt
                                 imetot
                                      imeinr
                                           espon
                                               setoch
                                                    ang
                                                      es

inth
   ema
     rke
       t.A
         ll
          ian
            zGIr
               epr
                 ese
                   ntedth
                        aton
                           eofi
                              tsr
                                est
                                  ruc
                                    tur
                                      ingm
                                         ethod
                                             sitm
                                                ayemp
                                                    loy

du
 ringam
      ark
        etdown
             turni
                 sca
                   ll
                    ed“
                      stop-
                          los
                            s.” W
                                ithth
                                    ism
                                      ethod
                                          ,Al
                                            lian
                                               zGIc
                                                  los
                                                    esou
                                                       t

i
tsop
   tion
      spo
        si
         tion
            stop
               rev
                 ents
                    eriou
                        slo
                          sse
                            stoth
                                epo
                                  rt
                                   fol
                                     io.

    126
      . R
        ely
          ingonA
               ll
                ian
                  zGI
                    ’sr
                      epr
                        ese
                          nta
                            tions
                                ,Le
                                  highb
                                      eli
                                        eve
                                          dth
                                            atA
                                              ll
                                               ian
                                                 zGI

h
adc
  ondu
     cteda
         dequ
            ates
               tre
                 sst
                   est
                     stoen
                         sur
                           eth
                             ati
                               tsinv
                                   estm
                                      entpo
                                          si
                                           tion
                                              swou
                                                 ldp
                                                   rot
                                                     ect

th
 eFund
     sag
       ain
         stpo
            ssib
               lem
                 ark
                   ets
                     cen
                       ario
                          sandwou
                                ldmon
                                    ito
                                      randr
                                          espondtoc
                                                  hang
                                                     es

inth
   ema
     rke
       twi
         tha
           pprop
               ria
                 ter
                   est
                     ruc
                       tur
                         ings
                            tra
                              teg
                                ies
                                  .

    D
    .     A
          ll
           ianzG
               I’sMeet
                     ingsw
                         ithLehighConf
                                     irmedandR
                                             ein
                                               for
                                                 cedI
                                                    ts
          W
          rit
            tenRep
                 res
                   entat
                       ion
                         saboutStra
                                  tegyandRi
                                          sk

    127
      . P
        rio
          rto M
              arc
                h2020
                    ,Al
                      lia
                        nzG
                          I’so
                             ralr
                                epr
                                  ese
                                    nta
                                      tion
                                         stoL
                                            ehigh

c
onfo
   rmedtoth
          ewr
            it
             tens
                tat
                  emen
                     tsd
                       eta
                         ileda
                             bov
                               e.

    128
      . F
        ore
          xamp
             le
              ,onAp
                  ri
                   l7,2016
                         ,Le
                           high
                              ’sth
                                 en-
                                   Di
                                    rec
                                      toro
                                         fAl
                                           ter
                                             nat
                                               ive

I
nve
  stm
    ent
      sme
        twi
          thS
            teph
               enBond
                    -Ne
                      lson
                         ,aPo
                            rt
                             fol
                               io M
                                  ana
                                    ger
                                      ,and M
                                           ich
                                             eleC
                                                ame
                                                  ron
                                                    ,

aS
 enio
    rRe
      la
       tion
          ship M
               ana
                 ger
                   ,fromA
                        ll
                         ian
                           zGI
                             .Inth
                                 atm
                                   eet
                                     ing
                                       ,th
                                         eys
                                           tat
                                             edth
                                                atth
                                                   eU.S
                                                      .

F
undtook“nod
          ire
            ct
             iona
                lbet
                   s.”(Emph
                          asi
                            sadd
                               ed.
                                 )

    129
      . Af
         ewmon
             thsl
                ate
                  r,onJu
                       ly27
                          ,2016
                              ,Kr
                                is
                                 tinAg
                                     aton
                                        e,w
                                          hoh
                                            adr
                                              ece
                                                ntly

b
eena
   ppo
     int
       eda
         sLe
           high
              ’sn
                ewCh
                   iefI
                      nve
                        stm
                          entO
                             ff
                              ice
                                r,m
                                  etw
                                    ithA
                                       ll
                                        ian
                                          zGIa
                                             spa
                                               rto
                                                 f

ac
 omp
   reh
     ens
       iver
          evi
            ewo
              fal
                lofL
                   ehigh
                       ’sinv
                           estm
                              entm
                                 ana
                                   ger
                                     s.

    130
      . Du
         ring M
              s.Ag
                 aton
                    e’sm
                       eet
                         ingw
                            ithA
                               ll
                                ian
                                  zGIinJu
                                        ly2016
                                             ,sh
                                               emad
                                                  e

c
lea
  rth
    atL
      ehighv
           iew
             edth
                eSt
                  ruc
                    tur
                      edA
                        lph
                          ast
                            rat
                              egya
                                 salowa
                                      ctiv
                                         eri
                                           sks
                                             tra
                                               tegy

w
ith
  inth
     eun
       ive
         rs
          ity
            ’spo
               rt
                fol
                  io. Sh
                       est
                         ate
                           dhe
                             rexp
                                ect
                                  ationth
                                        atth
                                           eU.S
                                              .Fundwou
                                                     ld




                                 32
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 37 of 78




t
rac
  kth
    eS&P500w
           ithth
               eop
                 tion
                    spo
                      rt
                       fol
                         iop
                           rov
                             idingun
                                   cor
                                     rel
                                       ate
                                         din
                                           crem
                                              ent
                                                alr
                                                  etu
                                                    rns

inan
   arr
     owup
        sid
          eanddown
                 sid
                   era
                     nge
                       .

    131
      . I
        nre
          spon
             se,A
                ll
                 ian
                   zGIb
                      rie
                        fedM
                           s.Ag
                              aton
                                 eonth
                                     eFund
                                         s’ob
                                            jec
                                              tiv
                                                esa
                                                  nd

s
tra
  tegy
     ,re
       it
        era
          tingth
               econ
                  ten
                    tse
                      tfo
                        rthinp
                             rio
                               rwr
                                 it
                                  tenc
                                     ommun
                                         ica
                                           tion
                                              stoL
                                                 ehigh
                                                     .In

p
art
  icu
    lar
      ,Al
        lia
          nzG
            Ist
              ate
                dto M
                    s.Ag
                       aton
                          eth
                            atth
                               eFund
                                   swe
                                     re“un
                                         cor
                                           rela
                                              ted”a
                                                  nd

“
non-
   di
    rec
      tiona
          l.”

    132
      . I
        nadd
           it
            ion
              ,Al
                lian
                   zGIa
                      ff
                       irm
                         edth
                            atth
                               eirr
                                  iskm
                                     ana
                                       gem
                                         entm
                                            ech
                                              ani
                                                sms

in
 clud
    eda“
       stop
          -lo
            ss”c
               ompon
                   ent
                     .

    133
      . B
        ase
          donth
              esea
                 ndo
                   the
                     rre
                       pre
                         sen
                           tat
                             ion
                               s,L
                                 ehighd
                                      eem
                                        edth
                                           eU.S
                                              .Fund
                                                  ’s

r
iskp
   rof
     ilea
        cce
          ptab
             letoth
                  eun
                    ive
                      rs
                       ityandc
                             ont
                               inu
                                 edtoho
                                      ldi
                                        tsinv
                                            estm
                                               entinth
                                                     eFund
                                                         .

    134
      . A
        ll
         ian
           zGIm
              ades
                 imi
                   larr
                      epr
                        ese
                          nta
                            tion
                               stoL
                                  ehighinsub
                                           sequ
                                              entm
                                                 eet
                                                   ing
                                                     s.

F
ore
  xamp
     le
      ,inaD
          ecemb
              er201
                  8me
                    et
                     ingw
                        ith M
                            ich
                              eleC
                                 amerona
                                       ndJ
                                         effSh
                                             era
                                               n,a
                                                 n

A
ll
 ian
   zGIP
      rodu
         ctSp
            eci
              ali
                st
                 ,th
                   eAl
                     lia
                       nzG
                         Ire
                           pre
                             sen
                               tat
                                 ive
                                   sde
                                     scr
                                       ibe
                                         dto M
                                             ich
                                               aelGou
                                                    ld,

aS
 enio
    rInv
       estm
          entAn
              aly
                stinL
                    ehigh
                        ’sI
                          nve
                            stm
                              entO
                                 ff
                                  ice
                                    ,howth
                                         eFund
                                             s’op
                                                tion
                                                   s

po
 si
  tion
     swe
       rec
         ons
           tru
             ctedw
                 ithr
                    esp
                      ecttovo
                            lat
                              il
                               ity
                                 .

    135
      . Sp
         ecif
            ica
              lly
                ,Al
                  lia
                    nzG
                      Ire
                        pre
                          sen
                            tedth
                                atth
                                   eFund
                                       swe
                                         relongandsho
                                                    rt

vo
 lat
   il
    itya
       tth
         esam
            etim
               e,bu
                  t,“
                    inac
                       rashs
                           cen
                             ario
                                ,”th
                                   eFund
                                       swe
                                         relongvo
                                                lat
                                                  il
                                                   ity(i
                                                       .e
                                                        .,

d
esign
    edtop
        rof
          itwh
             enth
                ema
                  rke
                    tsw
                      ereh
                         igh
                           lyvo
                              lat
                                ile
                                  ).

    136
      . A
        ll
         ian
           zGIa
              lsor
                 ein
                   for
                     ced
                       ,ye
                         tag
                           ain
                             ,th
                               atth
                                  eFund
                                      s’s
                                        tra
                                          tegyi
                                              sno
                                                t

p
red
  ica
    tedonm
         ark
           etd
             ire
               ct
                ion
                  al
                   ityfo
                       requ
                          itya
                             ndvo
                                lat
                                  il
                                   ityfo
                                       rec
                                         ast
                                           s.“Th
                                               eirjobi
                                                     sto

p
layth
    eha
      ndth
         ati
           sde
             alt
               .”

    137
      . I
        naNov
            emb
              er201
                  9me
                    etingb
                         etw
                           eenJ
                              effSh
                                  era
                                    nand M
                                         ich
                                           eleC
                                              ame
                                                ron

a
tAl
  lian
     zGIa
        nd M
           ich
             aelGou
                  ldf
                    romL
                       ehigh
                           ’sI
                             nve
                               stm
                                 entO
                                    ff
                                     ice
                                       ,Al
                                         lia
                                           nzG
                                             Ire
                                               assu
                                                  red



                                 33
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 38 of 78




L
ehighth
      atth
         eFund
             s’longpu
                    thedg
                        ingpo
                            si
                             tion
                                sar
                                  e“a
                                    lwa
                                      ysth
                                         ere
                                           ”,wh
                                              ichw
                                                 il
                                                  l“s
                                                    ave

fo
 rth
   ecr
     ash
       .”

    138
      . A
        tth
          ism
            eet
              ing
                ,Le
                  highandA
                         ll
                          ian
                            zGIa
                               lsoadd
                                    res
                                      sedwh
                                          eth
                                            erth
                                               eFund
                                                   s’

e
xpo
  sur
    etoth
        eequ
           itym
              ark
                ets
                  ,wh
                    ichw
                       erea
                          chi
                            eve
                              dvi
                                asw
                                  apc
                                    ont
                                      rac
                                        ts
                                         ,cou
                                            ldr
                                              esu
                                                ltin

m
arg
  inc
    al
     lswh
        enth
           eequ
              itym
                 ark
                   etsd
                      ecl
                        ine
                          dsign
                              if
                               ica
                                 ntly
                                    .Al
                                      lia
                                        nzG
                                          Ist
                                            ate
                                              dth
                                                atno

down
   sid
     emov
        ewou
           ldl
             eadtoam
                   arg
                     inc
                       all
                         .

    139
      . I
        nre
          li
           anc
             eonth
                 eser
                    epr
                      ese
                        nta
                          tion
                             s,L
                               ehighr
                                    eta
                                      ine
                                        dit
                                          sinv
                                             estm
                                                ent
                                                  sand

m
adefu
    rth
      erinv
          estm
             ent
               sinth
                   eFund
                       s.

V
II. A
    ll
     ianzGI
          ,Unbeknowns
                    tt oLeh
                          igh
                            ,
    A
    lte
      redtheFund
               s’Str
                   ategyandRi
                            skP
                              rof
                                ile

    A
    .     A
          ll
           ian
             zGIUn
                 ila
                   ter
                     allyChang
                             edI
                               tsInv
                                   estm
                                      entS
                                         tra
                                           tegy

    140
      . Unb
          eknown
               sttoL
                   ehigh
                       ,byAp
                           ri
                            l2019
                                ,Al
                                  lia
                                    nzG
                                      Ide
                                        lib
                                          era
                                            te
                                             lyc
                                               hang
                                                  ed

i
tsinv
    estm
       ents
          tra
            tegytoin
                   cre
                     aseth
                         eop
                           tion
                              spo
                                rt
                                 fol
                                   io’
                                     sdi
                                       rec
                                         tion
                                            al
                                             ityands
                                                   ens
                                                     it
                                                      ivi
                                                        tyto

m
ark
  etsw
     ing
       s,a
         ndh
           enc
             e,down
                  sid
                    eri
                      sk.

    141
      . I
        npa
          rt
           icu
             lar
               ,Al
                 lia
                   nzG
                     Ibe
                       cam
                         ean
                           ets
                             ell
                               ero
                                 fsho
                                    rtop
                                       tion
                                          s–i
                                            .e
                                             .,

A
ll
 ian
   zGIg
      amb
        ledth
            atth
               efin
                  anc
                    ia
                     lma
                       rke
                         tswou
                             ldr
                               ema
                                 inr
                                   ela
                                     tiv
                                       elys
                                          ta
                                           ti
                                            candno
                                                 t

d
ecl
  ine
    ,thu
       sge
         ner
           at
            ingh
               igh
                 erp
                   rof
                     it
                      s(a
                        ndm
                          anag
                             emen
                                tfe
                                  es)inlowvo
                                           la
                                            ti
                                             li
                                              ty

e
nvi
  ronm
     ent
       s.I
         nes
           sen
             ce,A
                ll
                 ian
                   zGIso
                       ldin
                          sur
                            anc
                              eag
                                ain
                                  stam
                                     ark
                                       etd
                                         ecl
                                           inea
                                              nd

in
 cre
   ase
     dvo
       lat
         il
          ity
            .

    142
      . I
        nfa
          ct
           ,Le
             highsub
                   sequ
                      ent
                        lyl
                          earn
                             edth
                                at
                                 ,byAp
                                     ri
                                      l2019
                                          ,Al
                                            lian
                                               zGIh
                                                  ad

n
ear
  lyquad
       rup
         ledth
             eFund
                 s’n
                   ega
                     tiv
                       egamm
                           a,ak
                              eyop
                                 tion
                                    spo
                                      rt
                                       fol
                                         iom
                                           etr
                                             icun
                                                ive
                                                  rsa
                                                    lly

u
sedbyop
      tion
         str
           ade
             rstoc
                 alcu
                    la
                     teth
                        edi
                          rec
                            tion
                               ali
                                 tyo
                                   fth
                                     ema
                                       nag
                                         er’
                                           spo
                                             si
                                              tion
                                                 sandth
                                                      e

s
ens
  it
   ivi
     tyo
       fth
         eop
           tion
              scon
                 tra
                   ctstoc
                        hang
                           esinth
                                eund
                                   erly
                                      inge
                                         qui
                                           typ
                                             ric
                                               es.




                                 34
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 39 of 78




    143
      . I
        noth
           erw
             ord
               s,A
                 ll
                  ian
                    zGIh
                       adso
                          ldop
                             tion
                                scon
                                   tra
                                     ctsth
                                         atqu
                                            ali
                                              ta
                                               tiv
                                                 elyand

qu
 ant
   it
    ive
      lyp
        lac
          edas
             ign
               if
                ica
                  ntlymo
                       rea
                         ggr
                           ess
                             iveb
                                etth
                                   atequ
                                       itym
                                          ark
                                            etswou
                                                 ldr
                                                   ema
                                                     in

n
eut
  ralo
     rtr
       endupw
            ardandth
                   atvo
                      la
                       ti
                        li
                         tywou
                             ldr
                               ema
                                 inlow
                                     .

    144
      . I
        npa
          rt
           icu
             lar
               ,th
                 esho
                    rtpu
                       tsso
                          ldbyA
                              ll
                               ian
                                 zGI
                                   ,wh
                                     ichw
                                        ereno
                                            thedg
                                                edby

a
dequ
   atelongpu
           ts
            ,sa
              ddl
                edth
                   eFund
                       swi
                         thac
                            ata
                              stroph
                                   icob
                                      lig
                                        at
                                         iontobuys
                                                 ecu
                                                   ri
                                                    tie
                                                      sat

p
ric
  esa
    bov
      epr
        eva
          il
           ingm
              ark
                etp
                  ric
                    esi
                      fth
                        ema
                          rke
                            tde
                              cl
                               ine
                                 d. Th
                                     isob
                                        lig
                                          ationen
                                                sur
                                                  ed

th
 at
  ,ifth
      ema
        rke
          tcr
            ash
              ed,th
                  eFund
                      s’lo
                         sse
                           swou
                              lds
                                ign
                                  if
                                   ica
                                     ntlye
                                         xce
                                           eda
                                             nylo
                                                sse
                                                  s

in
 cur
   redf
      romm
         eree
            xpo
              sur
                etoth
                    ema
                      rke
                        t(i
                          .e
                           .,lo
                              sse
                                sso
                                  lelydu
                                       etoinv
                                            estm
                                               ent
                                                 sinth
                                                     e

S&P500o
      r MSC
          IACW
             I)
              .

    145
      . A
        ll
         ian
           zGI
             ’sg
               amb
                 leoncon
                       tinu
                          edm
                            ark
                              ets
                                tab
                                  il
                                   itya
                                      ndlowvo
                                            lat
                                              il
                                               ity

d
ire
  ct
   lyc
     ont
       rad
         ict
           edi
             tsongo
                  ingr
                     epr
                       ese
                         nta
                           tion
                              stoL
                                 ehigh(
                                      tha
                                        tbeg
                                           anin2013a
                                                   nd

c
ont
  inu
    edun
       ti
        l2020
            )th
              atA
                ll
                 ian
                   zGIwou
                        ldno
                           tbe
                             tonth
                                 edi
                                   rec
                                     tion
                                        al
                                         ityo
                                            rvo
                                              lat
                                                il
                                                 ityo
                                                    f

th
 ema
   rke
     tandi
         twou
            ld“
              ata
                llt
                  ime
                    s”emp
                        loyac
                            omb
                              ina
                                tiono
                                    flong-a
                                          ndsho
                                              rt-
                                                vol
                                                  ati
                                                    li
                                                     ty

po
 si
  tion
     stogu
         arda
            gain
               stunp
                   red
                     ic
                      tab
                        lef
                          luc
                            tua
                              tion
                                 sinth
                                     ema
                                       rke
                                         t.

    146
      . A
        ll
         ian
           zGIa
              ppa
                ren
                  tlyr
                     econ
                        figu
                           redi
                              tsinv
                                  estm
                                     ents
                                        tra
                                          tegytoe
                                                nha
                                                  nce

p
rof
  it
   sandg
       ene
         rat
           ehigh
               erin
                  cen
                    tiv
                      efe
                        es.A
                           ll
                            ian
                              zGI
                                ’sp
                                  rio
                                    rdi
                                      rec
                                        tion-
                                            neu
                                              tra
                                                lst
                                                  rat
                                                    egy
                                                      ,

wh
 ilel
    essr
       isky
          ,gen
             era
               tedc
                  omp
                    ara
                      tiv
                        elymod
                             estr
                                etu
                                  rnsdu
                                      ringno
                                           rma
                                             lma
                                               rke
                                                 t

c
ond
  it
   ion
     swi
       thlowvo
             la
              ti
               li
                ty.A
                   ll
                    ian
                      zGI
                        ’sn
                          ews
                            tra
                              tegy
                                 ,inc
                                    ont
                                      ras
                                        t,in
                                           fla
                                             tedth
                                                 eFund
                                                     s’

r
etu
  rns
    ,co
      rre
        spond
            ing
              lyin
                 fla
                   tingA
                       ll
                        ian
                          zGI
                            ’sin
                               cen
                                 tiv
                                   efe
                                     es.

    B
    .     A
          llian
              zGIUn
                  ila
                    ter
                      allyE
                          leva
                             tedth
                                 eFund
                                     s’D
                                       own
                                         sid
                                           eRi
                                             sk

    147
      . A
        ll
         ian
           zGI
             ’ss
               tra
                 tegyc
                     hang
                        ere
                          sul
                            tedinas
                                  ign
                                    if
                                     ica
                                       ntlyh
                                           igh
                                             er— a
                                                 nd

und
  isc
    los
      ed— down
             sid
               eri
                 sk.




                                 35
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 40 of 78




    148
      . Th
         eFund
             s’op
                tion
                   spo
                     rt
                      fol
                        iow
                          asnolong
                                 erpo
                                    si
                                     tion
                                        edtow
                                            ith
                                              standmo
                                                    st

d
ecl
  iningequ
         itym
            ark
              etsno
                  rar
                    is
                     ingV
                        IX.In
                            ste
                              ad,th
                                  eFund
                                      swou
                                         ldy
                                           ie
                                            ldpo
                                               si
                                                tiv
                                                  e

r
etu
  rnswh
      enth
         eund
            erly
               ingm
                  ark
                    etind
                        exe
                          srem
                             ain
                               edn
                                 eut
                                   ralo
                                      rin
                                        cre
                                          ase
                                            dinv
                                               alu
                                                 e.

    149
      . A
        ll
         ian
           zGI
             ’smod
                 if
                  ica
                    tion
                       sal
                         sor
                           end
                             ere
                               dth
                                 eFund
                                     s’a
                                       lph
                                         acompon
                                               ent

h
eav
  ilyc
     orr
       ela
         tedtomov
                emen
                   tsinth
                        eS&P500and MSC
                                     IACW
                                        Iind
                                           exe
                                             sandth
                                                  ere
                                                    for
                                                      e

mu
 chmo
    ree
      xpo
        sedtom
             ark
               etf
                 luc
                   tua
                     tion
                        sth
                          anA
                            ll
                             ian
                               zGIh
                                  adl
                                    edL
                                      ehightob
                                             el
                                              iev
                                                e.I
                                                  n

p
art
  icu
    lar
      ,be
        cau
          seA
            ll
             ian
               zGIh
                  adsub
                      sta
                        nti
                          al
                           lyin
                              cre
                                ase
                                  dth
                                    eFund
                                        s’sho
                                            rtop
                                               tion
                                                  s

e
xpo
  sur
    e,th
       eFund
           swou
              ldlo
                 sein
                    cre
                      asing
                          lyl
                            arg
                              eamoun
                                   tso
                                     fmon
                                        eyinth
                                             eev
                                               entth
                                                   atth
                                                      e

s
tockm
    ark
      etr
        apid
           lyd
             ecl
               ine
                 s.

    150
      . Compound
               ingth
                   ise
                     ffe
                       ct
                        ,th
                          eFund
                              s’g
                                rea
                                  tlyin
                                      cre
                                        ase
                                          dne
                                            gat
                                              iveg
                                                 amm
                                                   a

e
nsu
  redth
      atth
         eFund
             s’op
                tion
                   slo
                     sse
                       swou
                          lda
                            cce
                              lera
                                 temo
                                    rer
                                      apid
                                         lya
                                           sth
                                             ema
                                               rke
                                                 t

mov
  eddow
      nwa
        rd. Unb
              eknown
                   sttoL
                       ehigh
                           ,th
                             eFund
                                 sha
                                   dbe
                                     com
                                       ead
                                         isa
                                           ste
                                             rwa
                                               it
                                                ingto

h
app
  en.

V
III
  . L
    ehigh
        ’s2019Inv
                estm
                   ent
                     sinth
                         eGloba
                              lFund

    151
      . B
        ase
          donA
             ll
              ian
                zGI
                  ’songo
                       ingr
                          epr
                            esen
                               tat
                                 ion
                                   sabou
                                       tth
                                         eSt
                                           ruc
                                             tur
                                               edA
                                                 lph
                                                   a

s
tra
  tegya
      ndth
         eU.S
            .Fund
                ’sc
                  ons
                    is
                     ten
                       tpe
                         rfo
                           rma
                             nce
                               ,in2019
                                     ,Le
                                       highop
                                            tedtofu
                                                  rth
                                                    er

d
ive
  rs
   ifyi
      tsA
        ll
         ian
           zGIpo
               rt
                fol
                  io’
                    sexpo
                        sur
                          etofo
                              reignequ
                                     itym
                                        ark
                                          ets
                                            .

    152
      . B
        etw
          eenM
             arc
               h2019a
                    ndNov
                        emb
                          er2019
                               ,Le
                                 highw
                                     ithd
                                        rew$35
                                             ,000
                                                ,000

f
romth
    eU.S
       .Fund
           .Itth
               enm
                 aden
                    ewinv
                        estm
                           ent
                             sinth
                                 atamoun
                                       tinth
                                           eGlob
                                               alF
                                                 und
                                                   ,

wh
 ichemp
      loy
        spr
          eci
            selythes
                   ameS
                      tru
                        ctu
                          redA
                             lph
                               aop
                                 tion
                                    sst
                                      rat
                                        egya
                                           sth
                                             eU.S
                                                .Fund

a
nda
  ppl
    iesi
       ttoth
           efo
             reigne
                  qui
                    tym
                      ark
                        ets
                          .

    153
      . L
        ehighd
             ecid
                edtoinv
                      estinth
                            eGlob
                                alF
                                  undinr
                                       el
                                        ian
                                          ceona
                                              llo
                                                f

A
ll
 ian
   zGI
     ’sf
       ore
         goingr
              epr
                ese
                  nta
                    tion
                       sbe
                         cau
                           seA
                             ll
                              ian
                                zGI
                                  ’sm
                                    ark
                                      et
                                       ingm
                                          ate
                                            ria
                                              lsando
                                                   ral



                                 36
     Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 41 of 78




r
epr
  ese
    nta
      tion
         sby
           ,amongo
                 the
                   rs
                    ,Je
                      ffSh
                         era
                           nand M
                                ich
                                  eleC
                                     ame
                                       ron
                                         ,prov
                                             ide
                                               dth
                                                 atth
                                                    e

U
.S.F
   und
     ’sop
        tion
           sst
             rat
               egya
                  nddown
                       sid
                         eri
                           skp
                             rot
                               ect
                                 ion
                                   sapp
                                      lie
                                        dequ
                                           al
                                            lytoth
                                                 eGlob
                                                     al

F
und
  .

      154
        . L
          ikew
             ise
               ,Al
                 lia
                   nzG
                     I’sf
                        ailu
                           retod
                               isc
                                 los
                                   eth
                                     esign
                                         if
                                          ica
                                            ntch
                                               ang
                                                 esi
                                                   tha
                                                     d

m
adeini
     tsS
       tru
         ctu
           redA
              lph
                ast
                  rat
                    egya
                       ndr
                         iskp
                            rof
                              ilew
                                 ase
                                   qua
                                     llym
                                        ate
                                          ria
                                            lasi
                                               thidth
                                                    e

G
lob
  alF
    und
      ’sin
         cre
           ase
             dri
               skp
                 rof
                   ilef
                      romL
                         ehigh
                             .

IX
 .    Al
       lianzG
            IKnowing
                   lyorReck
                          les
                            sly M
                                isrepre
                                      sen
                                        tedand Om
                                                it
                                                 ted Ma
                                                      ter
                                                        ial
      Informa
            tionR
                egard
                    ingth
                        eFund s
                              ’Stra
                                  tegyandRi
                                          skaf
                                             terM a
                                                  rch2019

      155
        . A
          ll
           ian
             zGIind
                  ica
                    tedinl
                         ate2018th
                                 ati
                                   tha
                                     dbe
                                       guntomod
                                              ifyth
                                                  eop
                                                    tion
                                                       s

s
tra
  tegyinl
        igh
          tofth
              epe
                rsi
                  ste
                    ntlylowV
                           IX. Sp
                                eci
                                  fic
                                    al
                                     ly,ini
                                          tsD
                                            ecemb
                                                er2018

p
itchbook
       ,Al
         lian
            zGId
               isc
                 los
                   edth
                      ati
                        twa
                          sre
                            al
                             loc
                               atingal
                                     arg
                                       enumb
                                           ero
                                             fit
                                               slongpu
                                                     ts

in
 toi
   tss
     eal
       edr
         ang
           e-boundsp
                   rea
                     dpo
                       si
                        tion
                           s;ino
                               the
                                 rwo
                                   rds
                                     ,itw
                                        asbuy
                                            ingamu
                                                 chl
                                                   arg
                                                     er

p
erc
  ent
    ageo
       fth
         eFund
             s’longpu
                    tsc
                      los
                        ertoth
                             emon
                                ey.

      156
        . Do
           ingsoshou
                   ldno
                      thav
                         ein
                           cre
                             ase
                               dri
                                 skstoth
                                       eFund
                                           s’po
                                              rt
                                               fol
                                                 ios
                                                   .Ind
                                                      eed
                                                        ,

A
ll
 ian
   zGIr
      epr
        ese
          ntedth
               atth
                  e“[m
                     ]axlo
                         ss[o
                            fth
                              enews
                                  tru
                                    ctu
                                      rei
                                        s]c
                                          omp
                                            ara
                                              bleto

o
rig
  ina
    lcon
       figu
          rat
            ionr
               est
                 ruc
                   tur
                     ingc
                        ost
                          s.”I
                             tal
                               sor
                                 epr
                                   ese
                                     ntedth
                                          atth
                                             ismod
                                                 if
                                                  ica
                                                    tion

wou
  ldr
    esu
      ltin“
          [s]ub
              stan
                 tia
                   llyl
                      essr
                         eal
                           ize
                             dlo
                               ssa
                                 ttim
                                    eso
                                      fma
                                        rke
                                          tst
                                            res
                                              s.”




                                   37
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 42 of 78




    157
      . A
        ll
         ian
           zGIn
              eve
                rdi
                  sclo
                     sedtoL
                          ehighth
                                at
                                 ,byAp
                                     ri
                                      l2019
                                          ,ith
                                             ada
                                               ctu
                                                 ally

c
hang
   edth
      eFund
          ’ss
            tra
              tegytog
                    amb
                      leonth
                           ema
                             rke
                               t’
                                sdi
                                  rec
                                    tion— o
                                          rth
                                            ati
                                              tha
                                                dsho
                                                   rte
                                                     d

vo
 lat
   il
    ity
      .Lik
         ewis
            e,A
              ll
               ian
                 zGIn
                    eve
                      rind
                         ica
                           tedth
                               atth
                                  eFund
                                      s’dow
                                          nsid
                                             eri
                                               skc
                                                 ouldb
                                                     e

imp
  act
    ed.

    158
      . I
        nfa
          ct
           ,ev
             ena
               fte
                 rith
                    adt
                      ake
                        nit
                          sdi
                            rec
                              tion
                                 alb
                                   et
                                    ,Al
                                      lia
                                        nzG
                                          Icon
                                             tinu
                                                edto

f
als
  elyr
     epr
       ese
         nttoL
             ehighth
                   atth
                      eFund
                          s’op
                             tion
                                sst
                                  rat
                                    egyw
                                       asm
                                         ark
                                           et-
                                             agno
                                                st
                                                 ica
                                                   nd

d
esign
    edtopro
          fi
           tinth
               efa
                 ceo
                   fma
                     rke
                       tde
                         cl
                          ine
                            s.

    159
      . A
        ll
         ian
           zGI
             ’sf
               als
                 est
                   atem
                      ent
                        sandom
                             iss
                               ion
                                 sal
                                   ter
                                     edth
                                        eco
                                          reo
                                            fth
                                              eFund
                                                  s’

s
tra
  tegya
      ndob
         jec
           tiv
             esand
                 ,th
                   ere
                     for
                       e,und
                           erc
                             utth
                                era
                                  tion
                                     alefo
                                         rLe
                                           high
                                              ’sd
                                                eci
                                                  sionto

m
akei
   tsinv
       estm
          ent
            sint
               heG
                 lob
                   alF
                     unda
                        ndr
                          eta
                            ini
                              ts inv
                                   estm
                                      entinbo
                                            thF
                                              und
                                                s.




                                 38
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 43 of 78




       A
       .   A
           ll
            ian
              zGI
                ’sFa
                   lseS
                      tat
                        emen
                           tsFo
                              llow
                                 ingI
                                    tsUnd
                                        isc
                                          los
                                            edD
                                              ire
                                                ctiona
                                                     lBe
                                                       t

       160
         . I
           nth
             eQu
               art
                 erlyU
                     pda
                       tefo
                          rth
                            eFi
                              rstQu
                                  art
                                    er201
                                        9,d
                                          ated M
                                               arc
                                                 h2019a
                                                      nd

d
is
 tr
  ibu
    tedtoL
         ehighonAp
                 ri
                  l30
                    ,2019
                        ,Al
                          lia
                            nzG
                              Ifa
                                lse
                                  lys
                                    ta
                                     tedth
                                         atth
                                            eFund
                                                s’op
                                                   tion
                                                      s

s
tra
  tegyw
      asm
        ark
          etagno
               st
                ica
                  ndth
                     ati
                       t“a
                         lwa
                           yscon
                               stru
                                  ct[
                                    s]th
                                       eop
                                         tionpo
                                              rt
                                               fol
                                                 iofo
                                                    r

mu
 lt
  ipl
    esc
      ena
        rio
          s”soth
               ati
                 fth
                   ema
                     rke
                       t“s
                         tay
                           eddowno
                                 rcon
                                    tinu
                                       edlow
                                           er,
                                             ”Al
                                               lia
                                                 nzG
                                                   I

e
xpe
  ctedb
      ene
        fic
          ia
           lbe
             hav
               iorf
                  orth
                     epo
                       rt
                        fol
                          io.I
                             nfa
                               ct
                                ,Al
                                  lian
                                     zGIf
                                        urth
                                           err
                                             epr
                                               ese
                                                 ntedth
                                                      at

“
[w]h
   enth
      eVIXi
          shigh
              era
                tth
                  etim
                     eofpo
                         si
                          tionc
                              ons
                                tru
                                  ct
                                   ionw
                                      ear
                                        eab
                                          letobu
                                               ildr
                                                  ang
                                                    e-

boundsp
      rea
        dsth
           ath
             avein
                 cre
                   ase
                     dst
                       at
                        is
                         tic
                           als
                             afe
                               tyandr
                                    esi
                                      lien
                                         cetob
                                             eginw
                                                 ith
                                                   ,”thu
                                                       s

sugg
   est
     ingth
         atah
            igh
              erV
                IXw
                  ouldb
                      ebe
                        nef
                          ic
                           ialtoF
                                und
                                  s.

       161
         . Th
            eser
               epr
                 ese
                   nta
                     tion
                        swe
                          ref
                            als
                              e.Inf
                                  act
                                    ,byAp
                                        ri
                                         l2019
                                             ,th
                                               eFund
                                                   sha
                                                     d

s
ign
  if
   ica
     ntlyin
          cre
            ase
              dth
                eirn
                   ega
                     tiv
                       egamm
                           aand
                              ,th
                                ere
                                  for
                                    e,th
                                       eird
                                          ecl
                                            ineinv
                                                 alu
                                                   ewou
                                                      ld

a
cce
  ler
    atei
       fth
         ema
           rke
             tde
               cl
                ine
                  d. Mo
                      reov
                         er,th
                             ein
                               cre
                                 ase
                                   dne
                                     gat
                                       iveg
                                          amm
                                            ame
                                              antth
                                                  at

th
 eFu
   ndsw
      erefun
           ction
               allysho
                     rt
                      ingth
                          eVIX
                             ,ands
                                 inc
                                   evo
                                     lat
                                       il
                                        itya
                                           lmo
                                             sta
                                               lwa
                                                 yssp
                                                    ike
                                                      s

inconn
     ect
       ionw
          itham
              ark
                etd
                  ecl
                    ine
                      ,ah
                        igh
                          erV
                            IXwou
                                ldb
                                  e— a
                                     ndu
                                       lt
                                        ima
                                          te
                                           lyw
                                             as—

d
isa
  strou
      s.

       162
         . I
           nit
             sQu
               art
                 erlyU
                     pda
                       tefo
                          rth
                            eSe
                              condQu
                                   art
                                     er2019
                                          ,se
                                            nttoL
                                                ehighon

Ju
 ly30
    ,2019
        ,Al
          lia
            nzG
              Icon
                 tinu
                    edtof
                        als
                          elya
                             sse
                               rtth
                                  ati
                                    tsop
                                       tion
                                          sst
                                            rat
                                              egyw
                                                 asw
                                                   el
                                                    l-

po
 si
  tion
     edtoh
         and
           leas
              ign
                if
                 ica
                   ntm
                     ark
                       etd
                         ecl
                           ine
                             . Sp
                                eci
                                  fic
                                    al
                                     ly,A
                                        ll
                                         ian
                                           zGIs
                                              ta
                                               tedth
                                                   ata
                                                     fte
                                                       r

i
ts“
  hedg
     ingr
        eal
          loc
            ation
                ,”th
                   eFund
                       swe
                         re“
                           bet
                             ters
                                itu
                                  atedtoh
                                        and
                                          lee
                                            qui
                                              ty-
                                                ind
                                                  ex

f
luc
  tua
    tion
       s,”a
          nd“
            [f
             ]romar
                  iskp
                     ersp
                        ect
                          ive
                            [,
                             ]ou
                               rop
                                 tionpo
                                      rt
                                       fol
                                         ioi
                                           sbu
                                             il
                                              ttoh
                                                 and
                                                   lequ
                                                      ite

alo
  t.
   ”

       163
         . I
           nth
             eQu
               art
                 erlyU
                     pda
                       tefo
                          rth
                            eTh
                              irdQ
                                 uar
                                   ter2019
                                         ,wh
                                           ichw
                                              ast
                                                ran
                                                  smi
                                                    tte
                                                      d

toL
  ehighonO
         ctob
            er30
               ,2019A
                    ll
                     ian
                       zGIf
                          als
                            elys
                               ta
                                tedth
                                    atth
                                       eFund
                                           swe
                                             re“
                                               des
                                                 ign
                                                   edto



                                 39
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 44 of 78




pu
 rsu
   e[th
      eir
        ]ou
          tpe
            rfo
              rma
                nceob
                    jec
                      tiv
                        esinan
                             yvo
                               lat
                                 il
                                  ityen
                                      vironm
                                           ent
                                             .”(Emph
                                                   asi
                                                     s

a
dde
  d.)T
     her
       epo
         rta
           lsos
              tat
                edth
                   at“
                     sus
                       ta
                        inedh
                            igh
                              erV
                                IX”w
                                   asb
                                     ett
                                       erf
                                         orth
                                            eFund
                                                s.

    164
      . Ag
         ain
           ,th
             eses
                tat
                  emen
                     tsw
                       eref
                          als
                            efo
                              ratl
                                 eas
                                   ttwor
                                       eason
                                           s.

    165
      . F
        ir
         st
          ,th
            eFund
                s’sub
                    stan
                       tia
                         lne
                           gat
                             iveg
                                amm
                                  ame
                                    antth
                                        atth
                                           eFund
                                               swou
                                                  ld

lo
 ses
   ign
     if
      ica
        ntv
          alu
            einth
                eev
                  ento
                     fam
                       ark
                         etd
                           ecl
                             ine(w
                                 ithi
                                    tsa
                                      ccomp
                                          any
                                            ingh
                                               igh
                                                 -

vo
 lat
   il
    ity
      )and
         ,thu
            s,th
               eyc
                 ouldno
                      tou
                        tpe
                          rfo
                            rm“
                              ina
                                nyvo
                                   lat
                                     il
                                      itye
                                         nvi
                                           ronm
                                              ent
                                                .”

    166
      . S
        econd
            ,th
              eses
                 tat
                   emen
                      ts
                       ,wh
                         enc
                           omb
                             ine
                               dwi
                                 thA
                                   ll
                                    ian
                                      zGI
                                        ’sp
                                          rio
                                            r

r
epr
  ese
    nta
      tion
         sabou
             tit
               srobu
                   str
                     iskm
                        ana
                          gem
                            entm
                               ech
                                 ani
                                   sms
                                     ,fa
                                       lse
                                         lyind
                                             ica
                                               tedth
                                                   atth
                                                      e

F
und
  s’op
     tion
        sst
          rat
            egyh
               adb
                 eens
                    tre
                      ss-
                        tes
                          tedfo
                              rah
                                igh
                                  -vo
                                    lat
                                      il
                                       itym
                                          ark
                                            eto
                                              ccu
                                                rr
                                                 ingov
                                                     er

amu
  lt
   i-d
     aym
       ark
         etd
           ecl
             ine
               .Asd
                  esc
                    rib
                      edbe
                         low
                           ,Al
                             lia
                               nzG
                                 Iadm
                                    it
                                     tedina M
                                            arc
                                              h5,2020

c
al
 lth
   ati
     tha
       dne
         verdon
              eso
                .

    B
    .     A
          ll
           ianzGIFail
                    edtoDis
                          clo
                            seTha
                                tth
                                  eFund
                                      sWe
                                        reNo
                                           t
          D
          irec
             tiona
                 llyNeu
                      tra
                        l

    167
      . A
        ll
         ian
           zGIa
              lsoknow
                    ing
                      lyo
                        rre
                          ckl
                            ess
                              lyom
                                 it
                                  tedm
                                     ate
                                       ria
                                         lin
                                           form
                                              ationini
                                                     ts

r
epo
  rtstoL
       ehigh
           ,wh
             ichh
                elp
                  edc
                    onc
                      ealf
                         romL
                            ehighth
                                  efa
                                    ctth
                                       atA
                                         ll
                                          ian
                                            zGI
                                              ’ss
                                                tra
                                                  tegy

h
adb
  ecom
     esign
         if
          ica
            ntlyr
                isk
                  ierbyAp
                        ri
                         l2019
                             .

    168
      . F
        ir
         st
          ,non
             eofth
                 eQu
                   art
                     erlyUpd
                           ate
                             sfrom2019ind
                                        ica
                                          tedina
                                               nyw
                                                 ayth
                                                    at

th
 eFund
     sha
       dfun
          ction
              al
               lysho
                   rte
                     dvo
                       lat
                         il
                          ity
                            .In
                              ste
                                ad,a
                                   sde
                                     tai
                                       leda
                                          bov
                                            e,th
                                               eyun
                                                  ifo
                                                    rmly
                                                       ,

a
ndf
  als
    ely
      ,emph
          asi
            zedth
                atth
                   eFund
                       swe
                         rec
                           ons
                             tru
                               ctedf
                                   ormu
                                      lt
                                       ipl
                                         ema
                                           rke
                                             tsc
                                               ena
                                                 rio
                                                   s,

in
 clud
    ingm
       ark
         etd
           ecl
             ine
               /high
                   -vo
                     lat
                       il
                        itys
                           cen
                             ario
                                s.

    169
      . S
        econd
            ,th
              roughou
                    t2019
                        ,Le
                          highcon
                                tinu
                                   edtor
                                       ece
                                         ivemon
                                              thlyr
                                                  isk

r
epo
  rtsp
     rep
       are
         dbyIDS
              .Cr
                it
                 ica
                   lly
                     ,thoughth
                             eri
                               skr
                                 epo
                                   rtsc
                                      ont
                                        ain
                                          edv
                                            ariou
                                                sme
                                                  tr
                                                   icsto

e
valu
   ateth
       eFund
           s’op
              tion
                 spo
                   rt
                    fol
                      io,th
                          eyom
                             it
                              teda
                                 nyg
                                   amm
                                     aca
                                       lcu
                                         la
                                          tion
                                             . Th
                                                is

om
 iss
   ionsh
       ie
        ldedth
             eFund
                 s’sho
                     rtm
                       ark
                         etpo
                            si
                             tionf
                                 romL
                                    ehigh
                                        .


                                 40
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 45 of 78




    170
      . A
        llth
           eoth
              erm
                etr
                  icsin
                      clud
                         edinth
                              eri
                                skr
                                  epor
                                     tsi
                                       ssu
                                         edtoL
                                             ehigh

th
 roughou
       t2019a
            lmo
              stun
                 ifo
                   rmlyind
                         ica
                           tedth
                               at(
                                 i)in
                                    cre
                                      ase
                                        sinimp
                                             liedvo
                                                  la
                                                   ti
                                                    li
                                                     tyo
                                                       f

g
rea
  terth
      at200%a
            nd20%d
                 ecl
                   ine
                     sinth
                         ema
                           rke
                             twou
                                ldr
                                  esu
                                    lting
                                        ain
                                          sorlo
                                              sse
                                                s

c
ons
  is
   ten
     twi
       thth
          eFund
              s’ob
                 jec
                   tiv
                     es;(
                        ii
                         )va
                           luea
                              tri
                                skr
                                  ema
                                    ine
                                      dund
                                         er2
                                           .5%
                                             ;and(
                                                 ii
                                                  i)th
                                                     e

F
und
  spo
    sse
      sse
        ddem
           inim
              isd
                ire
                  ct
                   ion
                     alexpo
                          sur
                            etomov
                                 emen
                                    tso
                                      fth
                                        eund
                                           erly
                                              ingind
                                                   exe
                                                     s

a
ndth
   atth
      eFund
          s’op
             tion
                spo
                  rt
                   fol
                     iow
                       asno
                          tpa
                            rt
                             icu
                               lar
                                 lys
                                   ens
                                     it
                                      ivetoac
                                            hang
                                               einimp
                                                    lied

vo
 lat
   il
    ity
      .Ac
        cord
           ing
             ly,a
                llth
                   edi
                     sclo
                        sedm
                           etr
                             icsf
                                als
                                  elyind
                                       ica
                                         tedac
                                             ons
                                               is
                                                ten
                                                  tst
                                                    rat
                                                      egy

a
nd,th
    ere
      for
        e,as
           tab
             leg
               amm
                 aca
                   lcu
                     la
                      tion
                         .

    171
      . Th
         ird
           ,Al
             lian
                zGIf
                   ail
                     edtod
                         isc
                           los
                             eth
                               atth
                                  e“s
                                    top-
                                       los
                                         sme
                                           cha
                                             nism
                                                ”it

r
epr
  ese
    ntedc
        ouldb
            eus
              eda
                sanem
                    erg
                      enc
                        ypr
                          ecau
                             tion
                                ,cou
                                   lde
                                     ith
                                       erb
                                         edi
                                           sre
                                             gard
                                                edfo
                                                   rit
                                                     s

owns
   elf
     -in
       ter
         est
           edpu
              rpo
                seo
                  rha
                    dbe
                      enr
                        end
                          ere
                            din
                              eff
                                ect
                                  ivebyi
                                       tsn
                                         ewund
                                             isc
                                               los
                                                 ed

op
 tion
    sst
      rat
        egy
          .

    C
    .     A
          ll
           ian
             zGIKn ewo
                     r WasReck
                             les
                               sinNotKnow ingThatI
                                                 ts
          R
          epre
             sen
               tat
                 ionsWer
                       eFal
                          seorM at
                                 eria
                                    lly M
                                        is
                                         leading

    172
      . A
        ll
         ian
           zGIkn
               ewth
                  ati
                    tsr
                      epr
                        ese
                          nta
                            tionsinth
                                    e2019Qu
                                          art
                                            erlyU
                                                pda
                                                  testh
                                                      at

th
 eFund
     swe
       rew
         ell
           -he
             dge
               dfo
                 rapo
                    ten
                      tia
                        lma
                          rke
                            tde
                              cl
                               inew
                                  erem
                                     ate
                                       ria
                                         llyf
                                            als
                                              e,b
                                                eca
                                                  use

A
ll
 ian
   zGIh
      adin
         ten
           tion
              allyr
                  est
                    ruc
                      tur
                        edi
                          tsinv
                              estm
                                 ents
                                    tra
                                      tegyino
                                            raroundAp
                                                    ri
                                                     l2019

soth
   atth
      eFund
          swou
             ldg
               ene
                 rat
                   ehigh
                       erp
                         rof
                           it
                            sinlow
                                 ervo
                                    la
                                     ti
                                      li
                                       tyenv
                                           ironm
                                               ent
                                                 sandin
                                                      cur

lo
 sse
   sifth
       ema
         rke
           tde
             clin
                eda
                  ndvo
                     lat
                       il
                        ityin
                            cre
                              ase
                                d.

    173
      . G
        amm
          aisab
              asi
                cca
                  lcu
                    lat
                      ionfo
                          rop
                            tion
                               str
                                 ading
                                     ,un
                                       ive
                                         rsa
                                           llyu
                                              sedby

op
 tion
    str
      ade
        rstoh
            elpa
               sse
                 ssr
                   iskinapo
                          rt
                           fol
                             io.Ind
                                  eed
                                    ,inth
                                        epi
                                          tchbook
                                                sandin
                                                     -pe
                                                       rson

m
eet
  ing
    s,A
      ll
       ian
         zGIr
            epe
              ated
                 lyr
                   epr
                     ese
                       ntedth
                            atIDSmon
                                   ito
                                     redth
                                         issp
                                            eci
                                              ficm
                                                 etr
                                                   ic
                                                    .IDS

a
ndA
  ll
   ian
     zGIth
         ere
           for
             eha
               dund
                  ert
                    ake
                      nadu
                         tyto mon
                                ito
                                  rth
                                    isd
                                      ata
                                        ,ande
                                            ith
                                              erw
                                                ere

a
ctu
  allyaw
       areo
          fito
             rwe
               rer
                 eck
                   les
                     sind
                        isr
                          ega
                            rdingth
                                  eirdu
                                      tytomon
                                            ito
                                              rit
                                                .


                                 41
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 46 of 78




    174
      . F
        urth
           er,b
              eca
                usei
                   tsn
                     ewinv
                         estm
                            entpo
                                si
                                 tion
                                    sne
                                      arlyquad
                                             rup
                                               ledth
                                                   e

n
ega
  tiv
    egammafo
           rth
             eFund
                 s’op
                    tion
                       spo
                         rt
                          fol
                            ios
                              ,Al
                                lian
                                   zGIkn
                                       ewo
                                         rwa
                                           sre
                                             ckl
                                               essinno
                                                     t

know
   ingth
       atth
          epo
            rt
             fol
               ioswou
                    ldsu
                       ffe
                         rse
                           riou
                              slo
                                sse
                                  sinth
                                      eev
                                        ento
                                           fam
                                             ark
                                               etdown
                                                    turn

w
ithr
   is
    ingvo
        lat
          il
           ity
             .

    175
      . F
        orth
           esam
              ere
                ason
                   ,Al
                     lian
                        zGIkn
                            ewo
                              rwa
                                sre
                                  ckl
                                    essinno
                                          tknow
                                              ingth
                                                  at

i
tsc
  hang
     edinv
         estm
            ents
               tra
                 tegyc
                     aus
                       edth
                          eFund
                              stoh
                                 aves
                                    ign
                                      if
                                       ica
                                         ntlyh
                                             igh
                                               erdow
                                                   nsid
                                                      e

r
iskth
    atw
      asmu
         chmo
            rec
              orr
                ela
                  tedw
                     ithm
                        ark
                          etf
                            luc
                              tua
                                tion
                                   sth
                                     anA
                                       ll
                                        ian
                                          zGIh
                                             ad

p
rev
  iou
    slyr
       epr
         ese
           nted
              .

    176
      . A
        sde
          scr
            ibe
              dbe
                low
                  ,Al
                    lia
                      nzG
                        Ial
                          sokn
                             ewth
                                atn
                                  eith
                                     eri
                                       tno
                                         rit
                                           saf
                                             fi
                                              lia
                                                tes

h
adt
  est
    edth
       enewund
             isc
               los
                 edop
                    tion
                       sst
                         rat
                           egyfo
                               ram
                                 ark
                                   etd
                                     ecl
                                       inew
                                          ithh
                                             ighvo
                                                 la
                                                  ti
                                                   li
                                                    ty.

A
ll
 ian
   zGIth
       ere
         for
           ekn
             ew,o
                rwa
                  sre
                    ckl
                      essinno
                            tknowing
                                   ,th
                                     etru
                                        tho
                                          fth
                                            eir

r
epr
  ese
    nta
      tion
         sabou
             tth
               eFund
                   s’b
                     eha
                       vio
                         rinad
                             ecl
                               ining
                                   ,high
                                       lyvo
                                          la
                                           ti
                                            lem
                                              ark
                                                et
                                                 .

    177
      . S
        imi
          lar
            ly,g
               iveni
                   tsin
                      ade
                        qua
                          tev
                            et
                             tingo
                                 fit
                                   sop
                                     tion
                                        spo
                                          si
                                           tion
                                              s,A
                                                ll
                                                 ian
                                                   zGI

kn
 ewo
   rwa
     sre
       ckl
         essinno
               tknow
                   ingth
                       ati
                         tsa
                           dve
                             rt
                              isedr
                                  iskm
                                     ana
                                       gem
                                         entands
                                               top-
                                                  los
                                                    s

p
roc
  edu
    resm
       igh
         tbein
             eff
               ect
                 iveo
                    rdi
                      sre
                        gard
                           edinth
                                efa
                                  ceo
                                    fma
                                      rke
                                        tdi
                                          slo
                                            cat
                                              ion
                                                .

    178
      . A
        ll
         ian
           zGI
             ’sd
               eci
                 siontok
                       eepi
                          tsr
                            adi
                              cals
                                 tra
                                   teg
                                     icch
                                        ang
                                          efr
                                            omL
                                              ehighw
                                                   as

no
 tme
   relymo
        tiv
          atedbyi
                tsd
                  esi
                    retor
                        eta
                          inL
                            ehigha
                                 ndboo
                                     sti
                                       tsm
                                         ana
                                           gem
                                             entf
                                                ees
                                                  .

R
ath
  er,A
     ll
      ian
        zGI
          ’sn
            ewop
               tion
                  sst
                    rat
                      egyd
                         ire
                           ct
                            lyc
                              ont
                                rad
                                  ict
                                    edth
                                       era
                                         isond
                                             ’et
                                               reo
                                                 fit
                                                   s

S
tru
  ctu
    redA
       lph
         ast
           rat
             egy—un
                  cor
                    rel
                      atedinv
                            estm
                               entr
                                  etu
                                    rnsw
                                       ithrobu
                                             stp
                                               rot
                                                 ect
                                                   ion
                                                     sfr
                                                       om

am
 ark
   etc
     rash— a
           nd,th
               ere
                 for
                   e,d
                     isc
                       losu
                          retoanyon
                                  ewou
                                     ldh
                                       avee
                                          nsu
                                            redsw
                                                if
                                                 t

r
edemp
    tion
       sfr
         ominv
             esto
                rsa
                  ndd
                    emi
                      seo
                        fth
                          eFund
                              s.

    179
      . B
        eca
          useo
             fal
               lofi
                  tsp
                    rio
                      rre
                        pre
                          sen
                            tat
                              ion
                                s,A
                                  ll
                                   ian
                                     zGIh
                                        adadu
                                            tytod
                                                isc
                                                  los
                                                    e

th
 ism
   ate
     ria
       lch
         ang
           einth
               eFund
                   s’g
                     amm
                       a,a
                         ndth
                            ere
                              for
                                eit
                                  sri
                                    skp
                                      rof
                                        il
                                         e,toL
                                             ehigh
                                                 .



                                 42
    Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 47 of 78




X
.    L
     ehigh
         ’sR
           el
            ian
              ceonA
                  ll
                   ian
                     zGI
                       ’sR
                         epr
                           esen
                              tat
                                ion
                                  s Wa
                                     sRe
                                       asonab
                                            le

     180
       . B
         eca
           useA
              ll
               ian
                 zGIknow
                       ing
                         lyo
                           rre
                             ckl
                               ess
                                 lyf
                                   ai
                                    ledtod
                                         isc
                                           los
                                             eth
                                               ema
                                                 ter
                                                   ia
                                                    l

f
act
  sal
    leg
      eda
        bov
          e,L
            ehighh
                 adnom
                     ean
                       sofd
                          isc
                            ove
                              ringth
                                   atth
                                      eFund
                                          s’op
                                             tion
                                                spo
                                                  rt
                                                   fol
                                                     io

h
adb
  ecom
     ema
       rke
         dlysho
              rtvo
                 lat
                   il
                    itya
                       ndw
                         ereno
                             tma
                               rke
                                 tagno
                                     st
                                      ic
                                       ,asA
                                          ll
                                           ian
                                             zGIh
                                                ad

c
ont
  inu
    edtor
        epr
          ese
            ntth
               roug
                  hou
                    t2019
                        .Le
                          higha
                              lsocou
                                   ldno
                                      tha
                                        veknownth
                                                atth
                                                   e

F
und
  s’dow
      nsid
         eri
           ska
             ndc
               orr
                 ela
                   tiontom
                         ark
                           etf
                             luc
                               tua
                                 tion
                                    shadin
                                         cre
                                           ase
                                             dbe
                                               yond

A
ll
 ian
   zGI
     ’sp
       rio
         rre
           pre
             sen
               tat
                 ion
                   sbe
                     cau
                       seA
                         ll
                          ian
                            zGIf
                               ai
                                ledtoco
                                      rre
                                        ctsu
                                           ch

r
epr
  ese
    nta
      tion
         s.

     181
       . A
         ll
          ian
            zGIin
                tend
                   edfo
                      rLe
                        hightor
                              elyoni
                                   tsm
                                     ate
                                       ria
                                         llyf
                                            als
                                              eorm
                                                 is
                                                  lea
                                                    ding

c
ommun
    ica
      tion
         sinm
            akingf
                 urth
                    erinv
                        estm
                           entd
                              eci
                                sion
                                   s.I
                                     nfa
                                       ct
                                        ,Le
                                          highd
                                              idr
                                                eason
                                                    ably

r
elyonsu
      chc
        ommun
            ica
              tion
                 stoi
                    tsd
                      etr
                        imen
                           t.H
                             adL
                               ehighknownth
                                          atth
                                             eFun
                                                dsw
                                                  ereno

long
   erd
     ire
       ct
        ion
          al
           lyn
             eut
               ralandw
                     erea
                        ctu
                          allysho
                                rtvo
                                   lat
                                     il
                                      ity
                                        ,Le
                                          highwou
                                                ldh
                                                  ave

r
ede
  eme
    dit
      sex
        is
         tinginv
               estm
                  ent
                    sinth
                        eU.S
                           .Funda
                                ndth
                                   eGlob
                                       alF
                                         unda
                                            sofA
                                               pri
                                                 l2019
                                                     ,

a
ndi
  twou
     ldno
        thav
           einv
              est
                eda
                  nadd
                     it
                      ion
                        al$25
                            ,000
                               ,000inth
                                      eGlob
                                          alF
                                            undth
                                                ere
                                                  aft
                                                    er.

     182
       . P
         rio
           rto M
               arc
                 h2020
                     ,Le
                       highh
                           adnor
                               easontodoub
                                         tth
                                           eve
                                             rac
                                               ityo
                                                  f

A
ll
 ian
   zGI
     ’sr
       epr
         ese
           nta
             tion
                sabou
                    tit
                      sinv
                         estm
                            ents
                               tra
                                 tegya
                                     ndth
                                        eas
                                          soc
                                            ia
                                             tedr
                                                isk
                                                  sfo
                                                    rat

l
eas
  ttwok
      eyr
        eason
            s:(
              i)A
                ll
                 ian
                   zGI
                     ’smon
                         thlya
                             ndqu
                                art
                                  erlyr
                                      iskr
                                         epo
                                           rtsp
                                              rov
                                                idedth
                                                     at

down
   sid
     eri
       skw
         asl
           imi
             ted
               ,con
                  sis
                    ten
                      twi
                        thA
                          ll
                           ian
                             zGI
                               ’sr
                                 epr
                                   ese
                                     nta
                                       tion
                                          sandL
                                              ehigh
                                                  ’s

e
xpe
  cta
    tion
       s;and(
            b)w
              henth
                  ereh
                     adp
                       rev
                         iou
                           slyb
                              eens
                                 ign
                                   if
                                    ica
                                      ntm
                                        ark
                                          ets
                                            ell
                                              -of
                                                fs
                                                 ,th
                                                   e

F
und
  sha
    dhi
      sto
        ric
          al
           lyp
             erf
               orm
                 edinl
                     inew
                        ithA
                           ll
                            ian
                              zGI
                                ’sr
                                  epr
                                    ese
                                      nta
                                        tion
                                           s.

     183
       . F
         ore
           xamp
              le
               ,inth
                   ese
                     condqu
                          art
                            ero
                              f2016
                                  ,wh
                                    enth
                                       ema
                                         rke
                                           tsexp
                                               eri
                                                 enc
                                                   ed

am
 ass
   ives
      el
       l-o
         ffa
           ndr
             apidin
                  cre
                    aseinvo
                          la
                           ti
                            li
                             tydu
                                etoB
                                   ri
                                    ta
                                     in’
                                       sex
                                         itf
                                           romth
                                               eEu
                                                 rop
                                                   ean

Un
 ion
   ,th
     eU.S
        .Funde
             xpe
               rie
                 nce
                   dapo
                      si
                       tiv
                         e3.77%r
                               etu
                                 rn,n
                                    eto
                                      ffe
                                        es.



                                  43
     Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 48 of 78




      184
        . S
          imi
            lar
              ly,a
                 cco
                   rdingtoA
                          ll
                           ian
                             zGI
                               ,be
                                 twe
                                   enF
                                     ebru
                                        ary2a
                                            ndF
                                              ebru
                                                 ary9
                                                    ,

2018
   ,th
     eS&P500d
            ropp
               ed10
                  .2%a
                     nd,onF
                          ebru
                             ary5
                                ,2018
                                    ,th
                                      eVIXin
                                           cre
                                             ase
                                               dby

115%-
    -it
      sla
        rge
          sts
            ing
              led
                ayp
                  erc
                    ent
                      agemov
                           einmo
                               reth
                                  an30y
                                      ear
                                        s.N
                                          eve
                                            rth
                                              ele
                                                ss,th
                                                    e

U
.S.F
   unde
      xpe
        rie
          nce
            dan
              ega
                tiv
                  ere
                    turno
                        fon
                          ly3
                            .36%fo
                                 rth
                                   equ
                                     art
                                       er(
                                         comp
                                            are
                                              dtoa

qu
 art
   erlyr
       etu
         rno
           f-0
             .76%fo
                  rth
                    eS&P500
                          ),n
                            eto
                              ffe
                                es,wh
                                    ichm
                                       ean
                                         tth
                                           ati
                                             t

und
  erp
    erfo
       rmedth
            eS&P500byon
                      ly2%
                         . Th
                            isw
                              asw
                                ith
                                  ine
                                    xpe
                                      cta
                                        tion
                                           sba
                                             sedonth
                                                   e3%

to5%t
    rac
      kinge
          rro
            rth
              atA
                ll
                 ian
                   zGIh
                      add
                        isc
                          los
                            ed
                             .

      185
        . F
          urth
             ermo
                re,a
                   cco
                     rdingtoth
                             eDe
                               cemb
                                  er2018p
                                        itc
                                          hbook
                                              ,th
                                                eU.S
                                                   .Fund

h
ada
  nAlph
      a—o
        rex
          ces
            sre
              turnr
                  ela
                    tiv
                      etoth
                          eS&P500—o
                                  f3.8
                                     9%ov
                                        eri
                                          tsl
                                            ife
                                              tim
                                                e,

wh
 ichw
    asc
      ons
        is
         ten
           twi
             thL
               ehigh
                   ’se
                     xpe
                       cta
                         tion
                            sofp
                               erf
                                 orm
                                   anc
                                     eandr
                                         isk
                                           .

X
I.    Al
       lianzSECont
                 rol
                   ledIDSandA
                            ll
                             ianzGIUSand
      Culpab
           lyPa
              rti
                cipa
                   tedinThe
                          irMi
                             scondu
                                  ct____
                                       _

      186
        . A
          tal
            lre
              lev
                antt
                   ime
                     s,A
                       ll
                        ian
                          zSEd
                             ire
                               ct
                                lyown
                                    ed100%o
                                          fIDSand

ind
  ire
    ct
     lyown
         ed100%o
               fAl
                 lian
                    zGIUSa
                         sth
                           epa
                             ren
                               tcomp
                                   anyo
                                      fth
                                        eAl
                                          lian
                                             zGr
                                               oup
                                                 .

      187
        . A
          ll
           ian
             zSEc
                ont
                  rol
                    sbo
                      the
                        nti
                          tie
                            sandh
                                asadu
                                    tyto mon
                                           ito
                                             rth
                                               eirc
                                                  ondu
                                                     ct
                                                      .

      188
        . A
          sde
            scr
              ibe
                dabov
                    e,A
                      ll
                       ian
                         zSEc
                            ont
                              rol
                                sandmon
                                      ito
                                        rsth
                                           ebu
                                             sin
                                               ess

ob
 jec
   tiv
     es,s
        tra
          teg
            icd
              ire
                ction
                    ,andr
                        iskm
                           ana
                             gem
                               entfo
                                   rit
                                     saf
                                       fi
                                        lia
                                          tes
                                            ,in
                                              clud
                                                 ingA
                                                    ll
                                                     ian
                                                       zGI
                                                         .

      189
        . A
          ll
           ian
             zGI
               ’sow
                  npi
                    tchbook
                          sst
                            ateth
                                ati
                                  tspo
                                     rt
                                      fol
                                        ios
                                          ’ri
                                            ski
                                              smon
                                                 ito
                                                   reda
                                                      t

th
 e“f
   irml
      eve
        l,
         ”wi
           thth
              efi
                rmd
                  efin
                     eda
                       sAl
                         lia
                           nzG
                             lob
                               alI
                                 nve
                                   sto
                                     rs
                                      . Th
                                         epi
                                           tchbook
                                                 sal
                                                   so

e
xpl
  ainth
      atA
        ll
         ian
           zGIc
              oord
                 ina
                   tesi
                      ts“
                        res
                          ear
                            ch,inv
                                 estm
                                    ent
                                      ,andt
                                          rad
                                            inga
                                               ctiv
                                                  it
                                                   ies
                                                     ”wi
                                                       th

a
ff
 il
  iat
    ede
      nti
        tie
          sund
             erth
                eAl
                  lia
                    nzG
                      lob
                        alI
                          nve
                            sto
                              rsb
                                rand
                                   ,andth
                                        atsu
                                           cha
                                             ctiv
                                                it
                                                 ies

sub
  jec
    t“toc
        ommonsup
               erv
                 is
                  ion
                    ”byth
                        eGlob
                            alCh
                               iefI
                                  nve
                                    stm
                                      entO
                                         ff
                                          ice
                                            rofA
                                               ll
                                                ian
                                                  z

G
lob
  alI
    nve
      stm
        ent
          ,whow
              asemp
                  loy
                    edbya
                        ff
                         il
                          iat
                            een
                              ti
                               tie
                                 sown
                                    eda
                                      ndc
                                        ont
                                          rol
                                            ledby

A
ll
 ian
   zSE
     .


                                   44
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 49 of 78




    190
      . G
        ive
          nth
            atA
              ll
               ian
                 zSEe
                    xer
                      tedc
                         ont
                           rolov
                               erA
                                 ll
                                  ian
                                    zGI
                                      —andp
                                          art
                                            icu
                                              lar
                                                ly

ov
 eri
   tsinv
       estm
          entd
             eci
               sion
                  sandr
                      iskm
                         ana
                           gem
                             ent—A
                                 ll
                                  ian
                                    zSEh
                                       adadu
                                           tytomon
                                                 ito
                                                   r

A
ll
 ian
   zGI
     ’sa
       ct
        ivi
          tie
            sandd
                isc
                  losu
                     res
                       .

    191
      . A
        ll
         ian
           zSEth
               ere
                 for
                   ekn
                     ewo
                       rshou
                           ldh
                             aveknownth
                                      atA
                                        ll
                                         ian
                                           zGIh
                                              ad,

w
ithou
    tin
      form
         ingL
            ehigh
                ,al
                  ter
                    edi
                      tsinv
                          estm
                             ents
                                tra
                                  tegysoth
                                         ati
                                           twa
                                             snolong
                                                   er

d
ire
  ct
   ion
     al
      lyn
        eut
          ral
            ,andth
                 eFund
                     swe
                       renolong
                              erh
                                edg
                                  edinth
                                       ewa
                                         yth
                                           atA
                                             ll
                                              ian
                                                zGIh
                                                   ad

r
epr
  ese
    nted
       .

    192
      . A
        ll
         ian
           zSEa
              lsokn
                  ewo
                    rshou
                        ldh
                          aveknownth
                                   atA
                                     ll
                                      ian
                                        zGIh
                                           adf
                                             ai
                                              ledto

a
dequ
   ate
     lymon
         ito
           rth
             eri
               skp
                 rof
                   il
                    eofth
                        eFund
                            sandh
                                adf
                                  ai
                                   ledtod
                                        isc
                                          los
                                            etoinv
                                                 esto
                                                    rs

th
 at
  ,asar
      esu
        lto
          fit
            sun
              ila
                ter
                  alch
                     ang
                       eins
                          tra
                            tegy
                               ,th
                                 eFund
                                     sha
                                       damu
                                          chh
                                            igh
                                              erdow
                                                  nsid
                                                     e

r
iska
   ndw
     eremu
         chmo
            rec
              orr
                ela
                  tedtoth
                        ema
                          rke
                            tth
                              ani
                                tha
                                  dpr
                                    eviou
                                        slyr
                                           epr
                                             ese
                                               nted
                                                  .

    193
      . Mo
         reov
            er,A
               lli
                 anzSEh
                      adadu
                          tytoe
                              nsu
                                reth
                                   atA
                                     ll
                                      ian
                                        zGIr
                                           ana
                                             dequ
                                                ate

s
tre
  sst
    est
      sonth
          epo
            rt
             fol
               ios
                 .Itth
                     ere
                       for
                         ekn
                           ewo
                             rshou
                                 ldh
                                   aveknownth
                                            atA
                                              ll
                                               ian
                                                 zGI

f
ai
 ledtot
      estth
          epo
            rt
             fol
               iosfo
                   ram
                     ark
                       etd
                         ecl
                           inec
                              omp
                                ara
                                  bletoth
                                        ate
                                          xpe
                                            rie
                                              nce
                                                din

F
ebru
   arya
      nd M
         arc
           h2020
               .

    194
      . Add
          it
           ion
             ally
                ,asth
                    een
                      ti
                       tyr
                         espon
                             sib
                               lef
                                 orsup
                                     erv
                                       is
                                        ingth
                                            ecoo
                                               rdin
                                                  at
                                                   iono
                                                      f

i
tssub
    sid
      iar
        ies
          ,Al
            lia
              nzSEh
                  adadu
                      tytoe
                          nsu
                            reth
                               atIDSp
                                    rov
                                      ideda
                                          dequ
                                             ater
                                                epo
                                                  rtsto

A
ll
 ian
   zGI
     .Al
       lia
         nzSEkn
              ewo
                rshou
                    ldh
                      aveknownth
                               atIDS
                                   ’sr
                                     iskr
                                        epo
                                          rtsw
                                             ere

m
ate
  ria
    llyd
       efic
          ien
            tinth
                eirf
                   ai
                    lur
                      etoid
                          ent
                            ifyth
                                eFund
                                    s’a
                                      lt
                                       ere
                                         dri
                                           skp
                                             rof
                                               ile
                                                 .

    195
      . Byf
          ai
           lingtod
                 iscov
                     era
                       nd/o
                          rtod
                             isc
                               los
                                 eAl
                                   lian
                                      zGI
                                        ’sm
                                          ate
                                            ria
                                              l

m
isr
  epr
    ese
      nta
        tion
           sandom
                iss
                  ion
                    s,A
                      ll
                       ian
                         zSEe
                            ith
                              erknow
                                   ing
                                     lyp
                                       art
                                         ic
                                          ipa
                                            tedin

A
ll
 ian
   zGI
     ’sf
       raud
          ,orr
             eck
               les
                 slyigno
                       redr
                          edfl
                             agsinth
                                   efo
                                     rmo
                                       fdr
                                         ama
                                           ti
                                            cal
                                              lyh
                                                eigh
                                                   ten
                                                     ed

n
ega
  tiv
    egamm
        a,n
          etsho
              rt-
                vol
                  ati
                    li
                     typo
                        si
                         tion
                            s,a
                              ndin
                                 ade
                                   qua
                                     tes
                                       tre
                                         sst
                                           est
                                             ing
                                               .



                                 45
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 50 of 78




X
II. A
    ll
     ian
       zGIAdm
            itstha
                 titM
                    isr
                      epr
                        esen
                           tedth
                               eFund
                                   s’S
                                     tra
                                       tegy

    196
      . I
        nFe
          bru
            ary20
                20,th
                    eCOV
                       ID-
                         19p
                           and
                             emi
                               cca
                                 use
                                   dth
                                     esto
                                        ckm
                                          ark
                                            etto

d
ropa
   pprox
       ima
         te
          ly9%
             .

    197
      . Un
         lik
           einp
              rio
                rma
                  rke
                    tdown
                        tur
                          ns,how
                               eve
                                 r,th
                                    eFund
                                        sexp
                                           eri
                                             enc
                                               eda

p
rec
  ipi
    tou
      sdrop
          .Atth
              eendo
                  fFe
                    bru
                      ary20
                          20,A
                             ll
                              ian
                                zGIin
                                    form
                                       edL
                                         ehighth
                                               atth
                                                  eU.S
                                                     .

F
unda
   ndth
      eGlob
          alF
            undh
               ade
                 achd
                    ecl
                      ine
                        dne
                          arly19%th
                                  atmon
                                      th. Th
                                           ism
                                             ean
                                               ttha
                                                  tth
                                                    e

F
und
  sha
    da-
      10%e
         xce
           ssr
             etu
               rnf
                 orth
                    emon
                       th,wh
                           ichf
                              arsu
                                 rpa
                                   ssedth
                                        eannu
                                            alt
                                              rac
                                                king

e
rro
  rof3%
      -5%a
         nd,thu
              s,f
                are
                  xce
                    ede
                      dth
                        eexp
                           ect
                             edlo
                                sse
                                  sfo
                                    rth
                                      eFund
                                          sth
                                            atA
                                              ll
                                               ian
                                                 zGI

h
adp
  rev
    iou
      slyd
         isc
           los
             ed.

    198
      . Sp
         eci
           fic
             al
              ly,A
                 ll
                  ian
                    zGI
                      ’sr
                        iskr
                           epo
                             rtsc
                                ons
                                  is
                                   ten
                                     tlyind
                                          ica
                                            tedth
                                                atv
                                                  alu
                                                    eat

r
iskf
   orth
      eFund
          swa
            sle
              ssth
                 an2
                   .5%
                     ,andth
                          edo
                            cum
                              entt
                                 it
                                  led“S
                                      tru
                                        ctu
                                          redA
                                             lph
                                               a

S
ens
  it
   ivi
     tytoDow
           nMa
             rke
               ts”ind
                    ica
                      tedth
                          atth
                             ema
                               ximumexp
                                      ect
                                        edlo
                                           sse
                                             sfo
                                               rth
                                                 eU.S
                                                    .

F
undw
   asa
     round8%
           ,wh
             ichw
                ouldo
                    ccu
                      ron
                        lyi
                          fth
                            ema
                              rke
                                thadlo
                                     wvo
                                       lat
                                         il
                                          itya
                                             ndth
                                                e

S&P500d
      ecl
        ine
          dbya
             bou
               t10%
                  .Fo
                    ram
                      ark
                        etd
                          ecl
                            inew
                               ithg
                                  rea
                                    term
                                       agn
                                         itud
                                            eand

h
igh
  ervo
     lat
       il
        ity—a
            swa
              sth
                eca
                  sedu
                     ringth
                          e20
                            20d
                              ecl
                                ine
                                  —th
                                    eri
                                      skr
                                        epo
                                          rtsc
                                             ons
                                               is
                                                ten
                                                  tly

p
red
  ict
    edmod
        estga
            inso
               rlim
                  ite
                    dlo
                      sse
                        sfo
                          rth
                            eFund
                                s.

    199
      . W
        henL
           ehighp
                romp
                   tlysough
                          texp
                             lan
                               at
                                ion
                                  sastoth
                                        eca
                                          useo
                                             fth
                                               e

F
ebru
   arylo
       sse
         sine
            arly M
                 arc
                   h2020
                       ,Al
                         lia
                           nzG
                             Iadm
                                it
                                 tedth
                                     ati
                                       tsp
                                         rio
                                           rre
                                             pre
                                               sen
                                                 tat
                                                   ion
                                                     s

a
bou
  tit
    sinv
       estm
          ents
             tra
               tegy
                  ,th
                    eFund
                        s’r
                          iskp
                             rof
                               ile
                                 ,andi
                                     tsr
                                       iskm
                                          ana
                                            gem
                                              entsy
                                                  stem

w
eref
   als
     e.

    A
    .     A
          ll
           ian
             zGIReveal
                     stha
                        tth
                          eFund
                              sWe
                                reS
                                  tru
                                    ctu
                                      redto
          B
          eShortVo
                 lat
                   il
                    ity

    200
      . I
        nas
          eri
            eso
              fte
                lephon
                     eca
                       ll
                        sandw
                            ri
                             ttend
                                 isc
                                   losu
                                      resine
                                           arly M
                                                arc
                                                  h,

r
espond
     ingtoin
           ten
             sequ
                est
                  ion
                    ingf
                       romL
                          ehighth
                                atw
                                  asp
                                    romp
                                       tedbyth
                                             eun
                                               exp
                                                 ect
                                                   edd
                                                     rop


                                 46
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 51 of 78




inth
   eFund
       s’v
         alu
           e,A
             ll
              ian
                zGIr
                   eve
                     ale
                       dfo
                         rth
                           efi
                             rstt
                                imeth
                                    eex
                                      ten
                                        ttowh
                                            ichi
                                               ts

mod
  if
   ica
     tion
        stoth
            eFund
                s’op
                   tion
                      sst
                        rat
                          egyh
                             adin
                                cre
                                  ase
                                    dth
                                      eFund
                                          s’r
                                            isk
                                              .

     201
       . F
         ore
           xamp
              le
               ,ado
                  cum
                    entt
                       it
                        led“H
                            is
                             tor
                               ica
                                 lGr
                                   eek
                                     sExpo
                                         sur
                                           e,”p
                                              rod
                                                uce
                                                  dto

L
ehighin M
        arc
          hfo
            rth
              efi
                rstt
                   ime
                     ,prov
                         idedth
                              ehi
                                sto
                                  ric
                                    alg
                                      amm
                                        aca
                                          lcu
                                            lat
                                              ion
                                                sfo
                                                  rth
                                                    e

F
und
  s.I
    ndo
      ingso
          ,Al
            lian
               zGId
                  isc
                    los
                      edf
                        orth
                           efi
                             rstt
                                imeth
                                    esign
                                        if
                                         ica
                                           ntn
                                             ega
                                               tiv
                                                 egamm
                                                     a

in
 cre
   asein2019andth
                atth
                   eFund
                       swe
                         remu
                            chmo
                               ree
                                 xpo
                                   sedtod
                                        ire
                                          ct
                                           ion
                                             ali
                                               tyth
                                                  an

p
rev
  iou
    slyr
       epr
         ese
           nted
              .

     202
       . I
         na M
            arc
              h9,2020em
                      ail
                        ,Mi
                          che
                            leC
                              ame
                                ron
                                  ,Al
                                    lian
                                       zGI
                                         ’ss
                                           enio
                                              r

r
ela
  tion
     shipm
         ana
           ger
             ,con
                fi
                 rmedth
                      atth
                         eFund
                             s’op
                                tion
                                   sgamm
                                       apro
                                          fi
                                           lein
                                              cre
                                                ase
                                                  daso
                                                     f

Ap
 ri
  l2019du
        etoa“
            newd
               ire
                 ct
                  ion
                    alc
                      al
                       lprog
                           ram
                             ”anda
                                 n“in
                                    cre
                                      aseinV
                                           IXop
                                              tion

po
 si
  tion
     s.”

     203
       . Add
           it
            ion
              al
               ly,ona M
                      arc
                        h13
                          ,2020c
                               onf
                                 ere
                                   ncec
                                      al
                                       lwi
                                         thA
                                           ll
                                            ian
                                              zGI
                                                ,Tr
                                                  evo
                                                    r

T
aylo
   r,th
      eFund
          s’Co-
              Lea
                dPo
                  rt
                   fol
                     io M
                        ana
                          ger
                            ,adm
                               it
                                tedth
                                    atth
                                       eFund
                                           swe
                                             reov
                                                era
                                                  ll

“
cle
  arlyasho
         rtvo
            lat
              il
               itys
                  tra
                    tegy
                       .”

     204
       . Du
          ringth
               iss
                 amep
                    eriod
                        ,Al
                          lia
                            nzG
                              Ial
                                sor
                                  eve
                                    ale
                                      dth
                                        ati
                                          tha
                                            dpu
                                              rch
                                                ase
                                                  dan

in
 ade
   qua
     tenum
         bero
            fpu
              top
                tion
                   s,a
                     ndth
                        atth
                           est
                             rik
                               epr
                                 ice
                                   softh
                                       epu
                                         top
                                           tion
                                              sitd
                                                 id

pu
 rch
   asew
      eref
         arb
           elowth
                epr
                  icer
                     ang
                       eth
                         ati
                           tha
                             dpr
                               eviou
                                   slyr
                                      epr
                                        ese
                                          ntedtoL
                                                ehigh
                                                    .

     205
       . Sp
          eci
            fic
              al
               ly,inado
                      cum
                        entt
                           it
                            led“A
                                ll
                                 ian
                                   zGIUSEqu
                                          ity500Ho
                                                 lding
                                                     sand

D
el
 tas1
    /31
      /2020
          ,”A
            ll
             ian
               zGIr
                  eve
                    ale
                      dth
                        atm
                          anyo
                             fth
                               est
                                 rik
                                   epr
                                     ice
                                       sfo
                                         rth
                                           elongpu
                                                 ts

op
 tion
    sitpu
        rch
          ase
            dwe
              rew
                el
                 lbe
                   lowth
                       e-10%to-
                              30%r
                                 ang
                                   eth
                                     atA
                                       ll
                                        ian
                                          zha
                                            dpr
                                              eviou
                                                  sly

r
epr
  ese
    ntedini
          tsp
            itchbook
                   sandpu
                        rch
                          ase
                            dinin
                                suf
                                  fic
                                    ien
                                      tqu
                                        ant
                                          it
                                           iestop
                                                rov
                                                  ideth
                                                      e

m
ean
  ing
    fuldown
          sid
            epro
               tec
                 tion
                    sprom
                        isedtoL
                              ehigh
                                  .




                                 47
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 52 of 78




    B
    .     Al
           lian
              zGIAdmi
                    tsThattheFund
                                s’Downsid
                                        eRi
                                          sk Wa
                                              s
          Much H
               igh
                 erThanPr
                        e v
                          ious
                             lyRepo
                                  rted

    206
      . I
        na M
           arc
             h5,2020c
                    onf
                      ere
                        ncec
                           al
                            l,A
                              ll
                               ian
                                 zGIin
                                     form
                                        edL
                                          ehigh
                                              ,fo
                                                rth
                                                  e

f
ir
 stt
   ime
     ,th
       atth
          eFund
              sha
                dadown
                     sid
                       eri
                         skwh
                            ichsub
                                 sta
                                   nt
                                    ia
                                     llye
                                        xce
                                          ede
                                            dAl
                                              lia
                                                nzG
                                                  I’s

p
rio
  rre
    pre
      sen
        tat
          ionth
              atth
                 eFund
                     swou
                        ldsu
                           ffe
                             rma
                               ximumexp
                                      ect
                                        edlo
                                           sse
                                             sofa
                                                round8%
                                                      .

    207
      . A
        ll
         ian
           zGIa
              lsod
                 is
                  tr
                   ibu
                     tedtoL
                          ehighaR
                                iskR
                                   epo
                                     rtd
                                       atedF
                                           ebru
                                              ary28
                                                  ,

2020
   ,wh
     ich
       ,fo
         rth
           efi
             rs
              ttim
                 e,d
                   isc
                     los
                       edth
                          atth
                             eU.S
                                .Fundwou
                                       ldlo
                                          semon
                                              eyina
                                                  ll

s
cen
  ario
     swh
       ereth
           eS&P500d
                  ecl
                    ine
                      dandth
                           eVIXin
                                cre
                                  ase
                                    dsign
                                        if
                                         ica
                                           ntly
                                              . Th
                                                 isr
                                                   isk

a
ppl
  iede
     qua
       llytoth
             eGlob
                 alF
                   unds
                      inc
                        eitu
                           ti
                            liz
                              edth
                                 esam
                                    eop
                                      tion
                                         sst
                                           rat
                                             egy
                                               .Lik
                                                  ewi
                                                    se,

inano
    the
      rdo
        cum
          entt
             it
              led“S
                  tru
                    ctu
                      redA
                         lph
                           a500R
                               iskS
                                  cen
                                    ario
                                       s,
                                        ”Al
                                          lia
                                            nzG
                                              Ire
                                                pre
                                                  sen
                                                    ted

th
 atth
    eFund
        swou
           ldy
             ie
              ldpo
                 si
                  tiv
                    ere
                      turn
                         son
                           lywh
                              enth
                                 eund
                                    erly
                                       ingm
                                          ark
                                            etind
                                                ex

r
ema
  ine
    dne
      utr
        alo
          rin
            cre
              ase
                d.

    208
      . Th
         esen
            ewd
              isc
                losu
                   resd
                      ire
                        ct
                         lyc
                           ont
                             rad
                               ict
                                 edA
                                   ll
                                    ian
                                      zGI
                                        ’sr
                                          epr
                                            ese
                                              nta
                                                tion
                                                   sin

p
rio
  rri
    skr
      epo
        rts
          ,wh
            icha
               lmo
                 stun
                    ifo
                      rmlyp
                          rov
                            ide
                              dth
                                atth
                                   eFund
                                       swou
                                          lde
                                            arnpo
                                                si
                                                 tiv
                                                   e

r
etu
  rnsi
     fth
       ema
         rke
           twe
             retod
                 ecr
                   eas
                     eby10%o
                           r20%
                              .

    209
      . F
        ina
          lly
            ,th
              eFe
                bru
                  ary20
                      20r
                        iskr
                           epo
                             rta
                               lsod
                                  isc
                                    los
                                      edth
                                         atth
                                            eU.S
                                               .Fund

w
ash
  eav
    ilyc
       orr
         ela
           tedtomov
                  emen
                     tsinth
                          eS&P500a
                                 ndth
                                    ere
                                      for
                                        eth
                                          eFund
                                              swe
                                                remu
                                                   ch

mo
 ree
   xpo
     sedtom
          ark
            etf
              luc
                tua
                  tion
                     sth
                       anA
                         ll
                          ian
                            zGIh
                               adl
                                 edL
                                   ehightob
                                          el
                                           iev
                                             e.I
                                               n

p
rev
  iou
    scommun
          ica
            tion
               s,A
                 ll
                  ian
                    zGIh
                       adr
                         epr
                           ese
                             ntedth
                                  atth
                                     epo
                                       rt
                                        fol
                                          iowou
                                              ldr
                                                ema
                                                  in

l
arg
  elyun
      cor
        rel
          ate
            dwi
              thth
                 ema
                   rke
                     tind
                        ex.

    C
    .     A
          ll
           ian
             zGIAdm
                  itstha
                       tit
                         sRi
                           sk M
                              anag
                                 emen
                                    t Wa
                                       sInad
                                           equa
                                              te

    210
      . I
        nMa
          rch2020
                ,Le
                  higha
                      lsol
                         earn
                            edth
                               atA
                                 ll
                                  ian
                                    zGI
                                      ’sr
                                        iskm
                                           ana
                                             gem
                                               ent

p
rog
  ramw
     asin
        ade
          qua
            te
             .




                                 48
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 53 of 78




    211
      . W
        hil
          eAl
            lia
              nzG
                Iha
                  dcon
                     sis
                       ten
                         tlyr
                            epr
                              ese
                                ntedth
                                     ati
                                       tha
                                         dinp
                                            lac
                                              erobu
                                                  st

r
iskm
   ana
     gem
       entp
          roc
            edu
              resbywh
                    ichi
                       twou
                          ld,amongo
                                  the
                                    rth
                                      ing
                                        s,mod
                                            elth
                                               eFund
                                                   s’

p
erf
  orm
    anc
      eind
         if
          fer
            entm
               ark
                 ets
                   cen
                     ario
                        s,A
                          ll
                           ian
                             zGId
                                isc
                                  los
                                    eddu
                                       ringth
                                            eMa
                                              rch5
                                                 ,2020

c
al
 lth
   ati
     tha
       dne
         verc
            ondu
               cteda
                   nys
                     tre
                       sst
                         est
                           sfo
                             ramu
                                lt
                                 i-d
                                   aym
                                     ark
                                       etd
                                         ecl
                                           ine

c
omp
  ara
    bletowh
          ato
            ccu
              rre
                dinF
                   ebru
                      arya
                         nd M
                            arc
                              h2020
                                  .Al
                                    lia
                                      nzG
                                        Ith
                                          ere
                                            for
                                              edidno
                                                   t

knowa
    ndc
      ouldno
           tpr
             epa
               refo
                  rth
                    efa
                      ctth
                         ati
                           tsinv
                               estm
                                  entpo
                                      si
                                       tion
                                          swe
                                            rein
                                               ade
                                                 qua
                                                   teto

p
rot
  ectth
      eFund
          s.

    212
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zGIs
                       tat
                         edth
                            atth
                               eri
                                 skr
                                   epo
                                     rtsi
                                        tha
                                          dpro
                                             vid
                                               edto

L
ehighon
      lymod
          ele
            dth
              eFund
                  s’r
                    espon
                        setoov
                             ern
                               igh
                                 tsho
                                    ckstoth
                                          ema
                                            rke
                                              tandw
                                                  ere

th
 ere
   for
     ein
       app
         lic
           abl
             etoth
                 ema
                   rke
                     tdown
                         turnin2020
                                  .Ofc
                                     our
                                       se,th
                                           isc
                                             onf
                                               lic
                                                 tedw
                                                    ith

A
ll
 ian
   zGI
     ’sp
       rio
         rst
           atem
              ent
                sinth
                    epi
                      tchbook
                            sind
                               ica
                                 tingth
                                      ati
                                        tcon
                                           sid
                                             ere
                                               dam
                                                 ark
                                                   etc
                                                     rash

tocon
    sis
      tofad
          ecl
            ineo
               f10%to15%ov
                         erap
                            eriodupto5d
                                      aysindu
                                            rat
                                              ion
                                                . Mo
                                                   reov
                                                      er,

ona M
    arc
      h13
        ,2020t
             elephon
                   eca
                     ll
                      ,Tr
                        evo
                          rTa
                            ylo
                              r,th
                                 eFund
                                     s’Co-
                                         Lea
                                           dPo
                                             rt
                                              fol
                                                io

M
ana
  ger
    ,adm
       it
        tedtoL
             ehigh
                 ’sK
                   ri
                    st
                     inAg
                        aton
                           eand M
                                ich
                                  aelGou
                                       ldth
                                          ath
                                            ispo
                                               rt
                                                fol
                                                  io

m
ana
  gem
    entt
       eamh
          adno
             tre
               view
                  edo
                    rve
                      ri
                       fie
                         dth
                           eri
                             skr
                               epo
                                 rtsAl
                                     lian
                                        zdi
                                          str
                                            ibu
                                              tedto

L
ehigh
    .

    213
      . I
        nsho
           rt
            ,de
              spi
                tey
                  ear
                    sofa
                       ssu
                         ran
                           cestoth
                                 econ
                                    tra
                                      ry,A
                                         ll
                                          ian
                                            zGIw
                                               as

c
omp
  le
   te
    lyunp
        rep
          are
            dfo
              ras
                eriou
                    sma
                      rke
                        tdi
                          slo
                            cat
                              ion
                                . No
                                   ton
                                     lyh
                                       adA
                                         ll
                                          ian
                                            zGI

r
emov
   edo
     rimp
        air
          edth
             edown
                 sid
                   epro
                      tec
                        tion
                           sini
                              tsinv
                                  estm
                                     entpo
                                         si
                                          tion
                                             s,i
                                               tss
                                                 tre
                                                   sst
                                                     est
                                                       s

a
ndmod
    elingigno
            redth
                epo
                  ssib
                     il
                      ityth
                          atth
                             ema
                               rke
                                 tcou
                                    lde
                                      xpe
                                        rie
                                          nceas
                                              tee
                                                pmu
                                                  lt
                                                   i-d
                                                     ay

d
rop— h
     ard
       lya
         nun
           for
             ese
               eab
                 lec
                   irc
                     ums
                       tan
                         ce.




                                 49
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 54 of 78




X
III
  . A
    ll
     ian
       zGIB
          lund
             ersinR
                  espon
                      setoth
                           eCo
                             ronav
                                 iru
                                   sMa
                                     rke
                                       tDown
                                           turn

       A
       .   A
           ll
            ianzGIIgno
                     redIt
                         sOwnCh i
                                efE conom
                                        istand
                                             ,
           D
           isas
              trou
                 sly
                   ,Betsona Ma
                             rke
                               tR ebound

       214
         . A
           ll
            ian
              zGI
                ’sund
                    isc
                      los
                        eds
                          tra
                            teg
                              icc
                                hang
                                   ere
                                     sul
                                       tedinsub
                                              stan
                                                 tia
                                                   llo
                                                     sse
                                                       sin

F
ebru
   ary20
       20. How
             eve
               r,A
                 ll
                  ian
                    zGIth
                        enm
                          adem
                             att
                               erswo
                                   rsebyc
                                        omp
                                          let
                                            ely

m
ism
  ana
    gingth
         eFund
             sinr
                espon
                    setoth
                         eFe
                           bru
                             ary-
                                Mar
                                  ch2020m
                                        ark
                                          etev
                                             ent
                                               .

       215
         . Bye
             arl
               yJa
                 nua
                   ry,th
                       eco
                         ron
                           avi
                             rusw
                                asak
                                   now
                                     nth
                                       rea
                                         ttosp
                                             rea
                                               dfr
                                                 om

Ch
 ina.O
     nJa
       nua
         ry21,2
              020
                ,equ
                   ityp
                      ric
                        esw
                          orldw
                              idee
                                 xpe
                                   rie
                                     nce
                                       dth
                                         eirf
                                            ir
                                             sts
                                               ign
                                                 if
                                                  ica
                                                    nt

d
ecl
  inedu
      etof
         ear
           sth
             atth
                eco
                  ron
                    avi
                      rusou
                          tbr
                            eakc
                               ouldh
                                   armg
                                      lob
                                        ale
                                          conom
                                              icg
                                                row
                                                  th.

       216
         . O
           nFe
             bru
               ary3
                  ,2020
                      ,Mo
                        ham
                          edE
                            l-E
                              ria
                                n,c
                                  hie
                                    fec
                                      onom
                                         is
                                          tfo
                                            rAl
                                              li
                                               anzSE
                                                   ,

a
ppe
  are
    donCNBCa
           ndd
             ecl
               are
                 dth
                   at“
                     [T]h
                        eco
                          ron
                            avi
                              rusi
                                 s… go
                                     ingtoc
                                          asc
                                            ade

th
 roug
    hou
      tth
        eglo
           bale
              con
                omy
                  . Impo
                       rta
                         ntl
                           y,i
                             tca
                               nno
                                 tbec
                                    oun
                                      ter
                                        edbyc
                                            ent
                                              ralb
                                                 ank

po
 li
  cy. So
       ,Ith
          inkw
             e sho
                 uldp
                    aymo
                       rea
                         tt
                          ent
                            iontoth
                                  is
                                   ,an
                                     dwes
                                        hou
                                          ldt
                                            rya
                                              ndr
                                                esi
                                                  st

ou
 rin
   cl
    ina
      tiontobuyth
                edip
                   .”

       217
         . I
           nde
             ed,th
                 eVIX I
                      nde
                        x,wh
                           ichm
                              eas
                                ure
                                  s th
                                     ema
                                       rke
                                         t’
                                          sexp
                                             ect
                                               ati
                                                 onso
                                                    f

vo
 lat
   il
    ityb
       ase
         donth
             eS&P500— a
                      ndwh
                         ichin
                             cre
                               ase
                                 sinam
                                     ark
                                       et dow
                                            ntu
                                              rn—h
                                                 ad

in
 cre
   ase
     dbya
        ppro
           xim
             ate
               ly20
                  0%a
                    tth
                      eendo
                          fFe
                            bru
                              ary2020a
                                     ndl
                                       ead
                                         ingi
                                            ntoM
                                               arc
                                                 h

2020
   .

       218
         . A
           s vo
              la
               ti
                li
                 tyinth
                      ema
                        rke
                          t in
                             cre
                               ase
                                 d,h
                                   owe
                                     ver
                                       ,th
                                         roug
                                            hou
                                              tFe
                                                bru
                                                  arya
                                                     nd

M
arc
  h 2020
       ,Al
         li
          anzG
             Imad
                e as
                   eri
                     eso
                       finv
                          estm
                             ent
                               sth
                                 atpo
                                    si
                                     tio
                                       nedth
                                           eFund
                                               s’

po
 rt
  fol
    iotog
        ene
          rat
            ere
              turn
                 son
                   lyi
                     fth
                       ema
                         rke
                           tre
                             bou
                               nde
                                 dan
                                   dvo
                                     lat
                                       il
                                        ityd
                                           ecr
                                             eas
                                               ed.T
                                                  hus
                                                    ,

A
ll
 ian
   zGIe
      nti
        rel
          yig
            nor
              edt
                hew
                  arn
                    ing
                      sofi
                         tsow
                            nch
                              iefe
                                 con
                                   omi
                                     st
                                      .

       219
         . S
           pec
             if
              ica
                lly
                  ,asth
                      ema
                        rke
                          tbe
                            gantos
                                 lid
                                   einF
                                      ebr
                                        uary2020
                                               ,andt
                                                   heF
                                                     und
                                                       s

b
ega
  nin
    cur
      ringlo
           sse
             s,A
               ll
                ian
                  zGIs
                     tru
                       ctu
                         redth
                             eFund
                                 s’o
                                   pti
                                     onspo
                                         rt
                                          fol
                                            iotor
                                                ecouptho
                                                       se


                                 50
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 55 of 78




lo
 sse
   sbys
      imu
        lt
         ane
           ous
             lys
               el
                lingt
                    heF
                      und
                        s’lo
                           ngp
                             utp
                               rot
                                 ect
                                   ion
                                     sandbu
                                          yingsh
                                               ortp
                                                  uts

(
i.e
  .
  ,se
    ll
     ingpu
         top
           tio
             ns)
               .Ine
                  sse
                    nce
                      ,Al
                        li
                         anzG
                            Iso
                              ldt
                                heF
                                  und
                                    s’owni
                                         nsu
                                           ran
                                             cea
                                               gain
                                                  sta

m
ark
  etd
    ecl
      inea
         ndu
           sedt
              hos
                efu
                  ndstoi
                       ssu
                         ein
                           sur
                             anc
                               epo
                                 li
                                  cie
                                    sag
                                      ain
                                        stam
                                           ark
                                             etd
                                               ecl
                                                 ineto

o
the
  rma
    rke
      tpa
        rt
         ic
          ipa
            nts
              .

    220
      . Thu
          s,byth
               eendo
                   fFe
                     bru
                       ary2020
                             ,Al
                               li
                                anzG
                                   Iha
                                     dag
                                       gre
                                         ssi
                                           vel
                                             ygam
                                                ble
                                                  d

t
hatt
   hem
     ark
       etw
         oul
           dre
             bou
               ndb
                 ypo
                   si
                    tion
                       ingth
                           epo
                             rt
                              fol
                                iotog
                                    ene
                                      rat
                                        ere
                                          turn
                                             sifth
                                                 ema
                                                   rke
                                                     t

s
tab
  il
   ize
     dan
       dvo
         la
          ti
           li
            tyl
              eve
                lsd
                  ecl
                    ine
                      d.Th
                         ispo
                            si
                             tion
                                ingw
                                   asafu
                                       rth
                                         erb
                                           rea
                                             cho
                                               f

A
ll
 ian
   zGI
     ’songo
          ingr
             epr
               esen
                  tat
                    ion
                      sth
                        ati
                          twou
                             ldbuy mo
                                    relongpu
                                           tsth
                                              ansho
                                                  rtpu
                                                     ts

andn
   eve
     rbe
       tonth
           ema
             rke
               t’sd
                  ire
                    ction
                        ali
                          ty.

    221
      . Th
         isg
           amb
             lew
               asa
                 lsoanun
                       rea
                         son
                           abl
                             edep
                                artu
                                   ref
                                     romth
                                         est
                                           and
                                             ardo
                                                f

c
areexp
     ect
       edo
         fsoph
             is
              tic
                atedinv
                      estm
                         entm
                            anag
                               ers
                                 .Ind
                                    eed
                                      ,th
                                        epe
                                          rfo
                                            rman
                                               ceo
                                                 f

inv
  estm
     entm
        anag
           ersu
              sings
                  im
                   ila
                     rst
                       rat
                         egi
                           esa
                             sSt
                               ruc
                                 tur
                                   edA
                                     lph
                                       afu
                                         rth
                                           erexpo
                                                sesth
                                                    e

ex
 ten
   tofA
      ll
       ian
         zGI
           ’sn
             egl
               igen
                  ce. Fo
                       rex
                         amp
                           le,two m
                                  ark
                                    etind
                                        exe
                                          scompo
                                               sedo
                                                  f

mu
 lt
  ipl
    efund
        spu
          rsu
            ingnon-
                  di
                   rec
                     tion
                        alop
                           tion
                              sst
                                rat
                                  egi
                                    ess
                                      imi
                                        lartotho
                                               sepu
                                                  rpo
                                                    rted
                                                       ly

emp
  loy
    edbyth
         eFund
             s,th
                eHFR
                   IRVVo
                       lat
                         il
                          ityInd
                               exandth
                                     eCBOEEu
                                           rek
                                             ahedg
                                                 e

R
ela
  tiv
    eVa
      lueVo
          lat
            il
             ityH
                edg
                  eFundInd
                         ex,r
                            etu
                              rned-
                                  1.74%and+3
                                           .5%
                                             ,re
                                               spe
                                                 ctiv
                                                    ely
                                                      ,

fo
 rMa
   rch2020
         . Bycon
               tra
                 st
                  ,Al
                    lian
                       zGI
                         ’sg
                           ros
                             smi
                               sman
                                  agem
                                     entr
                                        esu
                                          ltedinr
                                                etu
                                                  rnso
                                                     f

-
75%and-
      72%
        ,re
          spe
            ctiv
               ely
                 ,fo
                   rMa
                     rch2020
                           . Th
                              est
                                arkd
                                   if
                                    fer
                                      enc
                                        eisi
                                           llu
                                             str
                                               atedinth
                                                      e

twoch
    art
      sbe
        low
          .




                                 51
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 56 of 78




           36 Mon
                thRo
                   ll
                    ingR
                       etu
                         rnf
                           romJu
                               ly2011th
                                      rou
                                        ghAp
                                           ri
                                            l2020
 60%
 40%
 20%
 0%
-20%
-40%
-60%
-80%
   2011     2012    2013   2014   2015   2016   2017   2018   2019

                   A
                   ll
                    ian
                      zGIS
                         tru
                           ctu
                             redA
                                lph
                                  aU.
                                    S.Equ
                                        ity500LLC-E
                                                  xce
                                                    ssR
                                                      etu
                                                        rn
                   CBOEEu
                        rek
                          ahed
                             geR
                               ela
                                 tiv
                                   eVa
                                     lueVo
                                         lat
                                           il
                                            ityH
                                               edg
                                                 eFundInd
                                                        ex



           36 Mon
                thRo
                   ll
                    ingR
                       etu
                         rnf
                           romJu
                               ly2011th
                                      rou
                                        ghAp
                                           ri
                                            l2020
 40%

 20%

 0%

-20%

-40%

-60%

-80%
   2011     2012    2013   2014   2015   2016   2017   2018   2019
               A
               ll
                ian
                  zGIS
                     tru
                       ctu
                         redA
                            lph
                              aU.
                                S.Equ
                                    ity500LLC-E
                                              xce
                                                ssR
                                                  etu
                                                    rn

               HFR
                 IRV
                   :Vo
                     lat
                       il
                        ityInd
                             ex



       B
       .    A
            ll
             ian
               zGI
                 ’sM
                   anag
                      emen
                         tFe
                           eSt
                             ruc
                               tur
                                 eIn
                                   cen
                                     tiv
                                       izedI
                                           tsGamb
                                                le

       222
         . A
           tth
             eendo
                 fFe
                   bru
                     ary2020
                           ,Le
                             high
                                ’sU
                                  .S.F
                                     unda
                                        ndG
                                          lob
                                            alF
                                              und

a
ccoun
    tsh
      adbo
         thd
           ecl
             ine
               dbymo
                   reth
                      an18%a
                           ndund
                               erp
                                 erfo
                                    rmedth
                                         eS&P500a
                                                nd

MSC
  IACW
     I,r
       esp
         ect
           ive
             ly,byapp
                    rox
                      ima
                        te
                         ly10%
                             .

       223
         . A
           ll
            ian
              zGIn
                 eed
                   edtor
                       eve
                         rseth
                             isund
                                 erp
                                   erf
                                     orm
                                       anc
                                         ebyth
                                             eendo
                                                 fMa
                                                   rch

31
 ,2020o
      rel
        sei
          twou
             ldb
               ere
                 qui
                   redtor
                        ecov
                           erth
                              esesub
                                   sta
                                     nti
                                       allo
                                          sse
                                            sbe
                                              for
                                                eitc
                                                   ould

r
ece
  ivea
     nyn
       ewf
         ees
           .


                                    52
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 57 of 78




    224
      . Th
         isex
            trem
               eund
                  erp
                    erfo
                       rman
                          ceno
                             ton
                               lyimp
                                   eri
                                     ledA
                                        ll
                                         ian
                                           zGI
                                             ’sf
                                               utu
                                                 re

a
bil
  itytoe
       arnm
          ana
            gem
              entf
                 ees
                   ,ita
                      lsoth
                          rea
                            ten
                              edth
                                 econ
                                    tinu
                                       edv
                                         iab
                                           il
                                            ityo
                                               fth
                                                 eFund
                                                     s

du
 etoinv
      esto
         rre
           demp
              tion
                 sth
                   atwou
                       ldin
                          evi
                            tab
                              lyfo
                                 llowd
                                     ras
                                       ticund
                                            erp
                                              erfo
                                                 rma
                                                   nce
                                                     .

    225
      . A
        ll
         ian
           zwa
             sth
               ere
                 for
                   ein
                     cen
                       tiv
                         ize
                           dtofu
                               rth
                                 erc
                                   urt
                                     aili
                                        tsexp
                                            ens
                                              ivelongpu
                                                      t

p
rot
  ect
    iona
       nd,in
           ste
             ad,b
                etonam
                     ark
                       etr
                         eboundanda
                                  tt
                                   emp
                                     ttor
                                        ecoupth
                                              eFund
                                                  s’lo
                                                     sse
                                                       s

v
ias
  ale
    sofsho
         rtpu
            ts
             .

    C
    .     A
          ll
           ian
             zGIIgno
                   redLehi
                         gh’
                           sPl
                             eastoEx
                                   ecu
                                     teth
                                        eFund
                                            s’
          S
          top-
             Los
               sProt
                   ect
                     ion
                       s

    226
      . W
        hil
          eLe
            highw
                asno
                   tye
                     taw
                       areth
                           atA
                             ll
                              ian
                                zGIh
                                   addoub
                                        led-
                                           downoni
                                                 ts

g
amb
  le
   ,itw
      asaw
         areo
            f,a
              nda
                larm
                   edby
                      ,th
                        eun
                          exp
                            ect
                              edmoun
                                   tinglo
                                        sse
                                          sbyth
                                              eendo
                                                  f

F
ebru
   ary2020
         .Ac
           cord
              ing
                ly,ine
                     arly M
                          arc
                            h,L
                              ehighin
                                    it
                                     iat
                                       edas
                                          eri
                                            eso
                                              fte
                                                lephon
                                                     eca
                                                       ll
                                                        s

w
ithA
   ll
    ian
      zGItot
           roub
              leshoo
                   tth
                     epo
                       rt
                        fol
                          io’
                            sde
                              clin
                                 e.

    227
      . On M
           arc
             h3,2020
                   ,Le
                     higha
                         ndA
                           ll
                            ian
                              zGIh
                                 adac
                                    onf
                                      ere
                                        ncec
                                           al
                                            l,du
                                               ring

wh
 ichA
    ll
     ian
       zGIc
          la
           imedth
                atth
                   edam
                      agetoth
                            eFund
                                swa
                                  s“w
                                    el
                                     l-c
                                       ont
                                         ain
                                           ed.
                                             ”

    228
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zGIs
                       tat
                         edinth
                              esam
                                 eca
                                   llth
                                      atth
                                         est
                                           rik
                                             epr
                                               ice
                                                 sfo
                                                   rth
                                                     e

longpu
     tspu
        rch
          ase
            dfo
              rth
                eFund
                    swe
                      resp
                         rea
                           dou
                             tatapp
                                  rox
                                    ima
                                      te
                                       ly25%b
                                            elowth
                                                 e

o
rig
  ina
    lma
      rke
        tle
          vel
            ,th
              ere
                byp
                  rov
                    idinga
                         ddi
                           tion
                              alp
                                rot
                                  ect
                                    ionfo
                                        rth
                                          efund
                                              s.G
                                                ive
                                                  nth
                                                    ese

p
rot
  ect
    ion
      s,A
        ll
         ian
           zGIto
               ldL
                 ehighth
                       ati
                         tshou
                             ldexp
                                 ectnomo
                                       reth
                                          ana10%d
                                                ecr
                                                  eas
                                                    ein

th
 eFund
     s’po
        rt
         fol
           iov
             alu
               e.

    229
      . On M
           arc
             h5,2020
                   ,Le
                     higha
                         ndA
                           ll
                            ian
                              zGIh
                                 ada
                                   noth
                                      erc
                                        onf
                                          ere
                                            ncec
                                               al
                                                l,

du
 ringw
     hich M
          ega
            nSi
              lvaa
                 nd M
                    ich
                      eleC
                         ame
                           ronf
                              romAl
                                  lian
                                     zGIr
                                        eit
                                          era
                                            tedp
                                               rio
                                                 r

r
epr
  ese
    nta
      tion
         sth
           atanyfu
                 tur
                   esho
                      ckswou
                           ldb
                             ebe
                               tte
                                 rma
                                   nag
                                     eddu
                                        etoth
                                            eal
                                              rea
                                                dyh
                                                  igh

V
IXl
  eve
    l. Th
        eys
          ta
           tedth
               atth
                  eva
                    stm
                      ajo
                        ri
                         tyo
                           flo
                             sse
                               stod
                                  atew
                                     ereun
                                         rea
                                           liz
                                             eda
                                               ndmo
                                                  st

w
erer
   ecov
      ere
        dth
          roughth
                efi
                  rstw
                     eekin M
                           arc
                             h.A
                               ll
                                ian
                                  zGIa
                                     lsor
                                        eit
                                          era
                                            tedth
                                                at“
                                                  atth
                                                     e


                                 53
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 58 of 78




mon
  eyth
     eya
       resho
           rtvo
              lat
                il
                 ity
                   ,bu
                     tits
                        tar
                          tstob
                              ecom
                                 emu
                                   chmo
                                      relongvo
                                             la
                                              ti
                                               li
                                                tywh
                                                   en

th
 erei
    sas
      ign
        if
         ica
           ntamoun
                 tofvo
                     la
                      ti
                       li
                        tyov
                           erasho
                                rtp
                                  eriodo
                                       ftim
                                          e.”

    230
      . How
          eve
            r,aw
               eekl
                  ate
                    r,ona M
                          arc
                            h11
                              ,2020t
                                   elephon
                                         eca
                                           ll
                                            ,Al
                                              lia
                                                nzG
                                                  I

a
dmi
  tte
    dth
      ati
        tss
          tra
            tegyinr
                  espon
                      setoth
                           eFeb
                              rua
                                rym
                                  ark
                                    etd
                                      ecl
                                        ineh
                                           adf
                                             ail
                                               ed.I
                                                  t

d
isc
  los
    edth
       ati
         thadso
              lds
                ign
                  if
                   ica
                     ntamoun
                           tso
                             fth
                               eFund
                                   s’longpu
                                          top
                                            tioncon
                                                  tra
                                                    cts—

inp
  lac
    etop
       rot
         ectth
             epo
               rt
                fol
                  io— inane
                          ffo
                            rttod
                                elayo
                                    rex
                                      tendth
                                           esho
                                              rtpu
                                                 tcon
                                                    tra
                                                      cts

wh
 ich
   ,du
     etoth
         ema
           rke
             tde
               cl
                ine
                  ,impo
                      seds
                         ign
                           if
                            ica
                              ntr
                                isktoth
                                      eop
                                        tion
                                           spo
                                             rt
                                              fol
                                                io.I
                                                   n

o
the
  rwo
    rds
      ,ina
         nef
           for
             ttoa
                rre
                  stth
                     eFund
                         s’lo
                            sse
                              s,A
                                ll
                                 ian
                                   zGIa
                                      dmi
                                        tte
                                          dth
                                            ati
                                              tso
                                                ldth
                                                   e

F
und
  s’in
     sur
       anc
         e,b
           et
            tingth
                 atth
                    ema
                      rke
                        twou
                           ldr
                             ecov
                                er.

    231
      . W
        ithou
            tad
              equ
                atelongpu
                        tsinp
                            lac
                              e,A
                                ll
                                 ian
                                   zGIh
                                      adl
                                        eftth
                                            eFund
                                                s

unp
  rot
    ect
      eda
        gain
           stm
             ajo
               rlo
                 sse
                   s.

    232
      . Onth
           isc
             al
              l,K
                ri
                 st
                  inAg
                     aton
                        eask
                           edA
                             ll
                              ian
                                zGItop
                                     romp
                                        tlyd
                                           e-r
                                             iskth
                                                 e

po
 rt
  fol
    iotop
        rot
          ectth
              eFund
                  sinth
                      eev
                        ento
                           fafu
                              rth
                                erm
                                  ark
                                    etd
                                      ecl
                                        ine
                                          .Le
                                            highimp
                                                  lor
                                                    ed

A
ll
 ian
   zGItod
        eployi
             tsadv
                 ert
                   iseds
                       top-
                          los
                            spro
                               cedu
                                  retoc
                                      los
                                        eou
                                          texpo
                                              sedop
                                                  tion
                                                     s

po
 si
  tion
     sands
         temadd
              it
               ion
                 allo
                    sse
                      s.

    233
      . A
        ll
         ian
           zGI
             ’spo
                rt
                 fol
                   iom
                     ana
                       ger
                         sar
                           rog
                             ant
                               lyr
                                 eje
                                   ctedth
                                        eser
                                           equ
                                             est
                                               s,a
                                                 ssu
                                                   ring

L
ehighth
      atth
         ema
           rke
             tcou
                ldno
                   tpo
                     ssib
                        lycon
                            tinuetod
                                   ecl
                                     ine
                                       ,andth
                                            atvo
                                               la
                                                ti
                                                 li
                                                  tycou
                                                      ld

no
 tpo
   ssib
      lyc
        ont
          inu
            etor
               ise
                 .Th
                   isb
                     eli
                       efd
                         ire
                           ct
                            lycon
                                tra
                                  dic
                                    tedA
                                       ll
                                        ian
                                          zGI
                                            ’sownp
                                                 rof
                                                   ess
                                                     ed

ph
 ilo
   soph
      ieso
         f“n
           eve
             rma
               k[ing
                   ]afo
                      rec
                        astonth
                              edi
                                rec
                                  tiono
                                      fequ
                                         it
                                          ieso
                                             rvo
                                               lat
                                                 il
                                                  ity
                                                    ”or

“
pre
  sum
    [ing
       ]th
         atth
            ema
              rke
                twi
                  llb
                    eha
                      veno
                         rma
                           llyo
                              rth
                                ath
                                  is
                                   toryw
                                       il
                                        lre
                                          pea
                                            tit
                                              sel
                                                f.”Th
                                                    e

p
roj
  ect
    ion
      sofA
         ll
          ian
            zGI
              ’spo
                 rt
                  fol
                    iom
                      ana
                        ger
                          squ
                            ick
                              lyp
                                rov
                                  edtob
                                      ewi
                                        ldlyo
                                            ffth
                                               ema
                                                 rk.

    234
      . On M
           arc
             h13
               ,2020
                   ,Al
                     lia
                       nzG
                         Ifin
                            al
                             lya
                               dmi
                                 tte
                                   dinac
                                       onf
                                         ere
                                           ncec
                                              allw
                                                 ith

L
ehighth
      ati
        thadm
            ade“m
                ajo
                  rta
                    cti
                      cale
                         rro
                           rs”inr
                                espon
                                    setoth
                                         ema
                                           rke
                                             tde
                                               clin
                                                  e. Among



                                 54
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 59 of 78




o
the
  rth
    ing
      s,i
        tadm
           it
            tedt
               hati
                  thada
                      bandon
                           edi
                             tssy
                                stem
                                   icop
                                      tion
                                         sst
                                           rat
                                             egyinf
                                                  avo
                                                    rofa
                                                       n

a
dho
  capp
     roa
       chth
          atg
            amb
              ledth
                  atth
                     ema
                       rke
                         twou
                            ldr
                              ecov
                                 erqu
                                    ick
                                      ly.

       235
         . I
           nadd
              it
               ion
                 ,Al
                   lian
                      zGIa
                         dmi
                           tte
                             donth
                                 isc
                                   al
                                    lth
                                      ati
                                        tsd
                                          eci
                                            siontos
                                                  el
                                                   lth
                                                     e

F
und
  s’longpu
         tpo
           si
            tion
               stop
                  ayfo
                     rre
                       stru
                          ctu
                            ringth
                                 eFund
                                     s’sho
                                         rtpu
                                            tsw
                                              asa“
                                                 tac
                                                   ti
                                                    cal

e
rro
  r”th
     at“
       turn
          edou
             ttob
                eab
                  admov
                      e.”

       236
         . Onth
              isc
                al
                 l,K
                   ri
                    st
                     inAg
                        aton
                           e,L
                             ehigh
                                 ’sCh
                                    iefI
                                       nve
                                         stm
                                           entO
                                              ff
                                               ice
                                                 r,a
                                                   lso

r
equ
  est
    edtosp
         eakw
            ithD
               ebo
                 rahZu
                     rkow
                        ,Al
                          lia
                            nzG
                              lob
                                alI
                                  nve
                                    sto
                                      rs’G
                                         lob
                                           alH
                                             eado
                                                f

I
nve
  stm
    ent
      s,tos
          eekA
             ll
              ian
                zSE
                  ’sin
                     terv
                        ent
                          ionini
                               tssub
                                   sid
                                     iar
                                       y’sb
                                          la
                                           tan
                                             tmi
                                               sman
                                                  agem
                                                     ent
                                                       .

Ag
 aton
    e’se
       ffo
         rtsw
            erer
               ebu
                 ffe
                   d.

       237
         . A
           ll
            ian
              zGIa
                 lsoadm
                      it
                       tedon
                           cemo
                              reth
                                 ati
                                   tha
                                     dfa
                                       il
                                        edtocondu
                                                ctas
                                                   tre
                                                     ss

t
estfo
    rac
      omp
        ara
          blemu
              lt
               i-
                daym
                   ark
                     etd
                       ecl
                         ines
                            cen
                              ario
                                 .

       238
         . Thu
             s,inl
                 ateF
                    ebru
                       arya
                          nde
                            arly M
                                 arc
                                   hof2
                                      020A
                                         ll
                                          ian
                                            zGIe
                                               ffe
                                                 ctiv
                                                    ely

doub
   led
     -downoni
            tsr
              iskyd
                  ire
                    ct
                     ion
                       alm
                         ark
                           etb
                             ets— a
                                  ndlo
                                     st
                                      . Th
                                         iss
                                           eat
                                             -of
                                               -th
                                                 e-p
                                                   ant
                                                     s

inv
  estm
     entm
        ana
          gem
            entw
               ase
                 xac
                   tlyth
                       eoppo
                           si
                            teo
                              fth
                                edi
                                  scip
                                     lin
                                       eds
                                         tra
                                           tegyA
                                               ll
                                                ian
                                                  zGI

r
epr
  ese
    ntedtoL
          ehighi
               twou
                  ldemp
                      loy
                        .

X
IV. A
    ll
     ian
       zGI
         ’sM
           iscondu
                 ctC
                   aus
                     edL
                       ehighSub
                              stan
                                 tia
                                   lLo
                                     sse
                                       s

       239
         . A
           sac
             ons
               equ
                 enc
                   eofA
                      ll
                       ian
                         zGI
                           ’sc
                             ove
                               rtin
                                  cre
                                    aseinth
                                          eFund
                                              s’r
                                                isk-
                                                   pro
                                                     fi
                                                      le

a
ndi
  ts“m
     ajo
       rta
         ct
          ica
            ler
              ror
                s”inr
                    espon
                        setoth
                             e2020m
                                  ark
                                    etd
                                      is
                                       loc
                                         at
                                          ion
                                            ,th
                                              eva
                                                lueo
                                                   f

L
ehigh
    ’sinv
        estm
           entinth
                 eFund
                     splumm
                          etedby mo
                                  reth
                                     an75%inF
                                            ebru
                                               arya
                                                  nd M
                                                     arc
                                                       h

2020
   .

       240
         . I
           npa
             rt
              icu
                lar
                  ,wh
                    enA
                      ll
                       ian
                         zGIsub
                              sta
                                nti
                                  al
                                   lyin
                                      cre
                                        ase
                                          dth
                                            eFund
                                                s’n
                                                  ega
                                                    tiv
                                                      e

g
amm
  a— c
     ont
       rad
         ict
           ingi
              tslong
                   -st
                     and
                       ingr
                          epr
                            esen
                               tat
                                 ion
                                   stoL
                                      ehigh— A
                                             ll
                                              ian
                                                zGI

g
amb
  ledin
      cor
        rec
          tlyth
              atth
                 esto
                    ckm
                      ark
                        etwou
                            ldno
                               tde
                                 cl
                                  ines
                                     ign
                                       if
                                        ica
                                          ntly
                                             . Mo
                                                reov
                                                   er,in



                                 55
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 60 of 78




do
 ingso
     ,Al
       lia
         nzG
           Ien
             sur
               edth
                  atth
                     atF
                       und
                         swou
                            lde
                              xpe
                                rie
                                  ncee
                                     xpon
                                        ent
                                          ia
                                           llyg
                                              rea
                                                ter

lo
 sse
   sinad
       ecl
         iningm
              ark
                etth
                   anm
                     eree
                        xpo
                          sur
                            etoth
                                eS&P500o
                                       rth
                                         e MSC
                                             IACW
                                                I.

    241
      . I
        nth
          efa
            ceo
              fth
                eCOV
                   ID-
                     19-
                       indu
                          cedm
                             ark
                               etlo
                                  sse
                                    s,th
                                       eFund
                                           s’lo
                                              ssin

v
alu
  ewou
     ldh
       avem
          ir
           ror
             edth
                ema
                  rke
                    t’slo
                        sse
                          sab
                            sen
                              tanyop
                                   tion
                                      sinv
                                         estm
                                            ent
                                              s.

H
owe
  ver
    ,Al
      lian
         zGI
           ’sund
               isc
                 los
                   edg
                     amb
                       led
                         ire
                           ct
                            lyr
                              esu
                                lte
                                  dinc
                                     ata
                                       stroph
                                            iclo
                                               sse
                                                 sto

L
ehigh
    ’sc
      api
        ta
         lac
           coun
              ts— lo
                   sse
                     ssign
                         if
                          ica
                            ntlyg
                                rea
                                  terth
                                      ana
                                        nym
                                          ark
                                            etlo
                                               sse
                                                 sth
                                                   at

wou
  ldh
    aver
       esu
         lte
           dha
             dAl
               lia
                 nzG
                   Ino
                     teng
                        age
                          dini
                             tsop
                                tion
                                   sst
                                     rat
                                       egy
                                         .

    242
      . I
        nth
          efi
            rs
             tqu
               art
                 ero
                   f2020
                       ,Le
                         high
                            ’sc
                              api
                                ta
                                 lac
                                   coun
                                      tfo
                                        rth
                                          eU.S
                                             .Fund

d
ecl
  ine
    dfr
      om$41
          ,384
             ,833
                .17to$10
                       ,129
                          ,180
                             .17
                               ,fo
                                 rato
                                    ta
                                     llo
                                       sso
                                         f$31
                                            ,256
                                               ,653
                                                  .

L
ikew
   ise
     ,Le
       high
          ’sG
            lob
              alF
                undc
                   api
                     ta
                      lac
                        coun
                           tde
                             cl
                              ine
                                dfr
                                  om$40
                                      ,110
                                         ,838
                                            .89to

$8
 ,899
    ,040
       .95
         ,fo
           rato
              ta
               llo
                 sso
                   f$3
                     1,211
                         ,797
                            .94
                              .

    243
      . Ov
         era
           ll
            ,th
              eU.S
                 .Fundandth
                          eGlob
                              alF
                                unde
                                   xpe
                                     rien
                                        cedn
                                           etr
                                             etu
                                               rnso
                                                  f

-
75.52%a
      nd-
        77.31%
             ,re
               spe
                 ct
                  ive
                    lydu
                       ringth
                            efi
                              rstqu
                                  art
                                    ero
                                      f20
                                        20.Inc
                                             ont
                                               ras
                                                 t,th
                                                    eS&P

500d
   ecl
     ine
       dbyon
           ly20%a
                ndth
                   e MSC
                       IACW
                          Ide
                            cl
                             ine
                               dbyon
                                   ly13
                                      .9%inth
                                            esam
                                               e

p
eriod
    . Th
       atth
          eFund
              ssign
                  if
                   ica
                     ntlyund
                           erp
                             erf
                               orm
                                 edth
                                    eirr
                                       esp
                                         ect
                                           iver
                                              efe
                                                ren
                                                  cem
                                                    ark
                                                      et

ind
  exe
    smak
       esc
         lea
           rth
             atth
                eirc
                   oll
                     aps
                       ewa
                         spr
                           edom
                              ina
                                ntlyc
                                    aus
                                      edbyA
                                          ll
                                           ian
                                             zGI
                                               ’sow
                                                  n

m
isr
  epr
    ese
      nta
        tion
           sandn
               egl
                 ige
                   ntm
                     ism
                       ana
                         gem
                           ento
                              fit
                                sop
                                  tion
                                     sst
                                       rat
                                         egy
                                           ,th
                                             eFunds
                                                  ’

a
lph
  acompon
        ent
          .

    244
      . L
        ikew
           ise
             ,asd
                esc
                  rib
                    edabov
                         e,th
                            epe
                              rfo
                                rman
                                   ceo
                                     fth
                                       eHFR
                                          IRV

Vo
 lat
   il
    ityInd
         exandth
               eCBOEEu
                     rek
                       ahedg
                           eRe
                             lat
                               iveV
                                  alu
                                    eVo
                                      lat
                                        il
                                         ityH
                                            edg
                                              eFund

Ind
  exd
    emon
       str
         ate
           sth
             atth
                eFund
                    sdr
                      ama
                        tic
                          allyund
                                erp
                                  erfo
                                     rmedo
                                         the
                                           rinv
                                              estm
                                                 ent

fund
   swi
     ths
       imi
         la
          rob
            jec
              tiv
                esands
                     tra
                       teg
                         ies
                           . Th
                              isfu
                                 rth
                                   erd
                                     emon
                                        str
                                          ate
                                            sth
                                              atth
                                                 e

ov
 erwh
    elm
      ing m
          ajo
            ri
             tyo
               fLeh
                  igh
                    ’slo
                       sse
                         sdi
                           rec
                             tlyr
                                esu
                                  ltf
                                    romA
                                       ll
                                        ian
                                          zGI
                                            ’s



                                 56
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 61 of 78




m
isr
  epr
    esen
       tat
         ion
           sand m
                ism
                  anag
                     emen
                        t,andno
                              tfromth
                                    ema
                                      rke
                                        tdown
                                            turnin

F
ebru
   aryand M
          arch2020
                 .

    245
      . Mo
         reov
            er,A
               ll
                ian
                  zGI
                    ’sm
                      isc
                        ondu
                           ctv
                             iol
                               ate
                                 dit
                                   sco
                                     repu
                                        rpo
                                          seo
                                            fpro
                                               tec
                                                 ting

th
 eFund
     sfr
       omam
          ark
            etc
              rash
                 .He
                   re,th
                       ema
                         rke
                           tdown
                               tur
                                 ninF
                                    ebru
                                       arya
                                          nd M
                                             arc
                                               h2020

w
asno
   tun
     for
       ese
         eab
           le
            . On M
                 arc
                   h16
                     ,2020
                         ,th
                           eda
                             teo
                               fth
                                 ebigg
                                     eston
                                         e-d
                                           ayd
                                             ropo
                                                fth
                                                  e

c
oron
   avi
     rus
       -re
         la
          teddown
                tu
                 rn,th
                     eDowJon
                           esI
                             ndu
                               str
                                 ialAv
                                     era
                                       ge(
                                         the“Dow
                                               ”)d
                                                 ropp
                                                    ed

ju
 stund
     er13%
         .Inc
            ont
              ras
                t,th
                   e“B
                     lac
                       k Mond
                            ay”c
                               rasho
                                   fOc
                                     tob
                                       er19
                                          ,1987s
                                               awth
                                                  eDow

d
ecl
  ineov
      er22%inon
              eda
                y. Ov
                    era
                      ll
                       ,be
                         twe
                           enth
                              emidd
                                  leo
                                    fFe
                                      bru
                                        arya
                                           ndth
                                              eendo
                                                  f

M
arc
  h,th
     eDowlo
          sta
            bou
              t 35%o
                   fit
                     sva
                       lue
                         .Incon
                              tra
                                st
                                 ,th
                                   eGr
                                     eatD
                                        epr
                                          ess
                                            ions
                                               awa
                                                 n

89%d
   ecl
     ineov
         erap
            eriodo
                 fabou
                     t34mon
                          thsa
                             ndth
                                eGr
                                  eatR
                                     ece
                                       ssionb
                                            eginn
                                                ingin2007

s
awth
   ema
     rke
       tsf
         al
          lby49%ov
                 erap
                    eriodo
                         f16mon
                              ths
                                .

    246
      . Th
         eVIXsp
              ikeinF
                   ebru
                      arya
                         nd M
                            arc
                              h2020w
                                   asa
                                     lsono
                                         tun
                                           for
                                             ese
                                               eab
                                                 le
                                                  .

P
eriod
    sofsudd
          ensp
             ike
               sinvo
                   la
                    ti
                     li
                      tya
                        rec
                          ommona
                               ndo
                                 ccu
                                   ratl
                                      eas
                                        ton
                                          cead
                                             eca
                                               de.I
                                                  n

f
act
  ,ini
     tsF
       our
         thQ
           uar
             ter2019S
                    tra
                      tegyU
                          pda
                            te
                             ,inth
                                 ecou
                                    rseo
                                       fexp
                                          lain
                                             ingth
                                                 e

“
res
  il
   ien
     [cy
       ]”o
         fth
           eFund
               s’op
                  tion
                     spo
                       rt
                        fol
                          io,A
                             ll
                              ian
                                zGIsp
                                    eci
                                      fic
                                        allyr
                                            efe
                                              ren
                                                ceda

F
ebru
   ary20
       1820-
           poin
              tVIXsu
                   rge
                     .

    247
      . Bym
          id-
            Mar
              ch2020
                   ,Le
                     highr
                         eal
                           ize
                             dth
                               atA
                                 ll
                                  ian
                                    zGIh
                                       ads
                                         tru
                                           ctu
                                             redth
                                                 e

F
und
  stob
     esho
        rtvo
           lat
             il
              ity
                ,expo
                    sedtoin
                          cre
                            ase
                              dne
                                gat
                                  iveg
                                     amm
                                       a,a
                                         ndw
                                           ereb
                                              eing

n
egl
  ige
    ntlym
        ana
          ged
            .Ac
              cord
                 ing
                   ly,th
                       eFund
                           swe
                             reno
                                tsu
                                  ita
                                    bleinv
                                         estm
                                            ent
                                              sfo
                                                rth
                                                  e

po
 rt
  fol
    io,c
       aus
         ingL
            ehightor
                   ede
                     emp
                       romp
                          tlywh
                              atw
                                asl
                                  efto
                                     fit
                                       sinv
                                          estm
                                             ent
                                               s.A
                                                 ll
                                                  ian
                                                    zGI

r
etu
  rne
    dtoL
       ehighato
              ta
               lof$11
                    ,299
                       ,156
                          .90f
                             romth
                                 eU.S
                                    .Funda
                                         nd$9
                                            ,663
                                               ,951
                                                  .06f
                                                     rom

th
 eGlob
     alF
       und
         .




                                 57
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 62 of 78




                         COUNTI
           (Vio
              lat
                ionsofS
                      ect
                        ion10(b
                              )oftheExchang
                                          eA c
                                             t
  andRu
      le10b-
           5Promulga
                   tedThereunde
                              rAgains
                                    tAll
                                       ianzGIandA
                                                ll
                                                 ian
                                                   zSE
                                                     )

    248
      . L
        ehighr
             epe
               atsandr
                     eal
                       leg
                         esp
                           ara
                             gra
                               phs1th
                                    roug
                                       h247a
                                           siffu
                                               llys
                                                  etfo
                                                     rth

h
ere
  in.

    249
      . A
        ll
         ian
           zGIa
              ndA
                ll
                 ian
                   zSE
                     ,byu
                        seo
                          fth
                            ein
                              strum
                                  ent
                                    ali
                                      tie
                                        sofin
                                            ter
                                              sta
                                                te

c
omm
  erc
    e,in
       ten
         tion
            al
             lya
               nd/o
                  rre
                    ckl
                      ess
                        ly:emp
                             loy
                               edad
                                  evi
                                    ce,s
                                       chem
                                          e,o
                                            rar
                                              ti
                                               fic
                                                 eto

d
efr
  audL
     ehighin
           toinv
               est
                 inginth
                       eGlob
                           alF
                             und
                               ;ma
                                 deun
                                    tru
                                      est
                                        atem
                                           ent
                                             sofm
                                                ate
                                                  ria
                                                    lfa
                                                      ct

a
ndom
   it
    tedtos
         tat
           ema
             ter
               ia
                lfa
                  ctsn
                     ece
                       ssa
                         ryino
                             rde
                               rtom
                                  aketh
                                      est
                                        atem
                                           ent
                                             sma
                                               deno
                                                  t

m
is
 lea
   dingand
         /ore
            nga
              gedina
                   cts
                     ,pr
                       act
                         ice
                           s,o
                             rcou
                                rse
                                  sofbu
                                      sin
                                        esswh
                                            ichop
                                                era
                                                  teda
                                                     sa

f
rauda
    ndd
      ece
        ituponL
              ehighinc
                     onn
                       ect
                         ionw
                            ithL
                               ehigh
                                   ’spu
                                      rch
                                        aseo
                                           fsh
                                             are
                                               sinth
                                                   e

G
lob
  alF
    und
      ,wh
        ichc
           ons
             ti
              tut
                ese
                  cur
                    it
                     iespu
                         rsu
                           antto15U
                                  .S.C
                                     .§77b
                                         (a)
                                           (1)
                                             ,inv
                                                iol
                                                  at
                                                   iono
                                                      f

S
ect
  ion10
      (b)5o
          fth
            eEx
              cha
                ngeA
                   ctandRu
                         le10b-
                              5promu
                                   lga
                                     tedth
                                         ere
                                           und
                                             er.

    250
      . A
        ll
         ian
           zGIe
              nga
                gedinf
                     raudu
                         len
                           tandd
                               ece
                                 it
                                  fula
                                     ctso
                                        rpr
                                          act
                                            ice
                                              sby

know
   ing
     lyandin
           ten
             tion
                allym
                    akingm
                         ate
                           ria
                             llyf
                                als
                                  ere
                                    pre
                                      sen
                                        tat
                                          ion
                                            s,in
                                               clud
                                                  ing
                                                    ,bu
                                                      tno
                                                        t

l
imi
  tedto
      ,it
        sre
          pre
            sen
              tat
                ion
                  sinas
                      eri
                        eso
                          f2019Qu
                                art
                                  erlyR
                                      epo
                                        rt
                                         sth
                                           atth
                                              eFund
                                                  swe
                                                    re

m
ark
  etagno
       st
        ica
          ndd
            esign
                edtop
                    rof
                      it“
                        inanyvo
                              lat
                                il
                                 ityenv
                                      ironm
                                          ent
                                            .”I
                                              nfa
                                                ct
                                                 ,Al
                                                   lian
                                                      zGI

kn
 ewth
    eser
       epr
         ese
           nta
             tion
                swe
                  ref
                    als
                      e,b
                        eca
                          usebya
                               tle
                                 astAp
                                     ri
                                      l2019
                                          ,ith
                                             adin
                                                ten
                                                  tion
                                                     al
                                                      ly

r
est
  ruc
    tur
      edi
        tsinv
            estm
               ents
                  tra
                    tegytob
                          etonm
                              ark
                                ets
                                  tab
                                    il
                                     itya
                                        nd,thu
                                             s,sh
                                                ortvo
                                                    lat
                                                      il
                                                       ity
                                                         ,as

r
efl
  ect
    edbyth
         efa
           ctth
              atth
                 egamm
                     afo
                       rth
                         epo
                           rt
                            fol
                              iosh
                                 adn
                                   ear
                                     lyqu
                                        adrup
                                            led
                                              . Su
                                                 ch

s
tra
  teg
    icpo
       si
        tion
           ingen
               sur
                 edth
                    atth
                       eFund
                           swou
                              ldlo
                                 sev
                                   alu
                                     einad
                                         ecl
                                           inings
                                                tockm
                                                    ark
                                                      et
                                                       .

    251
      . A
        ll
         ian
           zGIh
              adth
                 emo
                   tiv
                     etoun
                         ila
                           ter
                             al
                              lyr
                                est
                                  ruc
                                    tur
                                      eit
                                        sinv
                                           estm
                                              ent

s
tra
  tegy
     ,be
       cau
         seth
            enewinv
                  estm
                     ents
                        tra
                          tegyg
                              ene
                                rat
                                  edh
                                    igh
                                      erin
                                         cen
                                           tiv
                                             efe
                                               esfo
                                                  r

A
ll
 ian
   zGI
     .Lik
        ewi
          se,A
             ll
              ian
                zGIh
                   adth
                      emo
                        tiv
                          etok
                             eepi
                                tsn
                                  ews
                                    tra
                                      tegys
                                          ecr
                                            ettoavo
                                                  id



                                 58
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 63 of 78




inv
  esto
     rre
       demp
          tion
             slik
                elytor
                     esu
                       ltf
                         romd
                            isc
                              losu
                                 reo
                                   fth
                                     enews
                                         tra
                                           tegy
                                              ,wh
                                                ichd
                                                   ire
                                                     ct
                                                      ly

c
ont
  rad
    ict
      edi
        tslong
             -st
               and
                 ingr
                    epr
                      ese
                        nta
                          tion
                             stoL
                                ehighando
                                        the
                                          rSt
                                            ruc
                                              tur
                                                edA
                                                  lph
                                                    a

inv
  esto
     rs
      .

    252
      . A
        ll
         ian
           zGIa
              lsoin
                  ten
                    tion
                       allyo
                           rre
                             ckl
                               ess
                                 lyf
                                   ai
                                    ledtod
                                         isc
                                           los
                                             enum
                                                erou
                                                   s

m
ate
  ria
    lfa
      cts
        ,th
          eom
            iss
              iono
                 fwh
                   ichr
                      end
                        ere
                          dAl
                            lia
                              nzG
                                I’sp
                                   rio
                                     rre
                                       pre
                                         sen
                                           tat
                                             ion
                                               sfa
                                                 lsea
                                                    nd

m
is
 lea
   ding
      . Th
         isin
            clud
               es,bu
                   tno
                     tisno
                         tlim
                            itedt
                                o:

            a
            .Di
              rec
                tion
                   alB
                     et. A
                         ll
                          ian
                            zGIknow
                                  ing
                                    lyf
                                      ai
                                       ledtod
                                            isc
                                              los
                                                eth
                                                  ati
                                                    thad

               r
               est
                 ruc
                   tur
                     edth
                        eFund
                            stob
                               etonm
                                   ark
                                     etd
                                       ire
                                         ct
                                          ion
                                            al
                                             itybyAp
                                                   ri
                                                    l

               2019
                  .Al
                    lia
                      nzG
                        Ial
                          soh
                            adadu
                                tytomon
                                      ito
                                        rth
                                          eFund
                                              s’g
                                                amm
                                                  ari
                                                    sk

               a
               sinv
                  estm
                     entm
                        ana
                          ger
                            ;itth
                                ere
                                  for
                                    eknow
                                        ing
                                          lyo
                                            rre
                                              ckl
                                                ess
                                                  lyf
                                                    ail
                                                      ed

               tod
                 isc
                   los
                     etoL
                        ehighth
                              atth
                                 ene
                                   gat
                                     iveg
                                        amm
                                          ava
                                            lue
                                              sfo
                                                rth
                                                  eFund
                                                      s

               h
               adin
                  cre
                    ase
                      dsub
                         sta
                           nti
                             allya
                                 sar
                                   esu
                                     lto
                                       fit
                                         sch
                                           ang
                                             eins
                                                tra
                                                  tegy
                                                     .In

               f
               ai
                lingtom
                      aketh
                          esem
                             ate
                               ria
                                 ldi
                                   sclo
                                      sur
                                        es,A
                                           ll
                                            ian
                                              zGIin
                                                  ten
                                                    tion
                                                       al
                                                        ly

               o
               rre
                 ckl
                   ess
                     lyc
                       onc
                         eal
                           edf
                             romL
                                ehighth
                                      atth
                                         eFund
                                             swe
                                               renolong
                                                      er

               m
               ark
                 etagno
                      st
                       ic
                        ,ind
                           ire
                             ctcon
                                 tra
                                   ven
                                     tiono
                                         fAl
                                           lia
                                             nzG
                                               I’se
                                                  xpr
                                                    essand

               r
               epe
                 ate
                   dre
                     pre
                       sen
                         tat
                           ion
                             s.

            b
            . Pu
               tOp
                 tion
                    s. A
                       ll
                        ian
                          zGIknow
                                ing
                                  lyf
                                    ai
                                     ledtod
                                          isc
                                            los
                                              eth
                                                ati
                                                  thad

               pu
                rch
                  ase
                    danin
                        ade
                          qua
                            tenumb
                                 ero
                                   fpu
                                     top
                                       tion
                                          sandth
                                               atth
                                                  est
                                                    rik
                                                      e

               p
               ric
                 eso
                   fas
                     ign
                       if
                        ica
                          ntnumb
                               ero
                                 fpu
                                   top
                                     tion
                                        sitd
                                           idpu
                                              rch
                                                asew
                                                   ere

               f
               arb
                 elowth
                      epr
                        icer
                           ang
                             eith
                                adp
                                  rev
                                    iou
                                      slyr
                                         epr
                                           esen
                                              tedtoL
                                                   ehighin

               num
                 erou
                    spi
                      tchbook
                            s. Th
                                isr
                                  esu
                                    lte
                                      dinth
                                          eFund
                                              sha
                                                vingf
                                                    arl
                                                      ess

               down
                  sid
                    epro
                       tec
                         tionth
                              anA
                                ll
                                 ian
                                   zGIh
                                      adc
                                        ons
                                          is
                                           ten
                                             tlyr
                                                epr
                                                  ese
                                                    nte
                                                      d.




                                 59
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 64 of 78




            c
            .Ri
              skExpo
                   sur
                     e.A
                       ll
                        ian
                          zGIw
                             asr
                               espon
                                   sib
                                     lef
                                       ormon
                                           ito
                                             ringth
                                                  e

               F
               und
                 s’r
                   iskexpo
                         sur
                           easth
                               eirinv
                                    estm
                                       entm
                                          ana
                                            ger
                                              ,andA
                                                  ll
                                                   ian
                                                     zGI

               th
                ere
                  for
                    eknow
                        ing
                          lyo
                            rre
                              ckl
                                ess
                                  lyf
                                    ai
                                     ledtod
                                          isc
                                            los
                                              etoL
                                                 ehighth
                                                       at
                                                        ,

               a
               sar
                 esu
                   lto
                     fit
                       scov
                          ertc
                             hang
                                eins
                                   tra
                                     tegy(
                                         i)th
                                            eFund
                                                s’dow
                                                    nsid
                                                       e

               r
               iskv
                  ast
                    lye
                      xce
                        ede
                          dth
                            eri
                              skss
                                 etfo
                                    rthini
                                         tsp
                                           itchb
                                               ook
                                                 sandr
                                                     isk

               r
               epo
                 rtsa
                    nd(
                      ii
                       )th
                         eFund
                             swe
                               reh
                                 igh
                                   lyc
                                     orr
                                       ela
                                         tedtomov
                                                emen
                                                   tsin

               th
                eirr
                   esp
                     ect
                       ivem
                          ark
                            etind
                                exe
                                  s,wh
                                     ichr
                                        end
                                          ere
                                            dth
                                              emmu
                                                 chmo
                                                    re

               e
               xpo
                 sedtom
                      ark
                        etf
                          luc
                            tua
                              tion
                                 sth
                                   anA
                                     ll
                                      ian
                                        zGIh
                                           adl
                                             edL
                                               ehighto

               b
               el
                iev
                  e.

            d
            .Ri
              sk M
                 ana
                   gem
                     ent
                       .Al
                         lia
                           nzG
                             Iknow
                                 ing
                                   lyf
                                     ai
                                      ledtod
                                           isc
                                             los
                                               eth
                                                 ati
                                                   t

               n
               eve
                 rcondu
                      cteds
                          tre
                            sst
                              est
                                sfo
                                  ramu
                                     lt
                                      i-d
                                        aym
                                          ark
                                            etd
                                              ecl
                                                ine
                                                  ,wh
                                                    ich

               c
               ont
                 rad
                   ict
                     sit
                       sre
                         pea
                           tedr
                              epr
                                ese
                                  nta
                                    tion
                                       sth
                                         ati
                                           thadr
                                               obu
                                                 str
                                                   isk

               m
               ana
                 gem
                   entp
                      roc
                        edu
                          res(
                             i)top
                                 rov
                                   idefo
                                       rth
                                         e“a
                                           naly
                                              siso
                                                 f

               s
               tat
                 is
                  tic
                    al
                     lys
                       ign
                         if
                          ica
                            ntequ
                                ity
                                  -ma
                                    rke
                                      tsc
                                        ena
                                          rio
                                            s”and(
                                                 ii
                                                  )top
                                                     rov
                                                       ide

               “mon
                  ito
                    ringb
                        ase
                          dons
                             tat
                               is
                                tic
                                  alequ
                                      ityind
                                           exb
                                             ehav
                                                ior
                                                  .”

    253
      . A
        ll
         ian
           zGIh
              adadu
                  tytod
                      isc
                        los
                          eth
                            esem
                               ate
                                 ria
                                   lom
                                     iss
                                       ion
                                         s,b
                                           eca
                                             use

A
ll
 ian
   zGIow
       edL
         ehighdu
               tie
                 sofc
                    area
                       ndloy
                           altya
                               sth
                                 eMa
                                   nag
                                     ing M
                                         emb
                                           era
                                             nd

inv
  estm
     entm
        ana
          gero
             fth
               eU.S
                  .Fund
                      ,th
                        eGlob
                            alF
                              und
                                ,andt
                                    heT
                                      rea
                                        suryFund
                                               ,wh
                                                 ich

w
erefund
      sinwh
          ichL
             ehighinv
                    est
                      eda
                        saNon-
                             Man
                               aging M
                                     emb
                                       er. Th
                                            roughou
                                                  tth
                                                    eir

e
lev
  en-
    yea
      rre
        la
         tion
            ship
               ,Le
                 highr
                     epo
                       sedt
                          rus
                            tinA
                               ll
                                ian
                                  zGIa
                                     ndA
                                       ll
                                        ian
                                          zGIa
                                             cce
                                               ptedth
                                                    at

t
rus
  t,fo
     rmingaf
           idu
             cia
               ryr
                 ela
                   tion
                      ship
                         ,wh
                           ichr
                              equ
                                ire
                                  dAl
                                    lia
                                      nzG
                                        Itom
                                           aket
                                              ruth
                                                 ful

d
isc
  losu
     reso
        fma
          ter
            ialin
                form
                   ation
                       . Add
                           it
                            ion
                              ally
                                 ,di
                                   sclo
                                      sur
                                        ewa
                                          sre
                                            qui
                                              redtoc
                                                   orr
                                                     ect




                                 60
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 65 of 78




A
ll
 ian
   zGI
     ’sm
       is
        lea
          dings
              tat
                emen
                   ts
                    ,andb
                        eca
                          useA
                             ll
                              ian
                                zGIh
                                   adun
                                      iqu
                                        eac
                                          ces
                                            stoth
                                                e

w
ithh
   eldin
       form
          ation
              .

     254
       . A
         ll
          ian
            zmad
               eth
                 esem
                    ate
                      ria
                        lmi
                          sre
                            pre
                              sen
                                tat
                                  ion
                                    sorom
                                        it
                                         tedtod
                                              isc
                                                los
                                                  eth
                                                    e

m
ate
  ria
    lfa
      ctsw
         ithth
             ein
               ten
                 tiono
                     findu
                         cingL
                             ehigh
                                 ,inr
                                    el
                                     ian
                                       ceth
                                          ere
                                            on,to m
                                                  ake

a
ddi
  tion
     alinv
         estm
            ent
              sinth
                  eGlob
                      alF
                        unda
                           fte
                             rMa
                               rch2019
                                     ,fromw
                                          hichA
                                              ll
                                               ian
                                                 zcou
                                                    ld

e
arna
   ddi
     tion
        alin
           cen
             tiv
               eman
                  agem
                     entf
                        ees
                          .

     255
       . L
         ehighr
              eason
                  ablyandd
                         ire
                           ct
                            lyr
                              el
                               iedonth
                                     ein
                                       form
                                          ationand

r
epr
  ese
    nta
      tion
         sofA
            ll
             ian
               z,i
                 tslong
                      -t
                       imef
                          idu
                            cia
                              ry,ind
                                   ecid
                                      ingtopu
                                            rch
                                              aseinv
                                                   estm
                                                      ent
                                                        sin

th
 eGlob
     alF
       und
         .Le
           highc
               ouldno
                    tha
                      veknownth
                              atA
                                ll
                                 ian
                                   z’sr
                                      epr
                                        ese
                                          nta
                                            tion
                                               swe
                                                 ref
                                                   als
                                                     e

o
rmi
  sle
    adingun
          ti
           lth
             eFund
                 sco
                   lla
                     pse
                       dinth
                           efa
                             ceo
                               fth
                                 e2020m
                                      ark
                                        etc
                                          rash
                                             .

     256
       . H
         adL
           ehighknownth
                      atth
                         ein
                           form
                              ationth
                                    eyr
                                      ece
                                        ive
                                          dfr
                                            omA
                                              ll
                                               ian
                                                 z

c
ont
  ain
    edm
      ate
        ria
          lmi
            srep
               res
                 ent
                   ation
                       sandom
                            iss
                              ion
                                sbe
                                  ginn
                                     ingf
                                        roma
                                           tle
                                             astM
                                                arc
                                                  h2019
                                                      ,

L
ehighwou
       ldno
          tha
            vem
              adeinv
                   estm
                      ent
                        sinth
                            eGlob
                                alF
                                  undonAp
                                        ri
                                         l1,2019
                                               ,Ma
                                                 y1,

2019a
    ndNov
        emb
          er1
            ,2019
                ,inth
                    eagg
                       reg
                         ateamoun
                                tof$25
                                     ,000
                                        ,000
                                           .

     257
       . A
         ll
          ian
            z’sm
               isr
                 epr
                   ese
                     nta
                       tion
                          sandom
                               iss
                                 ion
                                   sdi
                                     rec
                                       tlya
                                          ndp
                                            rox
                                              ima
                                                te
                                                 ly

c
aus
  edL
    ehigh
        ’slo
           sse
             s.A
               sde
                 scr
                   ibe
                     dabov
                         e,a
                           nda
                             sev
                               iden
                                  cedbyth
                                        eFund
                                            s’s
                                              eve
                                                re

und
  erp
    erfo
       rman
          cec
            omp
              are
                dtoth
                    ema
                      rke
                        tando
                            the
                              rsim
                                 ila
                                   rfund
                                       s,i
                                         twa
                                           sAl
                                             lia
                                               nzG
                                                 I’s

und
  isc
    los
      edc
        hang
           eins
              tra
                tegyth
                     atc
                       aus
                         edth
                            eva
                              stm
                                ajo
                                  ri
                                   tyo
                                     fLe
                                       high
                                          ’slo
                                             sse
                                               s— a
                                                  ndno
                                                     t

th
 ema
   rke
     tde
       clin
          einF
             ebru
                arya
                   nd M
                      arc
                        h2020
                            .

     258
       . Add
           it
            ion
              al
               ly,A
                  ll
                   ian
                     zSEi
                        svi
                          car
                            iou
                              slyl
                                 iab
                                   lefo
                                      rth
                                        edam
                                           agec
                                              aus
                                                edto

L
ehighbyA
       ll
        ian
          zGI
            ’sf
              raudbyth
                     edo
                       ctr
                         ineo
                            fre
                              spond
                                  eatsup
                                       erio
                                          r.A
                                            ll
                                             ian
                                               zGI
                                                 ’sc
                                                   ondu
                                                      ct

w
asund
    ert
      ake
        nwh
          ilec
             arry
                ingou
                    tit
                      srou
                         tin
                           efun
                              ct
                               iona
                                  sapo
                                     rt
                                      fol
                                        iom
                                          ana
                                            ger
                                              .




                                 61
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 66 of 78




    259
      . A
        tal
          lre
            lev
              antt
                 ime
                   s,A
                     ll
                      ian
                        zGIa
                           ndA
                             ll
                              ianzSEw
                                    ereinap
                                          rin
                                            cip
                                              al-
                                                age
                                                  nt

r
ela
  tion
     shipbyv
           ir
            tueo
               fth
                 eun
                   if
                    iedc
                       orpo
                          rat
                            est
                              ruc
                                tur
                                  ehe
                                    rein
                                       . Amongo
                                              the
                                                rth
                                                  ing
                                                    s,

A
ll
 ian
   zSEind
        ire
          ct
           lyown
               ed100%o
                     fAl
                       lian
                          zGI
                            ,andA
                                ll
                                 ian
                                   zSEh
                                      adth
                                         epow
                                            erto

in
 flu
   enc
     eandc
         ont
           rolandd
                 idin
                    flu
                      enc
                        eandc
                            ont
                              rolth
                                  eac
                                    tso
                                      fAl
                                        lian
                                           zGI
                                             .

    260
      . A
        sad
          ire
            cta
              ndp
                rox
                  ima
                    ter
                      esu
                        lto
                          fDe
                            fend
                               ant
                                 s’m
                                   ate
                                     ria
                                       l

m
isr
  epr
    ese
      nta
        tion
           sandom
                iss
                  ion
                    s,L
                      ehighh
                           aslo
                              stasub
                                   sta
                                     nti
                                       alpo
                                          rt
                                           iono
                                              fit
                                                sinv
                                                   estm
                                                      ent

inth
   eGlob
       alF
         und
           .Le
             highi
                 sth
                   ere
                     for
                       een
                         ti
                          tle
                            dtod
                               ama
                                 gesinanamoun
                                            ttob
                                               e

d
ete
  rmin
     eda
       ttr
         ia
          lbu
            tinnoe
                 ven
                   tle
                     ssth
                        an$12
                            ,422
                               ,199
                                  .60
                                    .

                         COUNTI
                              I
           (V
            iola
               tiono
                   fEx
                     chang
                         eAc
                           t§20(a
                                )Aga
                                   ins
                                     tAl
                                       lian
                                          zSE
                                            )

    261
      . L
        ehighr
             epe
               atsandr
                     eal
                       leg
                         esp
                           ara
                             gra
                               phs1th
                                    roug
                                       h260a
                                           siffu
                                               llys
                                                  etfo
                                                     rth

h
ere
  in.

    262
      . A
        tal
          lre
            lev
              antt
                 ime
                   s,A
                     ll
                      ian
                        zSEow
                            neda
                               ndc
                                 ont
                                   rol
                                     ledA
                                        ll
                                         ian
                                           zGI
                                             ,asfu
                                                 lly

a
ll
 ege
   dabov
       e. Amongo
               the
                 rth
                   ing
                     s,A
                       ll
                        ian
                          zSE
                            ,asth
                                epa
                                  ren
                                    tcomp
                                        anyo
                                           fth
                                             eAl
                                               lia
                                                 nz

G
roup
   ,ma
     rke
       tedi
          tse
            lfa
              sanin
                  teg
                    rat
                      edf
                        ina
                          nci
                            alcong
                                 lom
                                   era
                                     tea
                                       nd:(
                                          a)w
                                            asr
                                              espon
                                                  sib
                                                    le

fo
 rse
   tt
    ingth
        ebu
          sin
            essob
                jec
                  tiv
                    esa
                      nds
                        tra
                          teg
                            icd
                              ire
                                ct
                                 ionfo
                                     rAl
                                       lian
                                          zGI
                                            ;(b
                                              )wa
                                                s

r
espon
    sib
      lef
        ors
          et
           tingth
                eri
                  skm
                    ana
                      gem
                        entf
                           ram
                             ewo
                               rkfo
                                  rAl
                                    lia
                                      nzG
                                        Itoen
                                            sur
                                              eth
                                                at

“
ri
 sks..
     .ar
       econ
          sis
            ten
              tlyid
                  ent
                    if
                     ied
                       ,an
                         aly
                           zed
                             ,as
                               ses
                                 sed
                                   ,andm
                                       ana
                                         ged
                                           ”;and(
                                                c)h
                                                  ada

du
 tyto“
     clo
       selymon
             ito
               rth
                 eca
                   pit
                     alpo
                        si
                         tiona
                             ndr
                               iskc
                                  onc
                                    ent
                                      rat
                                        ion
                                          s”o
                                            fth
                                              eGr
                                                oupa
                                                   ndi
                                                     ts

r
ela
  tedund
       ert
         aking
             sand“
                 app
                   lyr
                     egu
                       lars
                          tre
                            sst
                              est
                                s.” Add
                                      it
                                       ion
                                         al
                                          ly,A
                                             ll
                                              ian
                                                zGI
                                                  ’s

inv
  estm
     enta
        ct
         ivi
           tie
             sandr
                 iskm
                    ana
                      gem
                        entw
                           eresub
                                jec
                                  ttosup
                                       erv
                                         is
                                          ionbyA
                                               ll
                                                ian
                                                  zSE
                                                    .

    263
      . A
        ll
         ian
           zSEc
              ulp
                ablyp
                    art
                      icip
                         ate
                           dinA
                              ll
                               ian
                                 zGI
                                   ’sv
                                     iol
                                       ationso
                                             fSe
                                               ct
                                                ion10
                                                    (b)

a
ndRu
   le10
      (b)
        -5. Amongo
                 the
                   rth
                     ing
                       s,A
                         ll
                          ian
                            zSEkn
                                ewo
                                  rshou
                                      ldh
                                        aveknown
                                               :(a
                                                 )

A
ll
 ian
   zGIh
      ada
        lt
         ere
           dit
             sinv
                estm
                   ents
                      tra
                        tegysoth
                               ati
                                 twa
                                   snolong
                                         erd
                                           ire
                                             ction
                                                 al
                                                  ly


                                 62
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 67 of 78




a
gno
  st
   icno
      rhe
        dge
          dinth
              ewa
                yAl
                  lia
                    nzG
                      Ire
                        pre
                          sen
                            ted
                              ;(b
                                )th
                                  eund
                                     isc
                                       los
                                         edc
                                           hang
                                              ein

s
tra
  tegyr
      end
        ere
          dma
            ter
              ial
                lyf
                  als
                    eAl
                      lian
                         zGI
                           ’sr
                             epr
                               ese
                                 nta
                                   tion
                                      sinth
                                          e2019Qu
                                                art
                                                  erly

R
epo
  rts
    ;(c
      )Al
        lian
           zGIf
              ai
               ledtomon
                      ito
                        randd
                            isc
                              los
                                eth
                                  atth
                                     eFund
                                         sha
                                           dah
                                             igh
                                               er

down
   sid
     eri
       ska
         ndw
           eremo
               rec
                 orr
                   ela
                     tedtom
                          ark
                            etsw
                               ing
                                 sth
                                   ani
                                     tha
                                       dpr
                                         eviou
                                             sly

r
epr
  ese
    nted
       ;(d
         )Al
           lian
              zGIf
                 ai
                  ledtocondu
                           ctad
                              equ
                                ates
                                   tre
                                     sst
                                       est
                                         sandw
                                             asth
                                                ere
                                                  for
                                                    e

unp
  rep
    are
      dfo
        rasu
           sta
             inedm
                 ark
                   etd
                     ecl
                       ine
                         ;and(
                             e)th
                                atIDSf
                                     ail
                                       edtop
                                           rov
                                             idea
                                                dequ
                                                   ate

r
iskr
   epo
     rtstoA
          ll
           ian
             zGIa
                ndL
                  ehigh
                      .

    264
      . A
        ll
         ian
           zSEh
              adth
                 eoppo
                     rtun
                        ityandpow
                                ertoqu
                                     ashth
                                         efr
                                           audby

d
iscov
    eringa
         ndd
           isc
             los
               ingth
                   ema
                     ter
                       ia
                        lmi
                          sre
                            pre
                              sen
                                tat
                                  ion
                                    sandom
                                         iss
                                           ion
                                             sbyA
                                                ll
                                                 ian
                                                   zGI
                                                     .

    265
      . Byv
          ir
           tueo
              fth
                efo
                  rego
                     ing
                       ,atth
                           etim
                              eofth
                                  ewrong
                                       sal
                                         leg
                                           edh
                                             ere
                                               in,

A
ll
 ian
   zSEh
      adth
         eab
           il
            itytosup
                   erv
                     isea
                        ndc
                          ont
                            rolth
                                eac
                                  tiv
                                    it
                                     ieso
                                        fAl
                                          lia
                                            nzGI
                                               ,didinf
                                                     act

e
xer
  cis
    esu
      chc
        ont
          rol
            ,cu
              lpab
                 lyp
                   art
                     ic
                      ipa
                        tedinth
                              epr
                                ima
                                  ryv
                                    iol
                                      ation
                                          sofS
                                             ect
                                               ion10
                                                   (b)a
                                                      nd

Ru
 le10b-
      5al
        leg
          edh
            ere
              in,a
                 ndw
                   asth
                      ere
                        for
                          eac
                            ont
                              rol
                                lingp
                                    ersono
                                         fAl
                                           lian
                                              zGIw
                                                 ith
                                                   inth
                                                      e

m
ean
  ingo
     fSe
       ct
        ion20
            (a)o
               fth
                 eEx
                   cha
                     ngeA
                        ct
                         .

    266
      . L
        ehighh
             asb
               eend
                  amag
                     edbyth
                          ewrong
                               fulcondu
                                      cto
                                        fAl
                                          lian
                                             zSEth
                                                 rough

i
tsc
  ont
    rolo
       fAl
         lian
            zGI
              ,inth
                  atA
                    ll
                     ian
                       zSE
                         ’sw
                           rong
                              fulc
                                 ondu
                                    ctc
                                      aus
                                        edL
                                          ehightopu
                                                  rch
                                                    ase

sh
 are
   sinth
       eGlob
           alF
             undinth
                   eagg
                      reg
                        ateamoun
                               tof$25
                                    ,000
                                       ,000
                                          .

    267
      . A
        ll
         ian
           zSE
             ’sf
               raudu
                   len
                     tcondu
                          ct
                           ,th
                             roug
                                hitsc
                                    ont
                                      rolo
                                         fAl
                                           lian
                                              zGI
                                                ,as

a
ll
 ege
   dhe
     rein
        ,wa
          sdon
             epu
               rpo
                 sefu
                    llyo
                       rre
                         ckl
                           ess
                             lya
                               ndw
                                 ithou
                                     tre
                                       gardfo
                                            rth
                                              erigh
                                                  tsa
                                                    nd

in
 ter
   est
     sofL
        ehigh
            .

    268
      . A
        sad
          ire
            cta
              ndp
                rox
                  ima
                    ter
                      esu
                        lto
                          fAl
                            lian
                               zSE
                                 ’sm
                                   isc
                                     ondu
                                        ct
                                         ,Le
                                           highh
                                               as

lo
 stasub
      sta
        nti
          alpo
             rt
              iono
                 fit
                   sinv
                      estm
                         enti
                            nth
                              eGlob
                                  alF
                                    und
                                      .Le
                                        highi
                                            sth
                                              ere
                                                for
                                                  e

e
nti
  tle
    dtod
       ama
         gesinanamoun
                    ttob
                       ede
                         term
                            ine
                              datt
                                 ria
                                   lbu
                                     tinnoev
                                           entl
                                              essth
                                                  an



                                 63
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 68 of 78




$12
  ,422
     ,199
        .60
          .


                       COUNTII
                             I
          (C
           ommonLawF
                   raudAga
                         ins
                           tAl
                             lian
                                zGIandA
                                      ll
                                       ian
                                         zSE
                                           )

    269
      . L
        ehighr
             epe
               atsandr
                     eal
                       leg
                         esp
                           ara
                             gra
                               phs1th
                                    rough268a
                                            siffu
                                                llys
                                                   etfo
                                                      rth

h
ere
  in.

    270
      . A
        ll
         ian
           zGIin
               ten
                 tion
                    al
                     lyo
                       rre
                         ckl
                           ess
                             lym
                               adef
                                  als
                                    est
                                      atem
                                         ent
                                           sorom
                                               it
                                                tedto

d
isc
  los
    ema
      ter
        ia
         lfa
           cts
             ,in
               clud
                  ing
                    ,bu
                      tno
                        tlim
                           it
                            edto
                               ,tho
                                  sed
                                    esc
                                      rib
                                        eda
                                          bov
                                            e.

    271
      . A
        ll
         ian
           zGIm
              adeth
                  esem
                     ate
                       ria
                         lmi
                           sre
                             pre
                               sen
                                 tat
                                   ion
                                     sorom
                                         it
                                          tedtod
                                               isc
                                                 los
                                                   e

th
 ema
   ter
     ia
      lfa
        ctsw
           ithth
               ein
                 ten
                   tiono
                       findu
                           cingL
                               ehigh
                                   ,inr
                                      el
                                       ian
                                         ceth
                                            ere
                                              on,tor
                                                   eta
                                                     ini
                                                       ts

e
xis
  tinginv
        estm
           ent
             sint
                heU
                  .S.F
                     unda
                        ndth
                           eGlob
                               alF
                                 unda
                                    sofM
                                       arc
                                         h2019a
                                              ndtom
                                                  ake

a
ddi
  tion
     alinv
         estm
            ent
              sinth
                  eGlob
                      alF
                        undth
                            ere
                              aft
                                er,f
                                   romw
                                      hichA
                                          ll
                                           ian
                                             zGIc
                                                oulde
                                                    arn

a
ddi
  tion
     alin
        cen
          tiv
            eman
               agem
                  entf
                     ees
                       .

    272
      . L
        ehighr
             eason
                 ablyandd
                        ire
                          ct
                           lyr
                             el
                              iedonth
                                    ein
                                      form
                                         ationand

r
epr
  ese
    nta
      tion
         sofA
            ll
             ian
               zGI
                 ,it
                   slong
                       -t
                        imef
                           idu
                             cia
                               ry,a
                                  ndth
                                     ein
                                       form
                                          at
                                           ionp
                                              rov
                                                ide
                                                  dby

IDSth
    roughA
         ll
          ian
            zGIind
                 ecid
                    ingtor
                         eta
                           ini
                             tse
                               xis
                                 tinginv
                                       estm
                                          ent
                                            sinth
                                                eU.S
                                                   .Funda
                                                        nd

th
 eGlob
     alF
       unda
          sofM
             arc
               h2019a
                    ndtom
                        akeadd
                             it
                              ion
                                alinv
                                    estm
                                       ent
                                         sint
                                            heG
                                              lob
                                                alF
                                                  und

th
 ere
   aft
     er.L
        ehighcou
               ldno
                  thav
                     eknownth
                            atA
                              ll
                               ian
                                 zGI
                                   ’sr
                                     epr
                                       ese
                                         nta
                                           tion
                                              swe
                                                ref
                                                  als
                                                    eor

m
is
 lea
   dingun
        ti
         lth
           eFund
               sco
                 lla
                   pse
                     dinth
                         efa
                           ceo
                             fth
                               e2020m
                                    ark
                                      etdown
                                           turn
                                              .

    273
      . H
        adL
          ehighknownth
                     atth
                        atth
                           ein
                             form
                                ationth
                                      eyr
                                        ece
                                          ivedf
                                              romA
                                                 ll
                                                  ian
                                                    zGI

c
ont
  ain
    edm
      ate
        ria
          lmi
            srep
               res
                 ent
                   ation
                       sandom
                            iss
                              ion
                                sbe
                                  ginn
                                     ingf
                                        roma
                                           tle
                                             astM
                                                arc
                                                  h2019
                                                      ,

L
ehighwou
       ldh
         aver
            ede
              emedi
                  tse
                    xis
                      tinginv
                            estm
                               ent
                                 sinth
                                     eU.S
                                        .Funda
                                             ndth
                                                eGlob
                                                    al

F
unda
   tth
     att
       ime
         ,andwou
               ldno
                  tha
                    veinv
                        est
                          eda
                            nadd
                               it
                                ion
                                  al$25
                                      ,000
                                         ,000inth
                                                eGlob
                                                    al

F
undonAp
      ri
       l1,2019
             ,Ma
               y1,2019a
                      ndNov
                          emb
                            er1
                              ,2019
                                  .



                                 64
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 69 of 78




    274
      . A
        ll
         ian
           z’sm
              isr
                epr
                  ese
                    nta
                      tion
                         sandom
                              iss
                                ion
                                  sdi
                                    rec
                                      tlya
                                         ndp
                                           rox
                                             ima
                                               te
                                                ly

c
aus
  edL
    ehigh
        ’slo
           sse
             s.A
               sde
                 scr
                   ibe
                     dabov
                         e,a
                           nda
                             sev
                               iden
                                  cedbyth
                                        eFund
                                            s’s
                                              eve
                                                re

und
  erp
    erfo
       rman
          cec
            omp
              are
                dtoth
                    ema
                      rke
                        tando
                            the
                              rsim
                                 ila
                                   rfund
                                       s,i
                                         twa
                                           sAl
                                             lia
                                               nzG
                                                 I’s

und
  isc
    los
      edc
        hang
           eins
              tra
                tegyth
                     atc
                       aus
                         edth
                            eva
                              stm
                                ajo
                                  ri
                                   tyo
                                     fLe
                                       high
                                          ’slo
                                             sse
                                               s— a
                                                  ndno
                                                     t

th
 ema
   rke
     tde
       clin
          einF
             ebru
                arya
                   nd M
                      arc
                        h2020
                            .

    275
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zSEi
                       svi
                         car
                           iou
                             slyl
                                iab
                                  lefo
                                     rth
                                       edam
                                          agec
                                             aus
                                               edto

L
ehighbyA
       ll
        ian
          zGI
            ’sf
              raudbyth
                     edo
                       ctr
                         ineo
                            fre
                              spond
                                  eatsup
                                       erio
                                          r.A
                                            ll
                                             ian
                                               zGI
                                                 ’sc
                                                   ondu
                                                      ct

w
asund
    ert
      ake
        nwh
          ilec
             arry
                ingou
                    tit
                      srou
                         tin
                           efun
                              ct
                               iona
                                  sapo
                                     rt
                                      fol
                                        iom
                                          ana
                                            ger
                                              .

    276
      . A
        tal
          lre
            lev
              antt
                 ime
                   s,A
                     ll
                      ian
                        zGIa
                           ndA
                             ll
                              ian
                                zSEw
                                   ereinap
                                         rin
                                           cip
                                             al-
                                               age
                                                 nt

r
ela
  tion
     shipbyv
           ir
            tueo
               fth
                 eun
                   if
                    iedc
                       orpo
                          rat
                            est
                              ruc
                                tur
                                  eal
                                    leg
                                      eda
                                        bov
                                          eatp
                                             ara
                                               gra
                                                 phs24
                                                     -

38
 . Amongo
        the
          rth
            ing
              s,A
                ll
                 ian
                   zSEind
                        ire
                          ct
                           lyown
                               ed100%o
                                     fAl
                                       lian
                                          zGI
                                            ,andA
                                                ll
                                                 ian
                                                   z

SEh
  adth
     epow
        ertoin
             flu
               enc
                 eandc
                     ont
                       rolandd
                             idin
                                flu
                                  enc
                                    eandc
                                        ont
                                          rolth
                                              eac
                                                tso
                                                  f

A
ll
 ian
   zGI
     .

    277
      . A
        sad
          ire
            cta
              ndp
                rox
                  ima
                    ter
                      esu
                        lto
                          fDe
                            fend
                               ant
                                 s’m
                                   ate
                                     ria
                                       l

m
isr
  epr
    ese
      nta
        tion
           sor om
                iss
                  ion
                    s,L
                      ehighh
                           aslo
                              stasub
                                   sta
                                     nti
                                       alpo
                                          rt
                                           iono
                                              fit
                                                sinv
                                                   estm
                                                      entin

th
 eFund
     s.L
       ehighi
            sth
              ere
                for
                  een
                    ti
                     tle
                       dtod
                          ama
                            gesinanamoun
                                       ttob
                                          ede
                                            term
                                               ine
                                                 datt
                                                    ria
                                                      l

bu
 tinnoe
      ven
        tle
          ssth
             an$62
                 .5m
                   il
                    lion
                       .

                         COUNTIV
        (N
         egl
           igen
              tMi
                srep
                   res
                     enta
                        tionAga
                              ins
                                tAl
                                  lia
                                    nzG
                                      IandA
                                          ll
                                           ian
                                             zSE
                                               )

    278
      . L
        ehighr
             epe
               atsandr
                     eal
                       leg
                         esp
                           ara
                             gra
                               phs1th
                                    roug
                                       h277a
                                           siffu
                                               llys
                                                  etfo
                                                     rth

h
ere
  in.

    279
      . A
        ll
         ian
           zGIow
               edL
                 ehighdu
                       tie
                         sofc
                            area
                               ndloy
                                   alty
                                      ,be
                                        cau
                                          sei
                                            tisth
                                                e

M
ana
  ging M
       emb
         era
           ndinv
               estm
                  entm
                     ana
                       gero
                          fth
                            eU.S
                               .Fund
                                   ,th
                                     eGlob
                                         alF
                                           und
                                             ,andth
                                                  e

T
rea
  suryF
      und
        ,wh
          ichw
             erefund
                   sinwh
                       ichL
                          ehighinv
                                 est
                                   eda
                                     saNon-
                                          Man
                                            aging M
                                                  emb
                                                    er.


                                 65
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 70 of 78




Th
 roughou
       tth
         eire
            lev
              en-
                yea
                  rre
                    la
                     tion
                        ship
                           ,Le
                             highr
                                 epo
                                   sedt
                                      rus
                                        tinA
                                           ll
                                            ian
                                              zGIa
                                                 nd

A
ll
 ian
   zGIa
      cce
        pte
          dth
            att
              rus
                t,fo
                   rmingaf
                         idu
                           cia
                             ryr
                               ela
                                 tion
                                    ship
                                       .

    280
      . A
        ll
         ian
           zGIa
              ctedn
                  egl
                    ige
                      ntlyandc
                             are
                               les
                                 slyinm
                                      akingth
                                            ema
                                              ter
                                                ia
                                                 l

m
isr
  epr
    ese
      nta
        tion
           sandom
                iss
                  ion
                    s,a
                      sfu
                        llyd
                           esc
                             rib
                               eda
                                 bov
                                   e.

    281
      . A
        ll
         ian
           zGIm
              adeth
                  esem
                     ate
                       ria
                         lmi
                           sre
                             pre
                               sen
                                 tat
                                   ion
                                     sandom
                                          iss
                                            ion
                                              sknow
                                                  ing

th
 atL
   ehighwou
          ldu
            sea
              ndr
                elyuponth
                        emind
                            ecid
                               ingwh
                                   eth
                                     ertor
                                         eta
                                           ini
                                             tsex
                                                is
                                                 ting

inv
  estm
     ent
       sinth
           eU.S
              .Funda
                   ndth
                      eGlob
                          alF
                            unda
                               sofA
                                  pri
                                    l2019a
                                         ndto m
                                              ake

a
ddi
  tion
     alinv
         estm
            ent
              sinth
                  eGlob
                      alF
                        undth
                            ere
                              aft
                                er.

    282
      . L
        ehighr
             eason
                 ablyandd
                        ire
                          ct
                           lyr
                             el
                              iedonth
                                    ein
                                      form
                                         ationand

r
epr
  ese
    nta
      tion
         sofA
            ll
             ian
               zGI
                 ,it
                   slong
                       -t
                        imef
                           idu
                             cia
                               ry,ind
                                    ecid
                                       ingtor
                                            eta
                                              ini
                                                tse
                                                  xis
                                                    ting

inv
  estm
     ent
       sinth
           eU.S
              .Funda
                   ndth
                      eGlob
                          alF
                            unda
                               sofM
                                  arc
                                    h2019a
                                         ndto m
                                              ake

a
ddi
  tion
     alinv
         estm
            ent
              sinth
                  eGlob
                      alF
                        undth
                            ere
                              aft
                                er.L
                                   ehighcou
                                          ldno
                                             thav
                                                eknownth
                                                       at

A
ll
 ian
   zGI
     ’sr
       epr
         ese
           nta
             tion
                swe
                  ref
                    als
                      eorm
                         is
                          lea
                            dingun
                                 ti
                                  lth
                                    eFund
                                        sco
                                          lla
                                            pse
                                              dinth
                                                  efa
                                                    ce

o
fth
  e2020m
       ark
         etc
           rash
              .

    283
      . H
        adL
          ehighknownth
                     atth
                        ein
                          form
                             ationth
                                   eyr
                                     ece
                                       ive
                                         dfr
                                           omA
                                             ll
                                              ian
                                                zGI

c
ont
  ain
    edm
      ate
        ria
          lmi
            srep
               res
                 ent
                   ation
                       sandom
                            iss
                              ion
                                sbe
                                  ginn
                                     ingf
                                        roma
                                           tle
                                             astM
                                                arc
                                                  h2019
                                                      ,

L
ehighwou
       ldh
         aver
            ede
              emedi
                  tse
                    xis
                      tinginve
                             stm
                               ent
                                 sinth
                                     eU.S
                                        .Funda
                                             ndth
                                                eGlob
                                                    al

F
unda
   tth
     att
       ime
         ,andwou
               ldno
                  tha
                    veinv
                        est
                          eda
                            nadd
                               it
                                ion
                                  al$25
                                      ,000
                                         ,000inth
                                                eGlob
                                                    al

F
undonAp
      ri
       l1,2019
             ,Ma
               y1,2019a
                      ndNov
                          emb
                            er1
                              ,2019
                                  .

    284
      . A
        ll
         ian
           z’sm
              isr
                epr
                  ese
                    nta
                      tion
                         sandom
                              iss
                                ion
                                  sdi
                                    rec
                                      tlya
                                         ndp
                                           rox
                                             ima
                                               te
                                                ly

c
aus
  edL
    ehigh
        ’slo
           sse
             s.A
               sde
                 scr
                   ibe
                     dabov
                         e,a
                           nda
                             sev
                               iden
                                  cedbyth
                                        eFund
                                            s’s
                                              eve
                                                re

und
  erp
    erfo
       rman
          cec
            omp
              are
                dtoth
                    ema
                      rke
                        tando
                            the
                              rsim
                                 ila
                                   rfund
                                       s,i
                                         twa
                                           sAl
                                             lia
                                               nzG
                                                 I’s




                                 66
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 71 of 78




und
  isc
    los
      edc
        hang
           eins
              tra
                tegyth
                     atc
                       aus
                         edth
                            eva
                              stm
                                ajo
                                  ri
                                   tyo
                                     fLe
                                       high
                                          ’slo
                                             sse
                                               s–a
                                                 ndno
                                                    t

t
hem
  ark
    etd
      ecl
        ineinF
             ebru
                arya
                   nd M
                      arc
                        h2020
                            .

    285
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zSEi
                       svi
                         car
                           iou
                             slyl
                                iab
                                  lefo
                                     rth
                                       edam
                                          agec
                                             aus
                                               edto

L
ehighbyA
       ll
        ian
          zGI
            ’sa
              ction
                  sbyth
                      edo
                        ctr
                          ineo
                             fre
                               spond
                                   eatsup
                                        erio
                                           r.A
                                             ll
                                              ian
                                                zGI
                                                  ’s

c
ondu
   ctw
     asund
         ert
           ake
             nwh
               ilec
                  arry
                     ingou
                         tit
                           srou
                              tin
                                efun
                                   ct
                                    iona
                                       sapo
                                          rt
                                           fol
                                             iom
                                               ana
                                                 ger
                                                   .

    286
      . A
        tal
          lre
            lev
              antt
                 ime
                   s,A
                     ll
                      ian
                        zGIa
                           ndA
                             ll
                              ian
                                zSEw
                                   ereinap
                                         rin
                                           cip
                                             al-
                                               age
                                                 nt

r
ela
  tion
     shipbyv
           ir
            tueo
               fth
                 eun
                   if
                    iedc
                       orpo
                          rat
                            est
                              ruc
                                tur
                                  eal
                                    leg
                                      eda
                                        bov
                                          eatp
                                             ara
                                               gra
                                                 phs

24
 -38
   . Amongo
          the
            rth
              ing
                s,A
                  ll
                   ian
                     zSEind
                          ire
                            ct
                             lyown
                                 ed100%o
                                       fAl
                                         lian
                                            zGI
                                              ,andA
                                                  ll
                                                   ian
                                                     z

SEh
  adth
     epow
        ertoin
             flu
               enc
                 eandc
                     ont
                       rolandd
                             idin
                                flu
                                  enc
                                    eandc
                                        ont
                                          rolth
                                              eac
                                                tso
                                                  f

A
ll
 ian
   zGI
     .

    287
      . A
        sad
          ire
            cta
              ndp
                rox
                  ima
                    ter
                      esu
                        lto
                          fAl
                            lian
                               zGI
                                 ’sm
                                   ate
                                     ria
                                       l

m
isr
  epr
    ese
      nta
        tion
           sorom
               iss
                 ion
                   s,L
                     ehighh
                          aslo
                             stasub
                                  sta
                                    nti
                                      alpo
                                         rt
                                          iono
                                             fit
                                               sinv
                                                  estm
                                                     entin

th
 eFund
     s.L
       ehighi
            sth
              ere
                for
                  een
                    ti
                     tle
                       dtod
                          ama
                            gesinanamoun
                                       ttob
                                          ede
                                            term
                                               ine
                                                 datt
                                                    ria
                                                      l

bu
 tinnoe
      ven
        tle
          ssth
             an$62
                 .5m
                   il
                    lion
                       .

                           COUNTV
                      (B
                       rea
                         chofF
                             idu
                               cia
                                 ryDu
                                    ty)

    288
      . L
        ehighr
             epe
               atsandr
                     eal
                       leg
                         esp
                           ara
                             gra
                               phs1th
                                    roug
                                       h287a
                                           siffu
                                               llys
                                                  etfo
                                                     rth

h
ere
  in.

    289
      . L
        ehighr
             epo
               sedt
                  rus
                    tinA
                       ll
                        ian
                          zGIa
                             ndA
                               ll
                                ian
                                  zGIa
                                     cce
                                       ptedth
                                            att
                                              rus
                                                t,

fo
 rmingaf
       idu
         cia
           ryr
             ela
               tion
                  ship
                     . Mo
                        reov
                           er,A
                              ll
                               ian
                                 zGI
                                   ,asth
                                       eMa
                                         nag
                                           ing M
                                               emb
                                                 era
                                                   nd

inv
  estm
     entm
        ana
          gero
             fth
               eU.S
                  .Funda
                       ndth
                          eGlob
                              alF
                                und
                                  ,di
                                    rec
                                      tlyow
                                          edth
                                             ehigh
                                                 est

du
 tie
   sofc
      area
         ndloy
             altytoL
                   ehigh
                       ,aN
                         on-
                           Man
                             aging M
                                   emb
                                     er.T
                                        hes
                                          edu
                                            tie
                                              sha
                                                veno
                                                   t

b
eend
   isc
     la
      ime
        dormod
             if
              iedund
                   erth
                      eLLCAg
                           reem
                              ent
                                s.A
                                  ll
                                   ian
                                     zGIfu
                                         rth
                                           erow
                                              edd
                                                ire
                                                  ct

f
idu
  cia
    rydu
       tie
         stoL
            ehigh
                ,be
                  cau
                    se(
                      a)L
                        ehighd
                             ire
                               ct
                                lyp
                                  aidA
                                     ll
                                      ian
                                        zGIf
                                           eesf
                                              romi
                                                 ts


                                 67
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 72 of 78




c
api
  ta
   lac
     coun
        tstom
            anag
               eit
                 sinv
                    estm
                       ent
                         sinth
                             eFund
                                 sand(b
                                      )Al
                                        lian
                                           zGIw
                                              asa
                                                ppo
                                                  int
                                                    ed

a
sLe
  high
     ’sl
       awfu
          lre
            pre
              sen
                tat
                  ivea
                     nda
                       tto
                         rne
                           y-in
                              -fa
                                ctpu
                                   rsu
                                     anttoS
                                          ect
                                            ion8
                                               .02o
                                                  fth
                                                    e

LLCAg
    reem
       ent
         s.

     290
       . Add
           it
            ion
              al
               ly,A
                  ll
                   ian
                     zGI
                       ,asad
                           isc
                             ret
                               ion
                                 aryinv
                                      estm
                                         enta
                                            dvi
                                              sorr
                                                 egi
                                                   ste
                                                     red

w
ithth
    eSEC
       ,ow
         edp
           rof
             ess
               ion
                 aldu
                    tie
                      sofc
                         aretoi
                              tsc
                                lie
                                  ntL
                                    ehigh
                                        ,ir
                                          resp
                                             ect
                                               iveo
                                                  fany

c
ont
  rac
    tua
      ldu
        tie
          s,toex
               erc
                 iseth
                     atd
                       egr
                         eeo
                           fsk
                             il
                              lno
                                rma
                                  llye
                                     xpe
                                       ctedo
                                           finv
                                              estm
                                                 ent

a
dvi
  ser
    spe
      rfo
        rminga
             dvi
               sorys
                   erv
                     ice
                       softh
                           ena
                             tur
                               eprov
                                   idedh
                                       ere
                                         .

     291
       . A
         ll
          ian
            zGIb
               rea
                 che
                   dit
                     sfidu
                         cia
                           rydu
                              tytot
                                  ruth
                                     ful
                                       lyd
                                         isc
                                           los
                                             ema
                                               ter
                                                 ia
                                                  l

in
 form
    ationtoL
           ehighbyin
                   ten
                     tion
                        ally
                           ,re
                             ckl
                               ess
                                 ly
                                  ,orn
                                     egl
                                       ige
                                         ntlym
                                             isr
                                               epr
                                                 ese
                                                   nting(
                                                        i)i
                                                          ts

inv
  estm
     ents
        tra
          tegy
             ,(i
               i)th
                  eri
                    skp
                      rof
                        ileo
                           fth
                             eFund
                                 s,(
                                   ii
                                    i)A
                                      ll
                                       ian
                                         z’sr
                                            iskm
                                               ana
                                                 gem
                                                   ent

p
roc
  edu
    res
      ,and(
          iv)f
             ai
              lingo
                  rom
                    it
                     tingtod
                           isc
                             los
                               eth
                                 eFund
                                     s’c
                                       hang
                                          eins
                                             tra
                                               tegy
                                                  ,wh
                                                    eni
                                                      t

h
adadu
    tytodosoa
            sfu
              llyd
                 esc
                   rib
                     eda
                       bov
                         e.

     292
       . A
         ll
          ian
            zGIa
               lsob
                  rea
                    che
                      dit
                        sfidu
                            cia
                              rydu
                                 tyo
                                   fca
                                     retoL
                                         ehighby

m
ism
  ana
    gingth
         eFund
             s. Amongo
                     the
                       rth
                         ing
                           s:(
                             a)A
                               ll
                                ian
                                  zGIc
                                     hang
                                        edi
                                          tsinv
                                              estm
                                                 ent

s
tra
  tegytonolong
             erb
               edi
                 rec
                   tion
                      al
                       ly-
                         neu
                           tra
                             lbyAp
                                 ri
                                  l2019
                                      ;(b
                                        )Al
                                          lia
                                            nzG
                                              Ipu
                                                rch
                                                  ase
                                                    dan

in
 suf
   fic
     ien
       tqu
         ant
           itya
              ndqu
                 al
                  ityo
                     flongpu
                           top
                             tion
                                stoad
                                    equ
                                      ate
                                        lyh
                                          edg
                                            eit
                                              sri
                                                sks
                                                  ;and(
                                                      c)

A
ll
 ian
   zGIf
      ail
        edtoad
             equ
               ate
                 lymod
                     ela
                       nds
                         tre
                           sst
                             estfo
                                 ram
                                   ark
                                     ets
                                       cen
                                         arios
                                             imi
                                               lartotho
                                                      se

p
res
  entdu
      ringth
           e2020 m
                 ark
                   etdown
                        turn
                           .

     293
       . A
         sar
           esu
             lto
               fAl
                 lian
                    zGI
                      ’sm
                        ism
                          ana
                            gem
                              ent
                                ,th
                                  eFund
                                      s’v
                                        alu
                                          ede
                                            cl
                                             ine
                                               dby

n
ear
  ly19%inF
         ebru
            ary2020
                  ,wh
                    enth
                       ema
                         rke
                           tfi
                             rstb
                                ega
                                  ntod
                                     ropdu
                                         etoCOV
                                              ID-
                                                19.

     294
       . A
         fte
           rth
             isin
                it
                 ia
                  lde
                    cl
                     ine
                       ,in M
                           arc
                             h2020A
                                  ll
                                   ian
                                     zGIc
                                        ont
                                          inu
                                            edtom
                                                ake

a
dmi
  tte
    dly“m
        ajo
          rta
            ct
             ica
               ler
                 ror
                   s,”inb
                        rea
                          cho
                            fit
                              sdu
                                tyo
                                  fca
                                    re,in
                                        clud
                                           ing
                                             ,amongo
                                                   the
                                                     r

th
 ing
   s:(
     a)f
       ai
        lingtoc
              los
                eou
                  top
                    tion
                       spo
                         si
                          tion
                             spu
                               rsu
                                 anttoth
                                       estop
                                           -lo
                                             ssm
                                               ethod
                                                   ;(b
                                                     )



                                 68
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 73 of 78




s
el
 lings
     ign
       if
        ica
          ntamoun
                tso
                  fit
                    spro
                       tec
                         tiv
                           elongpu
                                 top
                                   tion
                                      stoe
                                         xtendsho
                                                rtpu
                                                   tcon
                                                      tra
                                                        cts

a
ndr
  espondtom
          arg
            inc
              all
                s;and(
                     c)a
                       bandon
                            ingi
                               tssy
                                  stem
                                     ati
                                       cst
                                         rat
                                           egyinf
                                                avo
                                                  rofa
                                                     nad

ho
 cbe
   tonth
       ema
         rke
           t’
            sdi
              rec
                tion
                   .

    295
      . A
        ll
         ian
           zGI
             ’sm
               isc
                 ondu
                    ctin M
                         arc
                           h2020w
                                asa
                                  lsoas
                                      elf-
                                         int
                                           ere
                                             stede
                                                 ffo
                                                   rtto

boo
  sti
    tsm
      ana
        gem
          entf
             eea
               ndr
                 ecoupth
                       eFe
                         bru
                           ary2020lo
                                   sse
                                     spr
                                       iortoth
                                             eendo
                                                 fth
                                                   e

qu
 art
   era
     nd,th
         ere
           for
             e,c
               ons
                 ti
                  tut
                    esab
                       rea
                         cho
                           fit
                             sdu
                               tyo
                                 floy
                                    al
                                     ty.

    296
      . A
        ll
         ian
           zGI
             ’sb
               rea
                 che
                   soff
                      idu
                        cia
                          rydu
                             tyc
                               aus
                                 edth
                                    eU.S
                                       .Funda
                                            ndth
                                               e

G
lob
  alF
    undtod
         ecl
           inebymo
                 reth
                    an75%inth
                            efi
                              rstqu
                                  art
                                    ero
                                      f2020
                                          ,asm
                                             adee
                                                vid
                                                  entby

th
 efa
   ctth
      atth
         eirr
            esp
              ect
                ivem
                   ark
                     etr
                       efe
                         ren
                           ceind
                               exe
                                 s,th
                                    eS&P500a
                                           ndth
                                              e MSC
                                                  I

ACW
  I,d
    ecl
      ine
        dbyon
            ly20%a
                 nd13
                    .9%du
                        ringth
                             esam
                                epe
                                  riod
                                     . Th
                                        eFund
                                            sthu
                                               s

s
ign
  if
   ica
     ntlyund
           erp
             erfo
                rmedth
                     eirr
                        esp
                          ect
                            ivem
                               ark
                                 etind
                                     exe
                                       sandA
                                           ll
                                            ian
                                              zGI
                                                ’sp
                                                  roj
                                                    ect
                                                      ed

t
rac
  kinge
      rro
        rof3%to5%
                .

    297
      . A
        ll
         ian
           zGI
             ’scondu
                   ctw
                     aspu
                        rpo
                          sefu
                             landd
                                 epa
                                   rte
                                     dinth
                                         eex
                                           trem
                                              efr
                                                omth
                                                   e

no
 rmse
    xpe
      ctedo
          fane
             xpe
               rie
                 nce
                   dinv
                      estm
                         entm
                            ana
                              ger
                                .

    298
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zSEi
                       svi
                         car
                           iou
                             slyl
                                iab
                                  lefo
                                     rth
                                       edam
                                          agec
                                             aus
                                               edto

L
ehighbyA
       ll
        ian
          zGI
            ’sa
              ction
                  sbyth
                      edo
                        ctr
                          ineo
                             fre
                               spond
                                   eatsup
                                        erio
                                           r.A
                                             ll
                                              ian
                                                zGI
                                                  ’s

c
ond
  uctw
     asund
         ert
           ake
             nwh
               ilec
                  arry
                     ingou
                         tit
                           srou
                              tin
                                efun
                                   ct
                                    iona
                                       sapo
                                          rt
                                           fol
                                             iom
                                               ana
                                                 ger
                                                   .

    299
      . A
        tal
          lre
            lev
              antt
                 ime
                   s,A
                     ll
                      ian
                        zGIa
                           ndA
                             ll
                              ian
                                zSEw
                                   ereinap
                                         rin
                                           cip
                                             al-
                                               age
                                                 nt

r
ela
  tion
     shipbyv
           ir
            tueo
               fth
                 eun
                   if
                    iedc
                       orpo
                          rat
                            est
                              ruc
                                tur
                                  eal
                                    leg
                                      eda
                                        bov
                                          e. Amongo
                                                  the
                                                    r

th
 ing
   s,A
     ll
      ian
        zSEind
             ire
               ct
                lyown
                    ed100%o
                          fAl
                            lia
                              nzG
                                I,a
                                  ndA
                                    ll
                                     ian
                                       zSEh
                                          adth
                                             epow
                                                erto

in
 flu
   enc
     eandc
         ont
           rolandd
                 idin
                    flu
                      enc
                        eandc
                            ont
                              rolth
                                  eac
                                    tso
                                      fAl
                                        lia
                                          nzG
                                            I.

    300
      . A
        sad
          ire
            cta
              ndp
                rox
                  ima
                    ter
                      esu
                        lto
                          fAl
                            lian
                               zGI
                                 ’sb
                                   rea
                                     che
                                       soff
                                          idu
                                            cia
                                              rydu
                                                 ty,

L
ehighh
     aslo
        stasub
             sta
               nti
                 alpo
                    rt
                     iono
                        fit
                          sinv
                             estm
                                entinth
                                      eFund
                                          s.L
                                            ehighi
                                                 sth
                                                   ere
                                                     for
                                                       e



                                 69
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 74 of 78




e
nti
  tle
    dtod
       ama
         gesinanamoun
                    ttob
                       ede
                         term
                            ine
                              datt
                                 ria
                                   lbu
                                     tinnoev
                                           entl
                                              essth
                                                  an$62
                                                      .5

m
il
 lion
    .

                            COUNTV I
                            (N
                             egl
                               igen
                                  ce)

    301
      . L
        ehighr
             epe
               atsandr
                     eal
                       leg
                         esp
                           ara
                             gra
                               phs1th
                                    roug
                                       h300a
                                           siffu
                                               llys
                                                  etfor
                                                      th

h
ere
  in.

    302
      . A
        ll
         ian
           zGI
             ,asth
                 eMa
                   nag
                     ing M
                         emb
                           era
                             ndinv
                                 estm
                                    entm
                                       ana
                                         gero
                                            fth
                                              eU.S
                                                 .

F
unda
   ndth
      eGlob
          alF
            und
              ,di
                rec
                  tlyow
                      edth
                         ehigh
                             estdu
                                 tie
                                   sofc
                                      area
                                         ndloy
                                             altytoL
                                                   ehigh
                                                       ,

aNon
   -Ma
     nag
       ing M
           emb
             er.T
                hes
                  edu
                    tie
                      sha
                        veno
                           tbe
                             end
                               isc
                                 la
                                  ime
                                    dormod
                                         if
                                          iedund
                                               erth
                                                  e

LLCAg
    reem
       ent
         s.A
           ll
            ian
              zGIfu
                  rth
                    erow
                       esd
                         ire
                           ctf
                             idu
                               cia
                                 rydu
                                    tie
                                      stoL
                                         ehigh
                                             ,be
                                               cau
                                                 se

L
ehighd
     ire
       ct
        lyp
          aidA
             ll
              ian
                zGIf
                   eesf
                      romi
                         tsc
                           api
                             tala
                                ccoun
                                    tstom
                                        ana
                                          gei
                                            tsinv
                                                estm
                                                   ent
                                                     sin

th
 eFund
     s.

    303
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zGI
                      ,asad
                          isc
                            ret
                              ion
                                aryinv
                                     estm
                                        enta
                                           dvi
                                             sorr
                                                egi
                                                  ster
                                                     ed

w
ithth
    eSEC
       ,ow
         edp
           rof
             ess
               ion
                 aldu
                    tie
                      sofc
                         aretoi
                              tsc
                                lie
                                  ntL
                                    ehigh
                                        ,ir
                                          resp
                                             ect
                                               iveo
                                                  fany

c
ont
  rac
    tua
      ldu
        tie
          s,toex
               erc
                 iseth
                     atd
                       egr
                         eeo
                           fsk
                             il
                              lno
                                rma
                                  llye
                                     xpe
                                       ctedo
                                           finv
                                              estm
                                                 ent

a
dvi
  ser
    spe
      rfo
        rminga
             dvi
               sorys
                   erv
                     ice
                       softh
                           ena
                             tur
                               eprov
                                   idedh
                                       ere
                                         .

    304
      . L
        ehighr
             eason
                 ablyandf
                        ore
                          see
                            ablyr
                                el
                                 iedonA
                                      ll
                                       ian
                                         zGItoex
                                               erc
                                                 isesu
                                                     ch

c
area
   sord
      ina
        ri
         lye
           xer
             cis
               edbya
                   nexp
                      eri
                        enc
                          edinv
                              estm
                                 entm
                                    ana
                                      gerinm
                                           ana
                                             gingth
                                                  e

F
und
  s.

    305
      . A
        ll
         ian
           zGIf
              ail
                edtoa
                    cta
                      sar
                        eason
                            ablyp
                                rud
                                  entinv
                                       estm
                                          entm
                                             ana
                                               gerby

m
ism
  ana
    gingth
         eFund
             sinth
                 ema
                   nnerd
                       esc
                         rib
                           edabov
                                e,in
                                   clud
                                      ingbu
                                          tno
                                            tlim
                                               itedto
                                                    :(a
                                                      )

g
amb
  lingth
       atth
          ema
            rke
              twou
                 ldimp
                     rov
                       einF
                          ebru
                             arya
                                nd M
                                   arc
                                     h2020no
                                           twi
                                             ths
                                               tand
                                                  ingi
                                                     ts

ownr
   epr
     ese
       nta
         tion
            sth
              ati
                twou
                   ldno
                      tund
                         ert
                           akesu
                               chr
                                 iska
                                    ndno
                                       twi
                                         ths
                                           tand
                                              ingth
                                                  e

w
arn
  ing
    sofA
       ll
        ian
          zSE
            ’sc
              hie
                fec
                  onom
                     is
                      t;(b
                         )pu
                           rch
                             asinganin
                                     suf
                                       fic
                                         ien
                                           tqu
                                             ant
                                               itya
                                                  nd


                                 70
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 75 of 78




qu
 al
  ityo
     flongpu
           top
             tion
                stoad
                    equ
                      ate
                        lyh
                          edg
                            eit
                              sri
                                sks
                                  ;and(
                                      c)f
                                        ai
                                         lingtoa
                                               dequ
                                                  ate
                                                    ly

mod
  ela
    nds
      tre
        sst
          estfo
              ram
                ark
                  ets
                    cen
                      arios
                          imi
                            lartotho
                                   sep
                                     res
                                       entdu
                                           ringth
                                                e2020

m
ark
  etdown
       turn

    306
      . I
        nadd
           it
            iontoth
                  emi
                    sre
                      pre
                        sen
                          tat
                            ion
                              sth
                                atc
                                  aus
                                    edL
                                      ehightoinv
                                               estan
                                                   d

r
eta
  ini
    tsinv
        estm
           ent
             sint
                heF
                  und
                    sandth
                         ere
                           for
                             elo
                               sea
                                 pprox
                                     ima
                                       te
                                        ly75%o
                                             fit
                                               s

inv
  estm
     entinth
           eFund
               s,A
                 ll
                  ian
                    zGI
                      ’sn
                        egl
                          ige
                            ntm
                              ism
                                ana
                                  gem
                                    entc
                                       aus
                                         edth
                                            eU.S
                                               .Fund

a
ndth
   eGlob
       alF
         undtod
              ecl
                inebymo
                      reth
                         an75%inth
                                 efi
                                   rs
                                    tqu
                                      art
                                        ero
                                          f2020
                                              ,wh
                                                ich

r
esu
  lte
    dinL
       ehighlo
             singasub
                    sta
                      nti
                        alpo
                           rt
                            iono
                               fit
                                 sinv
                                    estm
                                       ent
                                         .

    307
      . Pu
         rsu
           anttoS
                ect
                  ion2
                     .06o
                        fth
                          eLLCAg
                               reem
                                  ent
                                    sgov
                                       ern
                                         ingth
                                             eFund
                                                 s

A
ll
 ian
   zGIi
      sno
        tex
          culp
             ate
               dfr
                 oml
                   iab
                     il
                      ityc
                         aus
                           edbyn
                               egl
                                 ige
                                   ntcondu
                                         ct
                                          .

    308
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zSEi
                       svi
                         car
                           iou
                             slyl
                                iab
                                  lefo
                                     rth
                                       edam
                                          agec
                                             aus
                                               edto

L
ehighbyA
       ll
        ian
          zGI
            ’sa
              ction
                  sbyth
                      edo
                        ctr
                          ineo
                             fre
                               spond
                                   eatsup
                                        erio
                                           r.A
                                             ll
                                              ian
                                                zGI
                                                  ’s

c
ondu
   ctw
     asund
         ert
           ake
             nwh
               ilec
                  arry
                     ingou
                         tit
                           srou
                              tin
                                efun
                                   ct
                                    iona
                                       sapo
                                          rt
                                           fol
                                             iom
                                               ana
                                                 ger
                                                   .

    309
      . A
        tal
          lre
            lev
              antt
                 ime
                   s,A
                     ll
                      ian
                        zGIa
                           ndA
                             ll
                              ian
                                zSEw
                                   ereinap
                                         rin
                                           cip
                                             al-
                                               age
                                                 nt

r
ela
  tion
     shipbyv
           ir
            tueo
               fth
                 eun
                   if
                    iedc
                       orpo
                          rat
                            est
                              ruc
                                tur
                                  eal
                                    leg
                                      eda
                                        bov
                                          eatp
                                             ara
                                               gra
                                                 phs

24
 -38
   . Amongo
          the
            rth
              ing
                s,A
                  ll
                   ian
                     zSEind
                          ire
                            ct
                             lyown
                                 ed100%o
                                       fAl
                                         lian
                                            zGI
                                              ,andA
                                                  ll
                                                   ian
                                                     z

SEh
  adth
     epowe
         rtoin
             flu
               enc
                 eandc
                     ont
                       rolandd
                             idin
                                flu
                                  enc
                                    eandc
                                        ont
                                          rolth
                                              eac
                                                tso
                                                  f

A
ll
 ian
   zGI
     .

    310
      . A
        sad
          ire
            cta
              ndp
                rox
                  ima
                    ter
                      esu
                        lto
                          fAl
                            lian
                               zGI
                                 ’sn
                                   egl
                                     ige
                                       nce
                                         ,Le
                                           highh
                                               as

lo
 stasub
      sta
        nti
          alpo
             rt
              iono
                 fit
                   sinv
                      estm
                         entinth
                               eFund
                                   s.L
                                     ehighi
                                          sth
                                            ere
                                              for
                                                een
                                                  ti
                                                   tle
                                                     dto

d
amag
   esina
       namoun
            ttob
               ede
                 term
                    ine
                      datt
                         ria
                           lbu
                             tinnoev
                                   entl
                                      essth
                                          an$62
                                              .5m
                                                il
                                                 lion
                                                    .




                                 71
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 76 of 78




                           COUNTV I
                                  I
                    (Br
                      eacho
                          ftheImpl
                                 iedCov
                                      enant
                    ofGoodFa
                           ithandFai
                                   rDea
                                      ling
                                         )

    311
      . L
        ehighr
             epe
               atsandr
                     eal
                       leg
                         esp
                           ara
                             gra
                               phs1th
                                    roug
                                       h310a
                                           siffu
                                               llys
                                                  etfo
                                                     rth

h
ere
  in.

    312
      . Th
         eLLCAg
              reem
                 ent
                   sarev
                       al
                        idc
                          ont
                            rac
                              ts
                               ,towh
                                   ichA
                                      ll
                                       ian
                                         zGIa
                                            ndL
                                              ehigh

a
rep
  art
    ies
      .

    313
      . Th
         ecov
            ena
              nto
                fgoodf
                     aithandf
                            aird
                               eal
                                 ingi
                                    sanimp
                                         lie
                                           dte
                                             rmo
                                               fth
                                                 eLLC

Ag
 reem
    ent
      s. Pu
          rsu
            anttoS
                 ect
                   ion2
                      .06o
                         fth
                           eLLCAg
                                reem
                                   ent
                                     s,A
                                       ll
                                        ian
                                          zGIi
                                             sno
                                               t

e
xcu
  lpa
    tedf
       roml
          iab
            il
             ityc
                aus
                  edbyb
                      adf
                        aithc
                            ondu
                               ct
                                .

    314
      . Pu
         rsu
           anttoS
                ect
                  ion1
                     .07o
                        fth
                          eLLCAg
                               reem
                                  ent
                                    s,th
                                       eFund
                                           swe
                                             re

“
org
  ani
    zedfo
        rth
          epu
            rpo
              seso
                 finv
                    estm
                       ento
                          fth
                            eas
                              set
                                scon
                                   tr
                                    ibu
                                      tedtoth
                                            e[F
                                              und
                                                s]
                                                 .”

    315
      . Pu
         rsu
           anttoS
                ect
                  ion8
                     .20o
                        fth
                          eLLCAg
                               reem
                                  ent
                                    s,th
                                       eLLCAg
                                            reem
                                               ent
                                                 sar
                                                   e

tob
  ere
    adincon
          jun
            ctionw
                 ithth
                     ePPM
                        s,wh
                           ichf
                              urth
                                 erp
                                   rov
                                     ideth
                                         atth
                                            einv
                                               estm
                                                  ent

ob
 jec
   tiv
     eofth
         eU.S
            .Funda
                 ndth
                    eGlob
                        alF
                          undi
                             stor
                                esp
                                  ect
                                    ive
                                      lyou
                                         tpe
                                           rfo
                                             rmth
                                                eS&P

500a
   ndth
      e MSC
          IACW
             Ibya
                pprox
                    ima
                      te
                       ly5%
                          ,ne
                            toff
                               eesa
                                  nde
                                    xpe
                                      nse
                                        s.

    316
      . Pu
         rsu
           anttoS
                ect
                  ion
                    s2.03o
                         fth
                           eLLCAg
                                reem
                                   ent
                                     s,Al
                                        lian
                                           zGI
                                             ,as

inv
  estm
     entm
        ana
          ger
            ,ha
              dadu
                 tytom
                     akeinv
                          estm
                             entd
                                eci
                                  sion
                                     sinfu
                                         rth
                                           era
                                             nceo
                                                fth
                                                  e

F
und
  s’inv
      estm
         entob
             jec
               tiv
                 e.

    317
      . Toth
           eex
             ten
               tth
                 atA
                   ll
                    ian
                      zGIh
                         add
                           isc
                             ret
                               ionund
                                    erth
                                       eLLCAg
                                            reem
                                               ent
                                                 sin

i
tsinv
    estm
       entd
          eci
            sion
               s,A
                 ll
                  ian
                    zGIe
                       xer
                         cis
                           edth
                              atd
                                isc
                                  ret
                                    ionun
                                        rea
                                          son
                                            ablyandinb
                                                     ad

f
ai
 thby
    ,amongo
          the
            rth
              ing
                s:(
                  a)a
                    dju
                      st
                       ingi
                          tsinv
                              estm
                                 ents
                                    tra
                                      tegy
                                         ,wi
                                           thou
                                              tin
                                                form
                                                   ing

L
ehigh
    ,tonolong
            erb
              edi
                rec
                  tion
                     al
                      ly-
                        neu
                          tra
                            l;(b
                               )pu
                                 rch
                                   asingin
                                         suf
                                           fic
                                             ien
                                               tlongpu
                                                     top
                                                       tion
                                                          s

toad
   equ
     ate
       lyh
         edg
           eth
             eFund
                 s’r
                   isk
                     s;and(
                          c)f
                            ai
                             lingtoc
                                   ondu
                                      ctad
                                         equ
                                           ater
                                              iska
                                                 sse
                                                   ssm
                                                     ent
                                                       s



                                 72
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 77 of 78




fo
 rdi
   ffe
     ren
       tma
         rke
           tsc
             ena
               rio
                 sandth
                      att
                        akein
                            toa
                              ccoun
                                  tAl
                                    lian
                                       zGI
                                         ’sa
                                           ctu
                                             alinv
                                                 estm
                                                    ent

s
tra
  teg
    ies
      .

    318
      . F
        urth
           ermo
              re,inr
                   espon
                       setoth
                            ema
                              rke
                                tdown
                                    turninth
                                           efi
                                             rstqu
                                                 art
                                                   ero
                                                     f

2020
   ,Al
     lia
       nzG
         Ifa
           il
            edtot
                akes
                   tep
                     stomi
                         tig
                           ateth
                               edam
                                  agedon
                                       ebyi
                                          tsc
                                            hang
                                               ed

inv
  estm
     ents
        tra
          tegya
              ndin
                 ste
                   addoub
                        led
                          -downoni
                                 tsb
                                   et
                                    ,gamb
                                        lingth
                                             atth
                                                ema
                                                  rke
                                                    tand

th
 eVIXw
     ouldr
         ecov
            erqu
               ick
                 ly.A
                    cco
                      rding
                          ly,A
                             ll
                              ian
                                zGIa
                                   lsoe
                                      xer
                                        cis
                                          edi
                                            tsd
                                              isc
                                                ret
                                                  ion

un
 rea
   son
     ablya
         ndinb
             adf
               ai
                thby
                   ,amongo
                         the
                           rth
                             ing
                               s:(
                                 a)f
                                   ai
                                    lingtoc
                                          los
                                            eou
                                              top
                                                tion
                                                   s

po
 si
  tion
     spu
       rsu
         anttoth
               estop-
                    los
                      sme
                        thod
                           ;(b
                             )se
                               ll
                                ings
                                   ign
                                     if
                                      ica
                                        ntamoun
                                              tso
                                                fit
                                                  s

p
rot
  ect
    ivelongpu
            top
              tion
                 stoe
                    xtendsho
                           rtpu
                              tcon
                                 tra
                                   ctsandr
                                         espondtom
                                                 arg
                                                   inc
                                                     al
                                                      ls
                                                       ;and

(
c)a
  bandon
       ingi
          tssy
             stem
                at
                 ics
                   tra
                     tegyinf
                           avo
                             rofa
                                nadho
                                    cbe
                                      tonth
                                          ema
                                            rke
                                              t’
                                               sdi
                                                 rec
                                                   tion
                                                      .

I
ndo
  ingso
      ,Al
        lia
          nzG
            Ifru
               str
                 atedth
                      efr
                        uit
                          softh
                              eba
                                rga
                                  inth
                                     atL
                                       ehighr
                                            eason
                                                ably

e
xpe
  cted
     .

    319
      . A
        ll
         ian
           zGI
             ’sun
                rea
                  son
                    abl
                      eandb
                          adf
                            aithe
                                xer
                                  cis
                                    eofd
                                       isc
                                         ret
                                           ionc
                                              aus
                                                edth
                                                   e

F
und
  stolo
      semo
         reth
            an75%o
                 fth
                   eirva
                       lueinth
                             efi
                               rs
                                tqu
                                  art
                                    ero
                                      f202
                                         0,th
                                            ere
                                              byf
                                                rus
                                                  tra
                                                    ting

th
 eFund
     s’e
       xpr
         essinv
              estm
                 entob
                     jec
                       tiv
                         esa
                           ndL
                             ehigh
                                 ’sr
                                   eason
                                       abl
                                         eexp
                                            ect
                                              ation
                                                  sfo
                                                    r

mod
  estr
     etu
       rnsoni
            tsinv
                estm
                   ent
                     swi
                       thsub
                           stan
                              tia
                                ldown
                                    sid
                                      epr
                                        ote
                                          ct
                                           ion
                                             .

    320
      . A
        ll
         ian
           zGIh
              asth
                 ere
                   for
                     ebr
                       eac
                         hedth
                             eimp
                                liedc
                                    oven
                                       anto
                                          fgoodf
                                               ai
                                                tha
                                                  nd

f
aird
   eal
     ing
       .

    321
      . Add
          it
           ion
             al
              ly,A
                 ll
                  ian
                    zSEi
                       svi
                         car
                           iou
                             slyl
                                iab
                                  lefo
                                     rth
                                       edam
                                          agec
                                             aus
                                               edto

L
ehighbyA
       ll
        ian
          zGI
            ’sa
              ction
                  sbyth
                      edo
                        ctr
                          ineo
                             fre
                               spond
                                   eatsup
                                        erio
                                           r.A
                                             ll
                                              ian
                                                zGI
                                                  ’s

c
ondu
   ctw
     asund
         ert
           ake
             nwh
               ilec
                  arry
                     ingou
                         tit
                           srou
                              tin
                                efun
                                   ct
                                    iona
                                       sapo
                                          rt
                                           fol
                                             iom
                                               ana
                                                 ger
                                                   .

    322
      . A
        tal
          lre
            lev
              antt
                 ime
                   s,A
                     ll
                      ian
                        zGIa
                           ndA
                             ll
                              ian
                                zSEw
                                   ereinap
                                         rin
                                           cip
                                             al-
                                               age
                                                 nt

r
ela
  tion
     shipbyv
           ir
            tueo
               fth
                 eun
                   if
                    iedc
                       orpo
                          rat
                            est
                              ruc
                                tur
                                  eal
                                    leg
                                      eda
                                        bov
                                          e. Amongo
                                                  the
                                                    r



                                 73
   Case 1:20-cv-07061-KPF Document 1 Filed 08/31/20 Page 78 of 78




th
 ing
   s,A
     ll
      ian
        zSEind
             ire
               ct
                lyown
                    ed100%o
                          fAl
                            lia
                              nzG
                                I,a
                                  ndA
                                    ll
                                     ian
                                       zSEh
                                          adth
                                             epow
                                                erto

in
 flu
   enc
     eandc
         ont
           rolandd
                 idin
                    flu
                      enc
                        eandc
                            ont
                              rolth
                                  eac
                                    tso
                                      fAl
                                        lia
                                          nzG
                                            I.

    323
      . A
        sad
          ire
            cta
              ndp
                rox
                  ima
                    ter
                      esu
                        lto
                          fAl
                            lian
                               zGI
                                 ’sb
                                   rea
                                     che
                                       softh
                                           econ
                                              tra
                                                cts
                                                  ’

imp
  lie
    dcov
       ena
         nto
           fgoodf
                ai
                 tha
                   ndf
                     aird
                        eal
                          ing
                            ,Le
                              highh
                                  aslo
                                     stasub
                                          sta
                                            nti
                                              alpo
                                                 rt
                                                  iono
                                                     f

i
tsinv
    estm
       entinth
             eFund
                 s.L
                   ehighi
                        sth
                          ere
                            for
                              een
                                ti
                                 tle
                                   dtod
                                      ama
                                        gesinanamoun
                                                   ttob
                                                      e

d
ete
  rmin
     eda
       ttr
         ia
          lbu
            tinnoe
                 ven
                   tle
                     ssth
                        an$62
                            .5 m
                               il
                                lion
                                   .


                       PRAYERFORREL
                                  IEF

    WHEREFORE
            ,Pl
              ain
                ti
                 ffL
                   ehighd
                        ema
                          ndsjudgm
                                 entag
                                     ain
                                       stA
                                         ll
                                          ian
                                            zGIaw
                                                ard
                                                  ing
                                                    :

    1
    .     D
          amag
             estoL
                 ehighinanamoun
                              ttob
                                 ede
                                   term
                                      ineda
                                          ttr
                                            ialbu
                                                tinno

ev
 entl
    essth
        an$62
            .5 m
               il
                lion
                   ;

    2
    .     In
           ter
             estonanyaw
                      arda
                         tth
                           eapp
                              rop
                                ria
                                  tes
                                    tatu
                                       toryr
                                           ate
                                             ;and

    3
    .     Su
           cho
             the
               randfu
                    rth
                      err
                        eli
                          efa
                            sth
                              eCou
                                 rtd
                                   eem
                                     sju
                                       standp
                                            rop
                                              er.


                          JURYDEMAND

    P
    lain
       ti
        ffd
          emand
              sat
                ria
                  lbyju
                      rya
                        stoa
                           lli
                             ssu
                               essot
                                   riab
                                      le.


D
ated
   : Augu
        st31,2020
                              SCH
                                INDLERCOHEN &HOCHMANLLP

                              By:/s/Jon ath
                                          anL.Hochman
                                 Jon a
                                     th anL.Hochman
                                 MatthewA .K a
                                             tz
                                 JennyC  .Gu
                              100 WallStree
                                          t,15
                                             thFloo
                                                  r
                              NewY ork,NY10005
                              (212
                                 )277 -6300
                              (212
                                 )277 -6333(fax
                                              )




                                 74
